Exhibit 10.24

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of

September 26, 2008,

among

OFFICE DEPOT, INC.,

OFFICE DEPOT INTERNATIONAL (UK) LTD.,

OFFICE DEPOT UK LTD.,

OFFICE DEPOT INTERNATIONAL B.V.,

OFFICE DEPOT B.V.,

OD INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L.

and

VIKING FINANCE (IRELAND) LTD.,

as Borrowers,

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A., LONDON BRANCH,

as European Administrative Agent and European Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and US Collateral Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

CITIBANK, N.A.,

WACHOVIA BANK, NATIONAL ASSOCIATION

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES INC.,

BANC OF AMERICA SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS

   1

SECTION 1.01    Defined Terms

   1

SECTION 1.02    Classification of Loans and Borrowings

   43

SECTION 1.03    Terms Generally

   43

SECTION 1.04    Accounting Terms; GAAP

   44

SECTION 1.05    Currency Translations

   45

ARTICLE II THE CREDITS

   45

SECTION 2.01    Commitments

   45

SECTION 2.02    Loans and Borrowings

   46

SECTION 2.03    Requests for Borrowing of Revolving Loans

   46

SECTION 2.04    Protective Advances

   47

SECTION 2.05    Swingline Loans

   48

SECTION 2.06    Letters of Credit

   51

SECTION 2.07    Funding of Borrowings

   56

SECTION 2.08    Interest Elections

   56

SECTION 2.09    Termination and Reduction of Commitments

   58

SECTION 2.10    Repayment of Loans; Evidence of Debt

   59

SECTION 2.11    Prepayment of Loans

   60

SECTION 2.12    Fees

   61

SECTION 2.13    Interest

   61

SECTION 2.14    Alternate Rate of Interest

   62

SECTION 2.15    Increased Costs

   63

SECTION 2.16    Break Funding Payments

   64

SECTION 2.17    Taxes

   65

SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs

   69

SECTION 2.19    Mitigation Obligations; Replacement of Lenders

   71

SECTION 2.20    Returned Payments

   72

ARTICLE III REPRESENTATIONS AND WARRANTIES

   72

SECTION 3.01    Organization; Powers

   72

SECTION 3.02    Authorization; Enforceability

   72

SECTION 3.03    Governmental Approvals; No Conflicts

   73

SECTION 3.04    Financial Condition; No Material Adverse Change

   73

SECTION 3.05    Properties

   74

SECTION 3.06    Litigation and Environmental Matters

   74

SECTION 3.07    Compliance with Laws and Agreements

   74

SECTION 3.08    Investment Company Status

   74

SECTION 3.09    Taxes

   75

SECTION 3.10    ERISA; Benefit Plans

   75

SECTION 3.11    Disclosure

   76

SECTION 3.12    No Default

   76

 

- i -



--------------------------------------------------------------------------------

SECTION 3.13    Solvency

   76

SECTION 3.14    Insurance

   77

SECTION 3.15    Capitalization and Subsidiaries

   77

SECTION 3.16    Security Interest in Collateral

   77

SECTION 3.17    Employment Matters

   78

SECTION 3.18    Common Enterprise

   78

SECTION 3.19    Centre of Main Interests

   78

ARTICLE IV CONDITIONS

   78

SECTION 4.01    Effective Date

   78

SECTION 4.02    Each Credit Event

   81

ARTICLE V AFFIRMATIVE COVENANTS

   82

SECTION 5.01    Financial Statements; Borrowing Base and Other Information

   82

SECTION 5.02    Notices of Material Events

   84

SECTION 5.03    Existence; Conduct of Business

   85

SECTION 5.04    Payment of Obligations

   85

SECTION 5.05    Maintenance of Properties

   85

SECTION 5.06    Books and Records; Inspection Rights

   85

SECTION 5.07    Compliance with Laws

   86

SECTION 5.08    Use of Proceeds

   88

SECTION 5.09    Insurance

   88

SECTION 5.10    Casualty and Condemnation

   88

SECTION 5.11    Appraisals

   88

SECTION 5.12    Field Examinations

   89

SECTION 5.13    [Reserved]

   89

SECTION 5.14    Additional Collateral; Further Assurances

   89

SECTION 5.15    Financial Assistance

   90

SECTION 5.16    Post-Closing Actions

   90

ARTICLE VI NEGATIVE COVENANTS

   90

SECTION 6.01    Indebtedness

   90

SECTION 6.02    Liens

   92

SECTION 6.03    Fundamental Changes

   94

SECTION 6.04    Investments, Loans, Advances, Guarantees and Acquisitions

   94

SECTION 6.05    Asset Sales

   96

SECTION 6.06    [Reserved]

   97

SECTION 6.07    [Reserved]

   97

SECTION 6.08    Swap Agreements

   97

SECTION 6.09    Restricted Payments; Certain Payments of Indebtedness

   98

SECTION 6.10    Transactions with Affiliates

   99

SECTION 6.11    Restrictive Agreements

   99

SECTION 6.12    Amendment of Material Documents

   100

SECTION 6.13    Luxembourg Borrower Restrictions

   100

SECTION 6.14    Capital Expenditures

   100

SECTION 6.15    Fixed Charge Coverage Ratio

   100

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

   100

ARTICLE VIII THE ADMINISTRATIVE AGENT, THE EUROPEAN ADMINISTRATIVE AGENT AND
COLLATERAL AGENTS

   105

ARTICLE IX MISCELLANEOUS

   108

SECTION 9.01    Notices

   108

SECTION 9.02    Waivers; Amendments

   109

SECTION 9.03    Expenses; Indemnity; Damage Waiver

   111

SECTION 9.04    Successors and Assigns

   113

SECTION 9.05    Survival

   116

SECTION 9.06    Counterparts; Integration; Effectiveness

   116

SECTION 9.07    Severability

   117

SECTION 9.08    Right of Setoff

   117

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process

   117

SECTION 9.10    WAIVER OF JURY TRIAL

   118

SECTION 9.11    Headings

   118

SECTION 9.12    Confidentiality

   118

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law

   119

SECTION 9.14    USA PATRIOT Act

   119

SECTION 9.15    Disclosure

   119

SECTION 9.16    Appointment for Perfection

   119

SECTION 9.17    Interest Rate Limitation

   119

SECTION 9.18    Waiver of Immunity

   120

SECTION 9.19    Currency of Payment

   120

SECTION 9.20    Conflicts

   120

SECTION 9.21    Parallel Debt

   120

SECTION 9.22    Applicability of Luxembourg Borrower Provisions

   122

ARTICLE X LOAN GUARANTY

   122

SECTION 10.01    Guaranty

   122

SECTION 10.02    Guaranty of Payment

   124

SECTION 10.03    No Discharge or Diminishment of Loan Guaranty

   124

SECTION 10.04    Defenses Waived

   125

SECTION 10.05    Rights of Subrogation

   125

SECTION 10.06    Reinstatement; Stay of Acceleration

   125

SECTION 10.07    Information

   125

SECTION 10.08    Termination

   126

SECTION 10.09    Taxes

   126

SECTION 10.10    Luxembourg Registration Duties

   126

SECTION 10.11    Maximum Liability

   126

SECTION 10.12    Contribution

   126

SECTION 10.13    Liability Cumulative

   127

ARTICLE XI THE BORROWER REPRESENTATIVE

   127

SECTION 11.01    Appointment; Nature of Relationship

   127

 

- iii -



--------------------------------------------------------------------------------

SECTION 11.02    Powers

   127

SECTION 11.03    Employment of Agents

   128

SECTION 11.04    Notices

   128

SECTION 11.05    Successor Borrower Representative

   128

SECTION 11.06    Execution of Loan Documents; Borrowing Base Certificate

   128

SECTION 11.07    Reporting

   128

SCHEDULES:

 

Schedule 1.01(a)

   –    Commitment Schedule

Schedule 1.01(b)

   –    Foreign Reorganization

Schedule 1.01(c)

   –    Mandatory Cost Formula

Schedule 2.06

   –    Existing Letters of Credit

Schedule 3.06

   –    Disclosed Matters

Schedule 3.14

   –    Insurance

Schedule 3.15

   –    Capitalization and Subsidiaries

Schedule 4.01(g)

   –    Debt Repayments

Schedule 5.01(g)

   –    Borrowing Base Supplemental Documentation

Schedule 5.16

   –    Post-Closing Actions

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.04

   –    Existing Investments

Schedule 6.05(n)

   –    Specified Aircraft Dispositions

Schedule 6.11

   –    Existing Restrictions

Schedule 8

   –    European Collateral Agent Security Trust Provisions

 

EXHIBITS:

 

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B-1

   –    Form of Aggregate Borrowing Base Certificate

Exhibit B-2

   –    Form of US Borrowing Base Certificate

Exhibit B-3

   –    Form of UK Borrowing Base Certificate

Exhibit B-4

   –    Form of Dutch Borrowing Base Certificate

Exhibit C

   –    Form of Compliance Certificate

Exhibit D

   –    Form of Joinder Agreement

Exhibit E

   –    Form of Exemption Certificate

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 26, 2008 (as it may be amended or
modified from time to time, this “Agreement”), among OFFICE DEPOT, INC., OFFICE
DEPOT INTERNATIONAL (UK) LTD., OFFICE DEPOT UK LTD., OFFICE DEPOT INTERNATIONAL
B.V., OFFICE DEPOT B.V., OD INTERNATIONAL (LUXEMBOURG) FINANCE S.à R.L. and
VIKING FINANCE (IRELAND) LTD., the other Loan Parties from time to time party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as
European Administrative Agent and European Collateral Agent, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and US Collateral Agent, BANK OF AMERICA,
N.A., as Syndication Agent, and CITIBANK, N.A., WACHOVIA BANK, NATIONAL
ASSOCIATION and GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” means, individually and collectively, any “Account” referred to in any
Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate plus (b) the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, individually and collectively, the Administrative Agent, the
European Administrative Agent, the US Collateral Agent, the European Collateral
Agent, the Syndication Agent and the Documentation Agents.

“Aggregate Availability” means, with respect to all the Borrowers, at any time,
an amount equal to (a) the lesser of (i) the aggregate amount of the Commitments
and (ii) the Aggregate Borrowing Base minus (b) the total Revolving Exposure.



--------------------------------------------------------------------------------

“Aggregate Borrowing Base” means the aggregate amount of the US Borrowing Base
and the European Borrowing Base; provided that the maximum amount of the
European Borrowing Base which may be included as part of the Aggregate Borrowing
Base is the European Sublimit.

“Aggregate Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-1 or another form which is acceptable to
the Administrative Agent in its sole discretion.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Alternate Rate” means, for any day, the sum of (a) a rate per annum selected by
the Administrative Agent, in its reasonable discretion based on market
conditions in consultation with the Borrower and the Lenders, plus (b) the
Applicable Spread for Eurocurrency Loans, plus (c) the Mandatory Cost. When used
in reference to any Loan or Borrowing, “Alternate Rate” refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Rate.

“Applicable Commitment Fee Rate” means, for any day relating to each of Facility
A and Facility B, with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below, based upon the daily average
Commitment Utilization Percentage during the most recent fiscal quarter of the
Company; provided that until the completion of two full fiscal quarters after
the Effective Date, the Applicable Commitment Fee Rate shall be the applicable
rate per annum set forth below in Category 2:

 

Commitment Utilization

Percentage

   Applicable Commitment
Fee Rate  

Category 1 > 50%

   .375 % 

Category 2 < 50%

   .50 % 

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the Company; provided that
the Commitment Utilization Percentage shall be deemed to be in Category 2 (A) at
any time that an Event of Default has occurred and is continuing (other than an
Event of Default arising from the failure to deliver any Borrowing Base
Certificate) or (B) at the option of the Administrative Agent or at the request
of the Required Lenders if the Borrowers fail to deliver any Borrowing Base
Certificate that is required to be delivered by them pursuant to Section 5.01,
during the period from the expiration of the time for delivery thereof until
each such Borrowing Base Certificate is so delivered.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Facility A Lender or Facility
B Lender, (a) with respect to Revolving Loans, LC Exposure or Swingline Loans, a
percentage equal to a fraction the numerator of which is such Lender’s Facility
A Commitment or Facility B Commitment, as applicable, and the denominator of
which is the aggregate amount of the Facility A Commitments or Facility B
Commitments, as applicable (or, if the Facility A Commitments or Facility B
Commitments, as applicable, have terminated or expired, such Lender’s share of
the total Facility A Revolving Exposure or Facility B Revolving Exposure,
respectively, at that time) and (b) with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure and the aggregate amount of unused Facility A
Commitments or Facility B Commitments, as applicable.

“Applicable Spread” means, for any day, with respect to any ABR Loan,
Eurocurrency Loan or Overnight LIBO Loan, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurocurrency
Spread” or “Overnight LIBO Spread”, as the case may be, based upon the daily
average Aggregate Availability during the most recent fiscal quarter of the
Company; provided that until the completion of two full fiscal quarters after
the Effective Date, the Applicable Spread shall be the applicable rate per annum
set forth below in Category 3:

 

Average Aggregate

Availability

   ABR
Spread     Eurocurrency
Spread     Overnight
LIBO
Spread  

Category 1 > $750,000,000

   1.50 %    2.50 %    2.50 % 

Category 2 < $750,000,000 but ³ $500,000,000

   1.75 %    2.75 %    2.75 % 

Category 3 < $500,000,000 but ³ $250,000,000

   2.00 %    3.00 %    3.00 % 

Category 4 < $250,000,000

   2.25 %    3.25 %    3.25 % 

For purposes of the foregoing, the Applicable Spread shall be determined as of
the end of each fiscal quarter of the Company based upon the Aggregate Borrowing
Base Certificate that are delivered from time to time pursuant to Section 5.01,
provided that the Average Aggregate Availability shall be deemed to be in
Category 4 (A) at any time that an Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) at the option of the Administrative Agent
or at the request of the Required Lenders if the Borrowers fail to deliver any
Borrowing Base Certificate that is required to be delivered by them pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate is so delivered; provided
further that if any Borrowing Base Certificate is at any time restated or
otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Spread would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

 

- 3 -



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitments” means, at any time, the aggregate amount of the
Commitments then in effect minus the total Revolving Exposure at such time.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties, means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Bookrunners” means, individually or collectively, J.P. Morgan Securities Inc.,
Banc of America Securities LLC, Citigroup Global Markets Inc. and Wachovia
Capital Markets, LLC, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“Borrower” or “Borrowers” means, individually or collectively, the Company and
the European Borrowers; provided that until such time as the actions described
in Section 5.16(b) shall have been completed, the Luxembourg Borrower shall not
be deemed to be a Borrower.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowing” means (a) Revolving Loans of the same Facility, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan
and (c) a Protective Advance.

 

- 4 -



--------------------------------------------------------------------------------

“Borrowing Base” means, individually and collectively, each of the Aggregate
Borrowing Base, the US Borrowing Base, the UK Borrowing Base and the Dutch
Borrowing Base.

“Borrowing Base Certificate” means, individually and collectively, each of the
Aggregate Borrowing Base Certificate, the US Borrowing Base Certificate, the UK
Borrowing Base Certificate and the Dutch Borrowing Base Certificate.

“Borrowing Base Supplemental Documentation” means the items described on
Schedule 5.01(g).

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in which interest on
such Eurocurrency Loan is calculated in the London interbank market, (b) when
used in connection with a European Swingline Loan denominated in Euros or a
Eurocurrency Loan denominated in Euros, the term “Business Day” shall also
exclude any day which is not a TARGET Day (as determined by the Administrative
Agent) and (c) when used in connection with any European Loan or European Letter
of Credit, the term “Business Day” shall also exclude any day in which
commercial banks in the country where the applicable European Borrower is
organized are authorized or required by law to remain closed.

“Canadian Dollars” or “C$” refers to the lawful currency of Canada.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries as shown in the statement of cash flows prepared in accordance with
GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CAS” means the Code des Assurances Sociales which contains the statutory
provisions regarding the mandatory affiliation and contributions to the
Luxembourg pension and social security schemes regarding employees employed by
the Luxembourg Borrower within the territory of the Grand Duchy of Luxembourg.

“CCSS” means the Centre Commun de la Sécurité Sociale, which is the Luxembourg
authority in charge of the Luxembourg mandatory welfare system.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of

 

- 5 -



--------------------------------------------------------------------------------

directors of the Company nor (ii) appointed by directors so nominated; or
(c) the Company shall cease to own, free and clear of all Liens or other
encumbrances (other than Liens created pursuant to any Loan Document), 100% of
the outstanding voting Equity Interests of the Borrowers (other than the
Company) on a fully diluted basis (other than any directors’ qualifying shares
of any Borrower).

“Change in Law” means (a) the adoption of any law, rule, regulation, practice or
concession after the date of this Agreement, (b) any change in any law, rule or
regulation, practice or concession or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of the applicable Collateral Agent (on behalf of the
Agents, the Lenders, and the Issuing Banks) pursuant to the Collateral Documents
in order to secure the Secured Obligations.

“Collateral Access Agreement” means, individually and collectively, each
“Collateral Access Agreement” referred to in any Security Agreement.

“Collateral Agent” means, individually and collectively, the US Collateral Agent
and European Collateral Agent.

“Collateral Document” means, individually and collectively, each Security
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” means, individually and collectively, each “Collection
Account” referred to in any Security Agreement.

“Commitment” means, with respect to each Lender, individually and collectively,
the Facility A Commitment and the Facility B Commitment of such Lender.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) with respect to Facility A, (i) the numerator of
which is the total Facility A Revolving Exposure and (ii) the denominator of
which is the aggregate amount of the Facility A Commitments (or, on any day
after termination of the Facility A Commitments, the aggregate amount of the
Facility A Commitments in effect immediately preceding such termination) and
(b) with respect to Facility B, (i) the numerator of which is the total Facility
B Revolving Exposure and (ii) the denominator of which is the aggregate amount
of the Facility B Commitments (or, on any day after termination of the Facility
B Commitments, the aggregate amount of the Facility B Commitments in effect
immediately preceding such termination).

 

- 6 -



--------------------------------------------------------------------------------

“Company” means Office Depot, Inc., a Delaware corporation.

“Company Plan” has the meaning assigned to such term in Section 5.07(b).

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated September 2008 relating to the Borrowers and the Transactions.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Sections 38 or 47 of the UK Pensions Act 2004.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Debt” has the meaning assigned to such term in Section 9.21.

“Credit Card Account Receivables” means any receivables due to any Loan Party in
connection with purchases from and other goods and services provided by such
Loan Party on the following credit cards: Visa, MasterCard, American Express,
Diners Club, Discover, Carte Blanche and such other credit cards as the
Administrative Agent shall reasonably approve from time to time, in each case
which have been earned by performance by such Loan Party but not yet paid to
such Loan Party by the credit card issuer or the credit card processor, as
applicable.

“Credit Exposure” means, as to any Facility A Lender or Facility B Lender at any
time, the sum of (a) such Lender’s Facility A Revolving Exposure or Facility B
Revolving Exposure, as applicable, at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Facility A
Protective Advances or Facility B Protective Advances, as applicable,
outstanding at such time.

“Currency of Payment” has the meaning assigned to such term in Section 9.19.

“Customer Credit Liability Reserves” means, at any time, 50% of the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory, and (b) outstanding merchandise credits issued by and customer
deposits received by the Loan Parties.

“Customer-Specific Inventory” means Inventory specifically identified or
produced for a particular customer.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Cash Discounts” means, with respect to any Loan Party, cash discounts
earned by such Loan Party for early payments to vendors which reduce net
Inventory costs for such Loan Party.

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

 

- 7 -



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in any Security Agreement.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales for the 12
most recently ended fiscal months.

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts, Eligible Credit Card Receivables or Uninvoiced
Accounts Receivable of the applicable Loan Parties, as the context may require,
on such date; provided that at all times that the Dilution Ratio is less than
5.0%, the Dilution Reserve shall be zero.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Document” has the meaning assigned to such term in the US Security Agreement.

“Documentation Agents” means, individually and collectively, Citibank, N.A.,
Wachovia Bank, National Association and General Electric Capital Corporation, in
their capacity as Documentation Agents.

“Dollar Equivalent” means with respect to any amount at the time of
determination thereof, (a) if such amount is expressed in dollars, such amount,
and (b) if such amount is expressed in Euros or Sterling, the amount of dollars
that would be required to purchase the amount of such currency based upon the
Spot Selling Rate as of such date of determination.

“dollars” or “$” means the lawful money of the United States.

“Dutch Borrower” means, individually and collectively, Office Depot
International B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the law of the Netherlands,
having its registered seat (statutaire zetel) in Venlo, the Netherlands,
registered with the Chamber of Commerce of Limburg under number 12066591 and
having its office address at Columbusweg 33, 5928 LA, Venlo, the Netherlands and
Office Depot B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid), incorporated under the law of the Netherlands,
having its registered seat (statutaire zetel) in Venlo, the Netherlands,
registered with the Chamber of Commerce of Limburg under number 05047775 and
having its office address at Columbusweg 33, 5928 LA, Venlo, the Netherlands.

“Dutch Borrowing Base” means, at any time, with respect to the Dutch Loan
Parties, the sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the Dutch Loan
Parties’ Eligible Accounts (other than Eligible Credit Card Receivables) at such
time, minus the Dilution Reserve related to the Dutch Loan Parties, minus any
other Reserve related to Accounts of the Dutch Loan Parties, (ii) the product of
(A) 90% multiplied by (B) the Dutch Loan Parties’ Eligible Credit Card
Receivables at such time minus the Dilution Reserve related to the Dutch Loan
Parties, minus any other Reserve related to Accounts of the Dutch Loan Parties,
and (iii) the product of (A) 75% multiplied by (B) the Eligible Uninvoiced
Accounts Receivable of the Dutch Loan Parties at such time minus the Dilution
Reserve related to the Dutch Loan Parties, plus

 

- 8 -



--------------------------------------------------------------------------------

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the Dutch Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the Dutch Loan Parties
and (ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Dutch Loan Parties’ Eligible Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus any Reserves related to the Eligible Inventory of the
Dutch Loan Parties, plus

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the Dutch Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the Dutch Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Dutch Loan Parties’ Eligible LC Inventory, valued at the lower
of cost (determined on a first-in-first-out basis or average cost basis) or
market value, at such time minus, without duplication of any Reserves accounted
for in clause (b) above, Reserves related to the Eligible LC Inventory of the
Dutch Loan Parties.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the Dutch Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Aggregate Borrowing
Base and the Dutch Borrowing Base at any time shall be determined by reference
to the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) of this Agreement.

“Dutch Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of each Dutch Borrower, in
substantially the form of Exhibit B-4 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Dutch Loan Party” means, individually and collectively, any Loan Party
(including the Dutch Borrowers) incorporated under the laws of the Netherlands.

“Dutch Security Agreement” means (a) a Dutch law (undisclosed) deed of pledge of
receivables, (b) a Dutch law (disclosed) pledge of bank accounts or (c) a Dutch
law non-possesory pledge of movable assets, dated as of the date hereof, among
the Dutch Borrowers, and the European Collateral Agent, as the same may be
amended, restated or otherwise modified from time to time, and any other pledge
or security agreement entered into, after the date of this Agreement, by any
other Dutch Loan Party (as required by this Agreement or any other Loan Document
for the purpose of creating a Lien on the property of any Dutch Loan Party (or
any other property located in the Netherlands)), as the same may be amended,
restated or otherwise modified from time to time.

 

- 9 -



--------------------------------------------------------------------------------

“EBITDAR” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) Rentals for such period, (v) any items of loss
resulting from the sale of assets other than in the ordinary course of business
for such period (vi) any non-cash charges for tangible or intangible impairments
or asset write downs for such period (excluding any write downs for write-offs
of Inventory) and (vii) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory), minus (b) without duplication and to the extent
included in Net Income, (i) any items of gain resulting from the sale of assets
other than in the ordinary course of business for such period, (ii) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(vii) taken in a prior period and (iii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP; provided that
for purposes of calculating the Fixed Charge Coverage Ratio, EBITDAR for the
fiscal quarters ending December 29, 2007, March 29, 2008 and June 28, 2008 shall
be deemed to be $232,943,000, $309,600,000 and $218,582,000, respectively.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which in
accordance with the terms hereof are eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder. Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the applicable Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks);

(b) which is subject to any Lien other than (i) a Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks), and (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the applicable Collateral Agent;

(c) with respect to which (i) the scheduled due date is more than 60 days after
the original invoice date, (ii) is unpaid more than (A) 90 days after the date
of the original invoice therefor or (B) 60 days after the original due date, or
(iii) which has been written off the books of the Borrower or otherwise
designated as uncollectible (in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder there shall be excluded the amount of
any net credit balances relating to Accounts due from an Account Debtor which
are unpaid more than 90 days from the date of invoice or more than 60 days from
the due date); provided that Accounts owing by Account Debtors whose securities
are either rated BBB- or better by S&P or Baa3 or better by Moody’s in an
aggregate amount (for all Borrowing Bases) not to exceed $25,000,000 at any time
may be included in Eligible Accounts, so long as no such Account is not unpaid
more than 120 days after the date of the original invoice therefor or more than
120 days after the original due date;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

 

- 10 -



--------------------------------------------------------------------------------

(e) (i) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to (i) such Loan
Party exceeds 15% of the aggregate amount of Eligible Accounts of such Loan
Party or (ii) all Loan Parties exceeds 15% of the aggregate amount of Eligible
Accounts of all Loan Parties.

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
the Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason to the extent of such returned payment;

(j) which is owed by an Account Debtor that (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) has become
insolvent, or (vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain an office in
the United States or Canada (in each case, if any Account Debtor of the
Company), England and Wales or Scotland (in each case, if an Account Debtor of
any UK Borrower) the Netherlands (if an Account Debtor of any Dutch Borrower) or
(ii) is not organized under any applicable law of the United States, any State
of the United States or the District of Columbia, Canada or any province of
Canada (in each case, if an Account Debtor of the Company), England and Wales or
Scotland (in each case, if an Account Debtor of any UK Borrower) or the
Netherlands (if an Account Debtor of any Dutch Borrower) unless, in any such
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, has been assigned to and is
directly drawable by the Administrative Agent;

 

- 11 -



--------------------------------------------------------------------------------

(m) which is owed in any currency (i) other than dollars or Canadian Dollars
with respect to the US Loan Parties, or (ii) other than dollars, Euros or
Sterling with respect to the European Loan Parties;

(n) which is owed by the government (or any department, agency, public
corporation, or instrumentality thereof, excluding states of the United States
of America) of any country (other than the United Kingdom) and except to the
extent that the subject Account Debtor is the federal government of the United
States of America and has complied with the Federal Assignment of Claims Act of
1940, as amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), and any
other steps necessary to perfect the Lien of the applicable Collateral Agent in
such Account have been complied with to the satisfaction of such applicable
Collateral Agent;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) [reserved];

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

(t) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(w) which was created on cash on delivery terms;

 

- 12 -



--------------------------------------------------------------------------------

(x) which is subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the applicable Collateral Agent has determined that such limitation is
not enforceable;

(y) which is governed by the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia, Canada or any province of
Canada (in each case, with respect to an Account Debtor of the Company), England
and Wales or Scotland (in each case, with respect to an Account Debtor of any UK
Borrower) or the Netherlands (with respect to an Account Debtor of any Dutch
Borrower);

(z) in respect of which the Account Debtor is a consumer within applicable
consumer protection legislation; or

(aa) which the Administrative Agent in its Permitted Discretion determines may
not be paid by reason of the Account Debtor’s inability to pay; provided that
the Aggregate Availability represented by the Eligible Canadian Accounts in the
US Borrowing Base shall not exceed $15,000,000 at any time.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Loan Party to reduce the amount of
such Account. Standards of eligibility may be made more restrictive from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three days after delivery of
notice thereof to the Borrower Representative and the Lenders.

“Eligible Canadian Account” means any Eligible Account owing to the Company by
an Account Debtor organized under the laws of Canada.

“Eligible Canadian Inventory” means any Eligible Inventory owned by the Company
which is located in Canada.

“Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a credit card processor and/or credit card issuer, and in each
case originated in the ordinary course of business of the applicable Loan Party
and (ii) is not excluded as an Eligible Credit Card Receivable pursuant to any
of clauses (a) through (i) below; provided that no Credit Card Accounts
Receivable of the Dutch Loan Parties or the UK Loan Parties shall be an
“Eligible Credit Card Receivable” prior to the completion of a satisfactory
initial field examination inclusive of the Dutch Loan Parties’ or UK Loan
Parties’, as applicable, Credit Card Accounts Receivable. Without limiting the
foregoing, to qualify as an Eligible Credit Card Account Receivable, a Credit
Card Account Receivable shall indicate no person other than a Loan Party as
payee or remittance party. Eligible Credit Card Account Receivable shall not
include any Credit Card Account Receivable if:

(a) such Credit Card Account Receivable is not owned by a Loan Party and such
Loan Party does not have good or marketable title to such Credit Card Account
Receivable;

 

- 13 -



--------------------------------------------------------------------------------

(b) such Credit Card Account Receivable does not constitute an “Account” (as
defined in the UCC) or such Credit Card Account Receivable has been outstanding
more than five Business days;

(c) the credit card issuer or credit card processor of the applicable credit
card with respect to such Credit Card Account Receivable is the subject of any
bankruptcy or insolvency proceedings;

(d) such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;

(e) such Credit Card Account Receivable is not subject to a properly perfected
security interest in favor of the Administrative Agent, or is subject to any
Lien whatsoever other than Permitted Encumbrances contemplated by the processor
agreements and for which appropriate reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established or
maintained by the Loan Parties;

(f) such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the credit card agreements relating to such Credit Card Account
Receivable;

(g) such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, to the extent of the lesser of the balance of such
Credit Card Account Receivable or unpaid credit card processor fees;

(h) such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent; or

(i) such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Administrative Agent may determine from time to time in its Permitted
Discretion.

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Receivable, the face amount thereof shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all customary fees and expenses in connection with any credit card
arrangements and (ii) the aggregate amount of all cash received in respect
thereof but not yet applied by the applicable Loan Party to reduce the amount of
such Eligible Credit Card Account Receivable.

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which in
accordance with the terms hereof is eligible as the basis for the extension of
Revolving Loans and Swingline Loans and the issuance of Letters of Credit
hereunder. Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks);

(b) which is subject to any Lien other than (i) a Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks) and (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the applicable Collateral Agent (for the benefit of
the Agents, the Lenders and the Issuing Banks);

 

- 14 -



--------------------------------------------------------------------------------

(c) which, in the Administrative Agent’s Permitted Discretion, is determined to
be slow moving, obsolete, unmerchantable, defective, used, unfit for sale or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or any applicable Security Agreement has been breached or is not
true and which does not conform to all standards imposed by any Governmental
Authority;

(e) in which any Person other than the applicable Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;

(g) which is not located in the United States or Canada (in each case, with
respect to Inventory owned by the Company), England and Wales or Scotland (in
each case, with respect to Inventory owned by any UK Borrower) or the
Netherlands (with respect to Inventory owned by any Dutch Borrower) or is in
transit with a common carrier from vendors and suppliers other than Eligible LC
Inventory;

(h) which is located in any (i) warehouse, cross-docking facility, distribution
center, regional distribution center or depot or (ii) any retail store located
in a jurisdiction providing for a common law landlord’s lien on the personal
property of tenants, in each case leased by the applicable Loan Party unless
(A) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (B) a Rent Reserve has been established by the Administrative
Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to paragraph
(g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) a Rent Reserve has been
established by the Administrative Agent;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(l) which is the subject of a consignment by the applicable Loan Party as
consignor;

(m) [reserved];

 

- 15 -



--------------------------------------------------------------------------------

(n) which contains or bears any intellectual property rights licensed to the
applicable Loan Party unless the Administrative Agent is satisfied that it may
sell or otherwise dispose of such Inventory without (i) the consent of each
applicable licensor, (ii) infringing the rights of such licensor,
(iii) violating any contract with such licensor, or (iv) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory and constitutes Eligible LC Inventory); provided
that the Inventory of Axidata Inc. and TechDepot which is reflected in the
general inventory ledger of such Borrower shall be deemed Eligible Inventory;

(p) for which reclamation rights have been asserted by the seller;

(q) (i) for which any contract relating to such Inventory expressly includes
retention of title in favor of the vendor or supplier thereof or (ii) for which
any contract relating to such Inventory does not address retention of title and
the relevant Loan Party has not represented to the Administrative Agent
that there is no retention of title in favor of the vendor or supplier thereof;
provided that up to 50% of the value of any Inventory of the type described in
clause (ii) shall be deemed Eligible Inventory to the extent applicable
Retention of Title Reserves have been established in respect thereof; or

(r) which is Customer-Specific Inventory;

provided, that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Deferred
Cash Discounts; (b) Vendor Rebates; (c) costs included in Inventory relating to
advertising; (d) the shrink reserve; and (e) the unreconciled discrepancy
between the general inventory ledger and the perpetual Inventory ledger, to the
extent the general Inventory ledger reflects less Inventory than the perpetual
inventory ledger; provided further that the Aggregate Availability represented
by the Eligible Canadian Inventory in the US Borrowing Base shall not exceed
$25,000,000 at any time.

Standards of eligibility may be made more restrictive from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion, with
any such changes to be effective three days after delivery of notice thereof to
the Borrower Representative and the Lenders.

“Eligible LC Inventory” means the value of commercial and documentary Letters of
Credit issued relating to Inventory that has or will be shipped to a Loan
Party’s location (as to which, in the case of locations leased by a Loan Party,
a Collateral Access Agreement has been obtained, or appropriate Rent Reserves
have been taken) and which Inventory (a) is or will be owned by a Loan Party,
(b) is fully insured on terms satisfactory to the applicable Collateral Agent,
(c) is subject to a first priority Lien upon such goods in favor of the
Collateral Agent (except for any possessor Lien upon such goods in the
possession of a freight carrier or shipping company securing only the freight
charges for the transportation of such goods to such Loan Party and other
Permitted Encumbrances), (d) is evidenced or deliverable pursuant to documents,
notices, instruments, statements and bills of lading that have been delivered to
the applicable Collateral Agent or an agent acting on its behalf, and (e) is
otherwise deemed to be “Eligible Inventory” hereunder; provided further that no
such Inventory of the Dutch Loan Parties or the UK Loan Parties shall be
“Eligible LC Inventory” prior to the completion of a satisfactory initial
appraisal of such Inventory of the Dutch Loan Parties’ or UK Loan Parties’, as
applicable; provided further that the Aggregate Availability

 

- 16 -



--------------------------------------------------------------------------------

represented by the Eligible LC Inventory in the US Borrowing Base, the UK
Borrowing Base and the Dutch Borrowing Base, collectively, shall not exceed
$100,000,000 at any time. The applicable Collateral Agent shall have the right
to establish, modify, or eliminate Reserves against Eligible LC Inventory from
time to time in its Permitted Discretion. In addition, the applicable Collateral
Agent shall have the right, from time to time, to adjust any of the criteria set
forth above and to establish new criteria with respect to Eligible LC Inventory
in its Permitted Discretion, subject to the approval of the Administrative Agent
in the case of adjustments, new criteria or the elimination of Reserves which
have the effect of making more credit available or are otherwise adverse to the
Lenders; provided, however, for the avoidance of doubt, no such approval shall
be required in the case of any adjustment or the elimination of Reserves caused
by operation of the provisions of this Agreement relating to the Aggregate
Borrowing Base.

“Eligible Uninvoiced Account Receivable” means, at any time, any Account of any
Loan Party that is not invoiced which would be excluded from eligibility as an
Eligible Account Receivable solely as a result of the application of clause
(c) or clause (g)(ii) in the definition thereof. Eligible Uninvoiced Account
Receivable shall not include any Account not invoiced:

(a) which does not relate to delivered goods; and

(b) which is uninvoiced within 30 days of delivery of the goods relating
thereto;

provided that the Aggregate Availability represented by the Eligible Uninvoiced
Accounts Receivables in the US Borrowing Base, the UK Borrowing Base and the
Dutch Borrowing Base, collectively, shall not exceed $75,000,000 at any time.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, presence, release or threatened release of any Hazardous Material or
to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

- 17 -



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code; (c) any failure of any Plan to satisfy the
“minimum funding standard” applicable to such Plan (as such term is defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure of any Loan
Party or ERISA Affiliate to make any required contribution to any Multiemployer
Plan; (e) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan
including, without limitation, the imposition of any Lien in favor of the PBGC
or any Plan; (f) the receipt by any Loan Party or any ERISA Affiliate from the
PBGC or a Plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (h) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (i) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 or Title IV of ERISA.

“Euro” or “€” refers to the single currency of the Participating Member States.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“European Administrative Agent” means JPMorgan Chase Bank, N.A., London Branch,
and its successors and assigns in such capacity (or such of its Affiliates as it
may designate from time to time).

“European Availability” means an amount equal to the lesser of (a) the European
Sublimit and (b) the European Borrowing Base minus the total Revolving Exposure
relating to the European Borrowers.

“European Borrower” means, individually and collectively, any UK Borrower, any
Dutch Borrower, the Irish Borrower and the Luxembourg Borrower.

“European Borrowing Base” means the sum of the UK Borrowing Base and the Dutch
Borrowing Base.

 

- 18 -



--------------------------------------------------------------------------------

“European Collateral Agent” means JPMorgan Chase Bank, N.A., London Branch, in
its capacity as security trustee for itself, the Administrative Agent, the
Issuing Banks and the Lenders, and its successors in such capacity (or such of
its Affiliates as it may designate from time to time).

“European Full Cash Dominion Period” means any Minimum European Availability
Period or any Total Full Cash Dominion Period; provided that a European Full
Cash Dominion Period may be discontinued no more than twice in any period of
twelve consecutive months.

“European Group” means, collectively, the European Borrowers and their
Subsidiaries.

“European Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
for the purpose of providing credit support to a European Borrower.

“European Loan Parties” means, individually and collectively, the Dutch Loan
Parties, the Irish Loan Parties, the Luxembourg Loan Parties, the UK Loan
Parties and any other Loan Party that is organized in a member State of the
European Union.

“European Loans” means, individually and collectively, the European Revolving
Loans, the European Swingline Loans and the European Protective Advances.

“European Protective Advance” has the meaning assigned to such term in
Section 2.04.

“European Revolving Loan” means a Revolving Loan made to a European Borrower.

“European Sublimit” means, at all times prior to the termination of the European
Sublimit in accordance with Section 2.09, an amount equal to the Facility B
Commitments then in effect.

“European Swingline Lender” means J.P. Morgan Europe Limited, in its capacity as
lender of European Swingline Loans hereunder, and its successors and assigns in
such capacity.

“European Swingline Loan” means a Swingline Loan made to a European Borrower.

“Events of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, the European
Administrative Agent, either Collateral Agent, any Lender, any Issuing Bank or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) any Other Connection
Taxes, (b) U.S. federal withholding Tax imposed by a Requirement of Law in
effect at the time a Foreign Lender (other than an assignee under
Section 2.19(b)) becomes a party hereto (or designates a new lending office),
with respect to any payment made by or on account of any obligation of a US
Borrower to such Foreign Lender, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts with respect to
such withholding Tax under clause (a) of Section 2.17, or (c) Taxes attributable
to a Lender’s failure to comply with Section 2.17(i).

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06 hereto.

“Existing 2013 Senior Notes” means the Company’s existing 6.25% senior notes due
2013.

 

- 19 -



--------------------------------------------------------------------------------

“Facility”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Facility A Loans or
Facility B Loans.

“Facility A” means the Facility A Commitments and the extensions of credit made
thereunder.

“Facility A Commitment” means, with respect to each Facility A Lender, the
commitment, if any, of such Lender to make Facility A Revolving Loans and to
acquire participations in Facility A Letters of Credit, Facility A Protective
Advances and Facility A Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility A Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Facility A Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Facility A Commitment, as
applicable. The initial aggregate amount of the Lenders’ Facility A Commitments
is $1,000,000,000.

“Facility A LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility A Letters of Credit at such time for
the account of the Company plus (b) the aggregate amount of all LC Disbursements
in respect of Facility A Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time. The Facility A LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Facility A LC
Exposure at such time.

“Facility A Lenders” means the Persons listed on the Commitment Schedule as
having a Facility A Commitment and any other Person that shall acquire a
Facility A Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Facility A Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) that is (a) acceptable to the applicable Issuing
Bank and (b) issued pursuant to Facility A for the purpose of providing credit
support to the Company.

“Facility A Loans” means, individually and collectively, the Facility A
Revolving Loans, the Facility A Swingline Loans and the Facility A Protective
Advances.

“Facility A Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility A Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility A
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility A Lenders
or to any Facility A Lender, the Administrative Agent, any Issuing Bank in
respect of a Facility A Letter of Credit or any indemnified party arising under
the Loan Documents.

“Facility A Protective Advance” has the meaning assigned to such term in
Section 2.04.

“Facility A Revolving Exposure” means, with respect to any Facility A Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
A Revolving Loans and its Facility A LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility A Swingline
Loans outstanding at such time.

“Facility A Revolving Loans” has the meaning assigned to such term in
Section 2.01.

 

- 20 -



--------------------------------------------------------------------------------

“Facility A Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).

“Facility A Swingline Sublimit” means $125,000,000.

“Facility B” means the Facility B Commitments and the extensions of credit made
thereunder.

“Facility B Borrower” means, individually and collectively, the Company (in its
capacity as a Borrower under Facility B) and the European Borrowers.

“Facility B Commitment” means, with respect to each Facility B Lender, the
commitment, if any, of such Lender to make Facility B Revolving Loans and to
acquire participations in Facility B Letters of Credit, Facility B Protective
Advances and Facility B Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility B Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Facility B Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Facility B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Facility B Commitments
is $250,000,000.

“Facility B LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility B Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility B
Letters of Credit that have not yet been reimbursed by or on behalf of a
Facility B Borrower at such time. The Facility B LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total Facility B LC Exposure
at such time.

“Facility B Lenders” means the Persons listed on the Commitment Schedule as
having a Facility B Commitment and any other Person that shall acquire a
Facility B Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Facility B Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) issued under this Agreement that is (a) acceptable
to the applicable Issuing Bank and (b) issued pursuant to Facility B for the
purpose of providing credit support to a Facility B Borrower.

“Facility B Loans” means, individually and collectively, the Facility B
Revolving Loans, the Facility B Swingline Loans and the Facility B Protective
Advances.

“Facility B Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility B Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility B
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility B Lenders
or to any Facility B Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

“Facility B Protective Advances” means, collectively, the European Protective
Advances and the Facility B US Protective Advances.

“Facility B Revolving Exposure” means, with respect to any Facility B Lender at
any time, the sum of the outstanding principal amount of such Lender’s Facility
B Revolving Loans and its Facility B LC Exposure plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Facility B Swingline
Loans outstanding at such time.

 

- 21 -



--------------------------------------------------------------------------------

“Facility B Revolving Loans” has the meaning assigned to such term in
Section 2.01.

“Facility B Swingline Loans” means, collectively, the European Swingline Loans
and the Facility B US Swingline Loans.

“Facility B Swingline Sublimit” means $25,000,000.

“Facility B US Protective Advance” has the meaning assigned to such term in
Section 2.04.

“Facility B US Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president – finance, treasurer or controller of a Borrower.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator pursuant to Section 43 of the UK Pensions Act 2004.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus Rentals, plus scheduled principal payments on
Indebtedness made during such period, plus dividends or distributions paid in
cash, plus Capital Lease Obligation payments, plus cash contributions to any
Plan, all calculated for the Company and its Subsidiaries on a consolidated
basis; provided that for purposes of calculating the Fixed Charge Coverage
Ratio, Fixed Charges for the fiscal quarters ending December 29, 2007, March 29,
2008 and June 28, 2008 shall be deemed to be $143,819,000, $152,895,000 and
$139,142,000, respectively.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Company for the most-recently ended four fiscal quarters,
of (a) EBITDAR minus the unfinanced portion of Capital Expenditures minus taxes
paid in cash net of refunds, to (b) Fixed Charges, all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Floating Charge Reserve” means reserves for taxes, fees, expenses or claims
with respect to the Collateral or any European Loan Party including with respect
to any Prior Claims.

“Foreign Benefit Arrangements” means any employee benefit arrangement mandated
by non-US law that is maintained or contributed to by any Loan Party.

 

- 22 -



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender or Issuing Bank, (a) with respect to any
Borrower other than a US Borrower and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax, (b) with respect to any US Borrower, (1) that,
is not a “US person” as defined by section 7701(a)(30) of the Code (“US
Person”), or (2) any Lender that is a partnership or other entity treated as a
partnership for United States federal income tax purposes which is a US Person,
but only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
United States federal income tax purposes are US Persons) are not US Persons.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law, including for the avoidance of doubt the UK Pension Scheme, and is
maintained or contributed to by any Loan Party.

“Foreign Reorganization” means the corporate reorganization of certain Foreign
Subsidiaries as described on Schedule 1.01(b).

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a jurisdiction within the United States.

“Full Cash Dominion Period” means, individually and collectively, any Total Full
Cash Dominion Period or any European Full Cash Dominion Period.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States.

“Global Headquarters” means the Company’s global headquarters to be located in
the Arvida Park of Commerce in Boca Raton, Florida.

“Governmental Authority” means the government of the United States, the United
Kingdom, the Netherlands, Ireland, Luxembourg or any other nation or any
political subdivision thereof, whether state, provisional, territorial or local;
the European Central Bank, the Council of Ministers of the European Union or any
other supranational body; and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guaranteed Parties” has the meaning assigned to such term in Section 10.01.

 

- 23 -



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“High Season” means all times other than Low Season.

“Immaterial Subsidiary” means, at any date, any Subsidiary of the Company that,
together with its consolidated Subsidiaries, (i) does not, as of the most
recently ended Test Period, have assets with a value in excess of 2.5% of the
consolidated total assets of the Company and its consolidated Subsidiaries and
(ii) did not, during the most recently ended Test Period, have revenues
exceeding 2.5% of the total revenues of the Company and its consolidated
Subsidiaries; provided that, the aggregate assets or revenues of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 5.0% of
consolidated assets or consolidated revenues, respectively, of the Company and
its consolidated Subsidiaries, collectively, at any time (and the Borrower
Representative will designate in writing to the Administrative Agent from time
to time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty for Indebtedness, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out and (l) any other Off-Balance
Sheet Liability. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Insolvency Laws” means each of the Bankruptcy Code, the UK Insolvency Act 1986,
the Council Regulation 1346/2000/EC on insolvency proceedings (European Union),
and any other applicable state, provincial, territorial or federal bankruptcy
laws, each as now and hereafter in effect, any successors to such statutes and
any other applicable insolvency or other similar law of any jurisdiction,
including any law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto. In relation to Luxembourg law, Insolvency Laws
means (i) insolvency proceedings (faillite) within the meaning of Articles 437
ff. of the Luxembourg

 

- 24 -



--------------------------------------------------------------------------------

Commercial Code or any other insolvency proceedings pursuant to the Council
Regulation (EC) N° 1346/2000 of May 29, 2000 on insolvency proceedings,
(ii) controlled management (gestion contrôlée) within the meaning of the grand
ducal regulation of May 24, 1935 on controlled management, (iii) voluntary
arrangement with creditors (concordat préventif de faillite) within the meaning
of the law of April 14, 1886 on arrangements to prevent insolvency, as amended,
(iv) suspension of payments (sursis de paiement) within the meaning of Articles
593 ff. of the Luxembourg Commercial Code or (v) voluntary or compulsory
winding-up pursuant to the law of August 10, 1915 on commercial companies, as
amended. In relation to Irish law, Insolvency Laws means winding up or
liquidation and examinership under the Irish Companies Acts 1963-2006.

“Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing of Revolving Loans in accordance with
Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan or Overnight LIBO
Loan (other than, in each case, a Swingline Loan), the last day of each calendar
quarter and the Maturity Date, and (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or 12 months) thereafter, as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

- 25 -



--------------------------------------------------------------------------------

“Inventory” means, individually and collectively, “Inventory”, as referred to in
any Security Agreement.

“Inventory Deadline Date” has the meaning assigned to such term in Section 5.16.

“Irish Borrower” means Viking Finance (Ireland) Ltd., a company incorporated
under the laws of Ireland.

“Irish Loan Party” means, individually and collectively, any Loan Party
(including the Irish Borrower) incorporated under and falling under the
jurisdiction of the laws of Ireland.

“Irish Security Agreement” means that certain charge over bank accounts, dated
as of the date hereof, between the Irish Borrower and the European Collateral
Agent, as the same may be amended, restated or otherwise modified from time, and
any other charge or security agreement entered into, after the date of this
Agreement, by any other Irish Loan Party (as required by this Agreement or any
other Loan Document for the purpose of creating a Lien on the property of any
Irish Loan Party (or any other property located in Ireland)), as the same may be
amended, restated or otherwise modified from time to time.

“Issuing Bank” means, individually and collectively, JPMorgan Chase Bank, N.A.,
Bank of America, N.A., Citibank, N.A. and Wachovia Bank, National Association,
N.A., together with any other Lenders acceptable to the Administrative Agent,
each in its capacity of the issuer of Letters of Credit and its successors in
such capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.14.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Facility A LC Exposure and the
Facility B LC Exposure.

“LC Sublimit” $400,000,000; provided that the aggregate LC Exposure in respect
of standby Letters of Credit shall not exceed $200,000,000.

“Lenders” means the Facility A Lenders and the Facility B Lenders. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means, individually and collectively, each Facility A Letter
of Credit and each Facility B Letter of Credit.

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).

 

- 26 -



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the applicable Reuters Screen (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent or the
European Administrative Agent, as applicable, from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
currency in the London interbank market) at approximately 11:00 a.m., London
time, on the Quotation Day, as the rate for deposits in the relevant currency
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurocurrency Borrowing for such Interest Period shall be the rate at
which deposits in the relevant currency of $5,000,000 (or the Dollar Equivalent
thereof) and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time on
the Quotation Day.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent, either Collateral Agent or any Lenders and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, either Collateral Agent
or any Lender in connection with the Agreement or the transactions contemplated
thereby. Any reference in the Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Guarantor” means (a) each US Loan Party, with respect to the Obligations
of the US Loan Parties, and (b) each Loan Party, with respect to the Obligations
of the European Loan Parties.

“Loan Guaranty” means Article X of this Agreement and each separate guaranty, to
the extent that such guaranty is permissible under the laws of the country in
which the applicable Foreign Subsidiary party to such guaranty is located, in
form and substance satisfactory to the Administrative Agent, delivered by each
Loan Guarantor that is a Foreign Subsidiary (which guaranty shall be governed by
the laws of the country in which such Foreign Subsidiary is located if the
Administrative Agent requests that such law govern such guaranty), as it may be
amended or modified and in effect from time to time.

“Loan Parties” means the Company, the other Borrowers, the Company’s domestic
Subsidiaries (other than Immaterial Subsidiaries) and any other Person who
becomes a party to this Agreement pursuant to a Joinder Agreement or executes a
separate Loan Guaranty and their respective successors and assigns; provided
until such time as the actions described in Section 5.16(b) shall have been
completed, the Luxembourg Borrower shall not be deemed to be a Loan Party.

 

- 27 -



--------------------------------------------------------------------------------

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans and Protective Advances.

“Local Time” means, (a) local time in London with respect to the times for the
receipt of Borrowing Requests for European Revolving Loans, European Swingline
Loans and European Letter of Credit Requests to an Issuing Bank, of any
disbursement by the European Administrative Agent of European Revolving Loans,
European Swingline Loans and European Protective Advances and for payment by the
Borrowers with respect to European Revolving Loans, European Swingline Loans and
European Protective Advances and reimbursement obligations in respect of
European Letters of Credit, (b) local time in New York, with respect to the
times for the determination of “Dollar Equivalent”, for the receipt of Borrowing
Requests of US Revolving Loans, US Swingline Loans, US Protective Advances, US
Letter of Credit Requests to an Issuing Bank, for receipt and sending of notices
by and disbursement by the Administrative Agent or any Lender and any Issuing
Bank and for payment by the Borrowers with respect to US Revolving Loans, US
Swingline Loans, US Protective Advances and reimbursement obligations in respect
of US Letters of Credit, (c) local time in London, with respect to the times for
the determination of “LIBO Rate” and “Overnight LIBO Rate”, (d) otherwise, if a
place for any determination is specified herein, the local time at such place of
determination and (e) otherwise, New York time.

“Low Season” means for any period of determination of any Borrowing Base, any
period identified by an appraiser selected and engaged by the Administrative
Agent as a low selling period or similar term in the most recent appraisal
ordered by the Administrative Agent.

“LSC” has the meaning assigned to such term in Section 5.15.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Borrower” means OD International (Luxembourg) Finance S.À R.L., a
private limited liability company (a société à responsabilité limitée)
incorporated under the laws of Luxembourg, having its registered office at 6C,
Parc d’Activités Syrdall, L-5365 Munsbach and registered with the Luxembourg
Trade and Companies Register under number B 93.853.

“Luxembourg Loan Party” means, individually and collectively, any Loan Party
(including the Luxembourg Borrower) organized under the laws of Luxembourg.

“Luxembourg Security Agreement” means that certain Luxembourg law pledge
agreement over bank accounts, dated as of the date hereof, between the
Luxembourg Borrower and the European Collateral Agent, as the same may be
amended, restated or otherwise modified from time to time, and any other
Luxembourg law pledge agreement or security agreement entered into, after the
date of this Agreement, by any other Luxembourg Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any Luxembourg Loan Party (or any other property located in
Luxembourg)), as the same may be amended, restated or otherwise modified from
time to time.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(c).

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

- 28 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the Loan
Parties, taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, either Collateral Agent’s Lien (for the benefit of the Agents, the
Lenders and the Issuing Banks) on the Collateral, on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, either Collateral Agent, any Issuing Bank or the Lenders
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means the earliest to occur of (i) September 26, 2013, (ii) in
the event any of the Existing 2013 Notes remain outstanding, February 15, 2013
or (iii) any earlier date on which the Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.11.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Mexican Joint Venture” means Office Depot Mexico S.A., an entity organized
under the Republic of Mexico.

“Minimum Aggregate Availability Period” means (including by reference to the
Levels described below), any period (a) commencing when Aggregate Availability
is less than the greater of:

 

Level 1:    (i) $156,250,000 and (ii) an amount equal to 12.5% of the
Commitments then in effect; Level 2:    (i) $187,500,000 and (ii) an amount
equal to 15% of the Commitments then in effect, but more than Level 1; Level 3:
   (i) $218,750,000 and (ii) an amount equal to 17.5% of the Commitments then in
effect, but more than Level 1 and Level 2; and Level 4:    (i) $312,500,000 and
(ii) an amount equal to 25% of the Commitments then in effect, but more than
Level 1, Level 2 and Level 3. Level 5:    (i) $500,000,000 and (ii) an amount
equal to 40% of the Commitments then in effect, but more than Level 1, Level 2,
Level 3 and Level 4.

for five consecutive days (or immediately, in the case of Level 1) and
(b) ending after Aggregate Availability is greater than the amounts set forth
above (with respect to the applicable Level) for 30 consecutive days (or 60
consecutive days when used in reference to any Full Cash Dominion Period). For
the avoidance of doubt, at any time that Aggregate Availability is equal to or
greater than the amounts set forth in Level 2, Level 3, Level 4 or Level 5
above, Aggregate Availability shall also be deemed to be greater than the
applicable Level(s) below such Level of Aggregate Availability and each Minimum
Aggregate Availability Period Level shall include each lesser Level.

 

- 29 -



--------------------------------------------------------------------------------

“Minimum European Availability Period” means any period (a) commencing when
European Availability is less than the greater of (i) $37,500,000 and (ii) an
amount equal to 15% of the European Sublimit then in effect for two Business
Days and (b) ending (solely with respect to any European Full Cash Dominion
Period then in effect) after European Availability is greater than the amounts
set forth above (with respect to the applicable Level) for 60 consecutive days.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Company or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory, equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

“Netherlands” means the Kingdom of the Netherlands.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Funding Lender” has the meaning assigned to such term in Section 2.07(b).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.12.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means the Facility A Obligations and the Facility B Obligations.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

- 30 -



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Administrative Agent, the
European Administrative Agent, either Collateral Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sale or assignment of an interest in any Loan or Loan Document,
engaged in any other transaction pursuant to, or enforced, any Loan Documents).

“Other Taxes” means all present or future stamp, court or documentary Taxes and
any other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Overnight LIBO” means, when used in reference to any Loan or Borrowing, whether
such Loan or the Loan comprising such Borrowing accrues interest at a rate
determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing or
overdue amount, (a) the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros or
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of JPMCB in the applicable offshore interbank market for such currency
to major banks in such interbank market plus (b) the Mandatory Cost.

“Parallel Debt” has the meaning assigned to such term in Section 9.21.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participating Member State” means each State so described in any EMU
Legislation, and includes, without limitation, each member State of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with EMU Legislation.

“Paying Guarantor” has the meaning assigned to such term in Section 10.12.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pensions Regulator” means the legal entity called the Pensions Regulator
established under Part I UK Pensions Act 2004.

“Permitted Acquisition” means any acquisition by the Company or any Subsidiary,
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person; provided that:

(a) such acquisition shall be consensual;

(b) such acquisition shall be consummated in accordance with all Requirements of
Law, except where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect;

 

- 31 -



--------------------------------------------------------------------------------

(c) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such securities in the nature of directors’ qualifying
shares) acquired or otherwise issued by such Person or any newly formed
Subsidiary of any Borrower in connection with such acquisition shall be directly
and beneficially owned 100% by the Company or any Subsidiary; and

(d) in the case of any acquisition in excess of $50,000,000, the Company shall
furnish to the Administrative Agent a certificate from a Financial Officer
evidencing compliance with Section 6.04(n), together with such detailed
information relating thereto as the Administrative Agent may reasonably request
to demonstrate such compliance; and

provided further, that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence in respect of such
acquired assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall have been completed.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Loan Party or any of its Subsidiaries; and

(g) Liens in favor of a credit card processor arising in the ordinary course of
business under any processor agreement;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Fee Receiver” means any US Fee Receiver that, with respect to any
fees paid under Section 2.12 (other than commitment fees), delivers to the
Borrower and the Administrative Agent, on or prior to the date on which such
Person becomes a party hereto (and from time to time thereafter upon the request
of the Borrower and the Administrative Agent, unless such Lender or Issuing Bank
becomes legally unable to do so solely as a result of a Change in Law after
becoming a party hereto),

 

- 32 -



--------------------------------------------------------------------------------

accurate and duly completed copies (in such number as requested) of one or more
of Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY
(together with, if applicable, one of the aforementioned forms duly completed
from each direct or indirect beneficial owner of such Lender or Issuing Bank) or
any successor thereto that entitle such Lender or Issuing Bank to a complete
exemption from U.S. withholding tax on such payments (provided that, in the case
of the Internal Revenue Service Form W-8BEN, a Lender or Issuing Bank providing
such form shall qualify as a Permitted Lender only if such form establishes such
exemption on the basis of the “business profits” or “other income” articles of a
tax treaty to which the United States is a party and provides a U.S. taxpayer
identification number), in each case together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine whether such Lender or Issuing Bank is
entitled to such complete exemption.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (with respect to
investments made by the Company), the United Kingdom (with respect to
investments made by any UK Borrower), the Netherlands (with respect to
investments made by any Dutch Borrower), Ireland (with respect to investments
made by the Irish Borrower) or Luxembourg (with respect to investments made by
the Luxembourg Borrower) (or by any agency thereof, as applicable, to the extent
such obligations are backed by the full faith and credit of such government), in
each case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States (with respect to investments made by the Company), England
and Wales (with respect to investments made by any UK Borrower), the Netherlands
(with respect to investments made by any Dutch Borrower), Ireland (with respect
to investments made by the Irish Borrower), Luxembourg (with respect to any
investments made by the Luxembourg Borrower) or any State or Province thereof,
as applicable, in each case, which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $3,000,000,000.

“Permitted Lien” means Liens permitted by Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

- 33 -



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA,
except for any Multiemployer Plan, Foreign Plan or Foreign Benefit Arrangement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Claims” means any security interest created by English law which rank or
are capable of ranking prior or pari passu with the European Collateral Agent’s
security interests against all or part of the Collateral, including amounts
owing for employee wages, employee source deductions, pension fund obligations,
any sums payable by way of prescribed part for unsecured creditors as provided
for by Section 176A Insolvency Act 1986 and expenses of liquidation,
administration or winding-up.

“Process Agent” means CT Corporation, A Wolters Kluwer Company, 111 Eight
Avenue, New York, NY 10011, acting as designee, appointee and agent of each Loan
Party that is not organized under the laws of any State of the United States to
accept and forward for and on such Loan Party’s behalf, service of any and all
legal process, summons, notices and documents that may be served in any action
or proceeding arising out of or in connection with this Agreement or any other
Loan Document.

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of the Test Period (it being understood
that, in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protective Advances” has the meaning assigned to such term in Section 2.04.

“Quotation Day” means, in respect of the determination of the LIBO Rate for any
period for Loans in Sterling, the day which is (i) the first day of such
Interest Period and (ii) a day on which banks are open for general banking
business in London; and the Quotation Day in respect of any Interest Period for
the Euro is the day that is two Target Days prior the first day of such Interest
Period.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

- 34 -



--------------------------------------------------------------------------------

“Rentals” means, with reference to any period, the aggregate amount of rent
expense payable by the Company and its Subsidiaries under any operating leases,
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

“Rent Reserve” means with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center or depot where any
Inventory subject to Liens arising by operation of law is located and with
respect to which no Collateral Access Agreement is in effect, a reserve equal to
two months’ rent at such store, warehouse, cross-docking facility, distribution
center, regional distribution center or depot.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Borrower from information furnished by or on behalf of any
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports shall be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means, individually and collectively, and without duplication,
Customer Credit Liability Reserves, Rent Reserves, unpaid VAT and other
government reserves, Floating Charge Reserves, Payroll and Redundancy Reserves,
Retention of Title Reserves and any other reserves which the Administrative
Agent deems necessary, in its Permitted Discretion, to maintain (including,
without limitation, Banking Services Reserves, reserves for consignee’s,
warehousemen’s and bailee’s charges (unless a Collateral Access Agreement shall
be in effect with respect to the subject property), reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation, reserves for taxes, fees, assessments, reserves for
the prescribed part of any UK Loan Party’s net property that would be made
available for the satisfaction of its unsecured liabilities pursuant to
Section 176A of the Insolvency Act 1986, reserves with respect to liabilities of
any UK Loan Party which constitutes preferential debts pursuant to Section 386
of the Insolvency Act 1986 and other governmental charges) with respect to the
Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Retention of Title Reserves” means with respect to any Eligible Inventory for
which (i) there are no contractual terms addressing retention of title in favor
of the vendor or supplier thereof and (ii) the applicable Loan Party has not
represented to the Administrative Agent that such vendor or supplier does not
have retention of title rights, a reserve equal to 50% of the lesser of (A) the
value of such Inventory or (B) to the extent the applicable Loan Party has
provided the Administrative Agent with reasonable evidence of the amount
thereof, the amount of the outstanding payable owing to the applicable Loan
Party’s vendor in respect of such Eligible Inventory.

 

- 35 -



--------------------------------------------------------------------------------

“Revolving Exposure” means the sum of the Facility A Revolving Exposure plus the
Facility B Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations and Swap Obligations owing to one or more Lenders or their
respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender party
thereto or its Affiliate (other than JPMCB) shall have delivered written notice
to the Administrative Agent that such a transaction has been entered into and
that it constitutes a Secured Obligation entitled to the benefits of the
Collateral Documents.

“Security Agreement” means, individually and collectively, any US Security
Agreement, any UK Security Agreement, any Dutch Security Agreement, any Irish
Security Agreement or any Luxembourg Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(c).

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., Local Time, two
Business Days prior; provided that if, at the time of any such determination,
for any reason, no such spot rate is being quoted, the spot selling rate shall
be determined by reference to such publicly available service for displaying
exchange rates as my be selected by the Administrative Agent, or, in the event
no such service is selected, such spot selling rate shall instead be the
arithmetic average of spot rates of exchange in the market where its foreign
currency exchange operations in respect of the applicable currency are then
being conducted, at or about 11.00 a.m. Local Time, on such date for the
purchase of the relevant currency for delivery two Business Days later.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” refers to the lawful currency of the United Kingdom.

 

- 36 -



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, (a) with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and (b) any subsidiary within
the meaning of Section 736 of the UK Companies Act of 1985 and a subsidiary
undertaking within the meaning of Section 258 of the UK Companies Act of 1985.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposure and unused Commitments at such time.

“Supplementary Pension Act” means the Luxembourg law of June 8, 1999 on the
supplementary pension schemes, as amended.

“Swap Agreements” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Lender” means, individually and collectively, the US Swingline Lender
and the European Swingline Lender, as the context may require.

“Swingline Loan” means, individually and collectively, each US Swingline Loan
and each European Swingline Loan, as the context may require.

“Syndication Agent” Bank of America, N.A., in its capacity as Syndication Agent.

“TARGET Day” means any day on which TARGET2 is open for settlement of payments
in Euro.

 

- 37 -



--------------------------------------------------------------------------------

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Tax Confirmation” means a confirmation by a Lender to any UK Loan Party that
the Person beneficially entitled to interest payable to that Lender in respect
of an advance hereunder is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

(b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 11(2)
of the UK Income and Corporation Taxes Act 1988) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
sections 114 and 115 of the UK Income and Corporation Taxes Act 1988; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 11(2) of the UK Income and Corporation
Taxes Act 1988) of that company.

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.

“Total Full Cash Dominion Period” means any Level 3 Minimum Aggregate
Availability Period; provided that a Total Full Cash Dominion Period may be
discontinued no more than twice in any period of twelve consecutive months.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Treaty” has the meaning assigned to such term in the definition “Treaty State”.

 

- 38 -



--------------------------------------------------------------------------------

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

(b) does not carry on a business in the jurisdiction in which the applicable
Borrower is located through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the jurisdiction in which the relevant Borrower is located which
makes provision for full exemption from the imposition of any withholding or
deduction for or on account of tax imposed by the Borrower’s jurisdiction on
interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Borrower” means, individually and collectively, Office Depot International
(UK) Ltd. and Office Depot UK Ltd.

“UK Borrowing Base” means, at any time, with respect to the UK Loan Parties, the
sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the UK Loan Parties’
Eligible Accounts at such time, minus the Dilution Reserve related to the UK
Loan Parties, minus any other Reserve related to Accounts of the UK Loan
Parties, (ii) the product of (A) 90% multiplied by (B) the UK Loan Parties’
Eligible Credit Card Receivables at such time minus the Dilution Reserve related
to the UK Loan Parties, minus any other Reserve related to Accounts of the UK
Loan Parties, and (iii) the product of (A) 75% multiplied by (B) the Eligible
Uninvoiced Accounts Receivable of the UK Loan Parties at such time minus the
Dilution Reserve related to the UK Loan Parties, plus

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the UK Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the UK Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the UK Loan Parties’ Eligible Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus any Reserves related to the Eligible Inventory of the
UK Loan Parties, plus

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the UK Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the UK Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the UK Loan Parties’ Eligible LC Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus, without duplication of any Reserves accounted for in
clause (b) above, Reserves related to the Eligible LC Inventory of the UK Loan
Parties.

 

- 39 -



--------------------------------------------------------------------------------

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the UK Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Aggregate Borrowing
Base and the UK Borrowing Base at any time shall be determined by reference to
the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) of this Agreement.

“UK Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of each UK Borrower, in
substantially the form of Exhibit B-3 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“UK Loan Party” means any Loan Party (including the UK Borrowers) organized
under the laws of the United Kingdom.

“UK Non-Bank Lender” has the meaning assigned to such term in
Section 2.17(a)(ii).

“UK Pension Scheme” means the Guilbert U.K. Retirement Benefits Plan governed by
trust deed and rules dated September 27, 2002, as amended by deed on April 24,
2008.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance to any UK Loan Party hereunder
and is either:

(a) a Lender (i) which is a bank (as is defined for the purpose of section 879
of the UK Income Tax Act 2007) making an advance hereunder or (ii) in respect of
an advance made hereunder by a Person that was a bank (as so defined) at the
time that the advance was made and, in either case, which is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance;

(b) a Lender which is:

 

  (i) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (ii) a partnership each member of which is:

 

  (x) a company so resident in the United Kingdom; or

 

  (y) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (within the meaning of
section 11(2) of the UK Income and Corporation Taxes Act 1988) the whole of any
share of interest payable in respect of that advance that falls to it by reason
of sections 114 and 115 of the UK Income and Corporation Taxes Act 1988;

 

- 40 -



--------------------------------------------------------------------------------

  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of section 11(2) of the UK Income and
Corporation Taxes Act 1988) of that company; or

(c) a Treaty Lender.

“UK Security Agreement” means (i) the two Debentures, dated as of the date
hereof, among the UK Borrowers, respectively, and the European Collateral Agent,
(ii) the Deed of Charge, dated as of the date hereof, among the Irish Borrower
and the European Collateral Agent, and (iii) the Deeds of Charge, dated as of
the date hereof, among the Dutch Borrowers, respectively, and the European
Collateral Agent, as the same may be amended, restated or otherwise modified
from time, and any other charge or security agreement entered into, after the
date of this Agreement, by any other UK Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any UK Loan Party (or any other property located in the United
Kingdom)), as the same may be amended, restated or otherwise modified from time
to time.

“United Kingdom” and “UK” means the United Kingdom of Great Britain and Northern
Ireland.

“United States” and “US” means the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“US Borrower” means any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“US Borrowing Base” means, at any time, with respect to the US Loan Parties, the
sum of:

(a) the sum of (i) the product of (A) 85% multiplied by (B) the US Loan Parties’
Eligible Accounts (other than Eligible Credit Card Receivables) at such time,
minus the Dilution Reserve related to the US Loan Parties, minus any other
Reserve related to Accounts of the US Loan Parties, (ii) the product of (A) 90%
multiplied by (B) the US Loan Parties’ Eligible Credit Card Receivables at such
time minus the Dilution Reserve related to the US Loan Parties, minus any other
Reserve related to Accounts of the US Loan Parties, and (iii) the product of (A)
75% multiplied by (B) the Eligible Uninvoiced Accounts Receivable of the US Loan
Parties at such time minus the Dilution Reserve related to the US Loan Parties,
plus

(b) the lesser of (i) the product of (x) 75% multiplied by (y) the US Loan
Parties’ Eligible Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus any Reserves related to the Eligible Inventory of the US Loan Parties and
(ii) the product of 85% multiplied by the High Season or Low Season, if
applicable, Net Orderly Liquidation Value percentage (as applicable, based on
the borrowing base delivery date as required under Section 5.01(f)) identified
in the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the US Loan Parties’ Eligible Inventory, valued at the lower of
cost (determined on a first-in-first-out basis or average cost basis) or market
value, at such time minus any Reserves related to the Eligible Inventory of the
US Loan Parties, plus

 

- 41 -



--------------------------------------------------------------------------------

(c) the lesser of (i) the product of (x) 75% multiplied by (y) the US Loan
Parties’ Eligible LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis or average cost basis) or market value, at such time,
minus, without duplication of any Reserves accounted for in clause (b) above,
Reserves relating to the Eligible LC Inventory of the US Loan Parties and (ii)
the product of 85% multiplied by the High Season or Low Season, if applicable,
Net Orderly Liquidation Value percentage (as applicable, based on the borrowing
base delivery date as required under Section 5.01(f)) identified in the most
recent inventory appraisal ordered by the Administrative Agent multiplied by the
US Loan Parties’ Eligible LC Inventory, valued at the lower of cost (determined
on a first-in-first-out basis or average cost basis) or market value, at such
time minus, without duplication of any Reserves accounted for in clause (b)
above, Reserves related to the Eligible LC Inventory of the US Loan Parties.

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the US Borrowing Base, with any
such changes to be effective three Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Aggregate Borrowing
Base and the US Borrowing Base at any time shall be determined by reference to
the most recent Aggregate Borrowing Base Certificate and each other Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(f) of this Agreement.

“US Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B-2 or another form which is acceptable to the
Administrative Agent in its sole discretion.

“US Collateral Agent” means JPMCB, in its capacity as security trustee for
itself, the Administrative Agent, the Issuing Banks and the Lenders, and its
successors in such capacity.

“US Fee Receiver” means any Person that receives, or through a participating
interest participates in, any payments of fees from a US Person under
Section 2.12 (other than commitment fees).

“US Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued in
dollars for the purpose of providing credit support to the Company.

“US Loan Party” means, individually and collectively, any Loan Party (including
the Company) organized under the laws of the United States.

“US Protective Advance” means a Protective Advance made to or for the account of
the Company.

“US Revolving Loan” means a Revolving Loan made to the Company.

“US Security Agreement” means that certain US Security Agreement, dated as of
the date hereof, between the Loan Parties party thereto and the US Collateral
Agent (for the benefit of the Agents, the Lenders and the Issuing Banks), and
any other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document for the purpose of creating a Lien on the property of any Loan
Party organized in the US (or any other property located therein)), or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

 

- 42 -



--------------------------------------------------------------------------------

“US Swingline Lender” means JPMCB, in its capacity as lender of US Swingline
Loans hereunder, and its successors and assigns in such capacity.

“US Swingline Loan” means a Swingline Loan made to the Company.

“VAT” means value added tax as provided for in the VATA 1994 or any similar or
substitute tax.

“VATA 1994” means The Value Added Tax Act 1994.

“Vendor Rebates” means, with respect to any Loan Party, credits earned from
vendors for volume purchases that reduce net inventory costs for such Loan
Party.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date over current liabilities of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Facility, (e.g., a
“Facility A Loan”), Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”), by Facility and Class (e.g., a “Facility A Revolving
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Borrowing of Revolving
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Borrowing of Revolving Loans”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

In this Agreement, where it relates to a Dutch Loan Party, a reference to:

(a) a necessary action to authorize, where applicable, includes without
limitation:

 

  (i) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

 

- 43 -



--------------------------------------------------------------------------------

  (ii) obtaining an unconditional positive advice (advies) from the competent
works council(s);

(b) gross negligence includes grove schuld;

(c) negligence includes schuld;

(d) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkte recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

(e) wilful misconduct includes opzet;

(f) a winding-up, administration or dissolution (and any of those terms)
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);

(g) a moratorium includes surseance van betaling and granted a moratorium
includes surséance verleend;

(h) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);

(i) an administrative receiver includes a curator;

(j) an administrator includes a bewindvoerder; and

(k) an attachment includes a beslag.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. In the event that historical accounting practices, systems or reserves
relating to the components of the Aggregate Borrowing Base or the Borrowing Base
of any Borrower are modified in a manner that is adverse to the Lenders in any
material respect, the Borrowers will agree to maintain such additional reserves
(for purposes of computing the Aggregate Borrowing Base and the Borrowing Base
of each Borrower) in respect to the components of the Aggregate Borrowing Base
and the Borrowing Base of each Borrower and make such other adjustments (which
may include maintaining additional reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Aggregate Borrowing
Base and the Borrowing Base of each Borrower).

 

- 44 -



--------------------------------------------------------------------------------

SECTION 1.05 Currency Translations. (a) For purposes of this Agreement and the
other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance or
renew other Indebtedness, and such refinancing or renewal would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (i) such refinancing or renewal Indebtedness is
denominated in the same currency as such Indebtedness being refinanced or
renewed and (ii) the principal amount of such refinancing or renewal
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced or renewed except as permitted under Section 6.01).

(b) For purposes of all calculations and determinations under this Agreement,
any amount in any currency other than dollars shall be deemed to refer to
dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Selling Rate, and all certificates delivered under this
Agreement, shall express such calculations or determinations in dollars or
Dollar Equivalents.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Facility A Lender agrees to make Revolving Loans (the “Facility A
Revolving Loans”) from time to time during the Availability Period to the
Company in dollars and (b) each Facility B Lender agrees to make Revolving Loans
(the “Facility B Revolving Loans”) from time to during the Availability Period
to the Facility B Borrowers in dollars, Euros and Sterling, if, in each case
after giving effect thereto:

(i) the Facility A Revolving Exposure or Facility B Revolving Exposure of any
Lender would not exceed such Lender’s Facility A Commitment or Facility B
Commitment, respectively;

(ii) the total Revolving Exposure would not exceed the lesser of (x) the
aggregate amount of the Commitments and (y) the Aggregate Borrowing Base;

(iii) the total Facility A Revolving Exposure would not exceed the lesser of
(x) the aggregate amount of the Facility A Commitments and (y) the US Borrowing
Base;

(iv) the total Facility B Revolving Exposure would not exceed the lesser of
(x) the aggregate amount of the Facility B Commitments and (y) the Aggregate
Borrowing Base minus the total Revolving Exposure;

(v) the total Facility B Revolving Exposure relating to the European Borrowers
would not exceed the European Sublimit; and

(vi) the total Revolving Exposure relating to the Company would not exceed the
US Borrowing Base;

subject, in the case of each of clause (ii), (iii) and (iv) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04. Within the foregoing limits and
subject to the terms and conditions set forth herein, each Borrower may borrow,
prepay and reborrow its Revolving Loans.

 

- 45 -



--------------------------------------------------------------------------------

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Facility,
Class and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Facility and Class. Each Protective Advance and
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.

(b) Subject to Section 2.14, (i) each Borrowing of US Revolving Loans
denominated in dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Company may request in accordance herewith, (ii) each Borrowing of
US Revolving Loans denominated in Euros or Sterling shall be comprised entirely
of Eurocurrency Loans and (iii) each Borrowing of European Revolving Loans shall
be comprised entirely of Eurocurrency Loans; provided that all Borrowing of
Revolving Loans made on the Effective Date shall be limited to ABR Borrowings of
Revolving Loans denominated in dollars. Each Swingline Loan denominated in
dollars (other than European Swingline Loans) shall be an ABR Loan and each
Swingline Loan denominated in Euros or Sterling and any European Swingline Loan
denominated in dollars shall be an Overnight LIBO Loan. Each Lender may make any
Eurocurrency Loan to any Borrower by causing, at its option, any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Lenders to make
Loans in accordance with the terms hereof or Borrowers to repay any such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing
of Revolving Loans, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. ABR Borrowing of
Revolving Loans may be in any amount. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 12 Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(e) Each Facility A Loan shall be made in dollars and each Facility B Loan shall
be made in dollars, Euros or Sterling.

SECTION 2.03 Requests for Borrowing of Revolving Loans. To request a Borrowing
of Revolving Loans, the Borrower Representative (or the applicable Borrower)
shall notify the Administrative Agent, in the case of a requested Borrowing of
Facility A Revolving Loans, or the Administrative Agent and the European
Administrative Agent, in the case of a requested Borrowing of Facility B
Revolving Loans, in each case either in writing (delivered by hand or facsimile)
in a form approved by the Administrative Agent and/or the European
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the applicable Borrower) or by telephone as follows:

(a) in the case of an ABR Borrowing, not later than 12:00 p.m., Local Time (or
in case of an ABR Borrowing, the proceeds of which are to be applied to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e), not
later than 9:00 a.m., Local Time) on the date of the proposed Borrowing, and

 

- 46 -



--------------------------------------------------------------------------------

(b) in the case of a Eurocurrency Borrowing, not later than 10:00 a.m., Local
Time, three Business Days before the date of the proposed Borrowing.

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile of a written Borrowing Request in a form
approved by the Administrative Agent and/or the European Administrative Agent,
as applicable, and signed by the Borrower Representative (or the Borrower making
such request). Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii) the Facility under which such Borrowing shall be made;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) in the case of a Borrowing requested on behalf of a Facility B Borrower, the
currency of the requested Borrowing;

(vi) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(vii) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of Revolving Loans requested in dollars shall be an ABR
Borrowing and (B) a Borrowing of Revolving Loans requested in Euros or Sterling
shall be a Eurocurrency Borrowing with an Interest Period of one month. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing of Revolving Loans, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent or the European Administrative Agent, as applicable, shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

SECTION 2.04 Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make (or authorize the Administrative Agent or
the European Administrative Agent, as applicable, to make) (i) Loans to the
Company in dollars on behalf of the Facility A Lenders (each such Loan, a
“Facility A Protective Advance”), (ii) Loans to the Company in dollars, Euros or
Sterling on behalf of the Facility B Lenders (each such Loan, a “Facility B US
Protective Advance”) and (iii) Loans to any European Borrower in dollars, Euros
or Sterling on behalf of the Facility B Lenders (each such Loan, a “European
Protective Advances”), which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations or (iii) to
pay any other amount chargeable to or required to be paid by any of the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses

 

- 47 -



--------------------------------------------------------------------------------

as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that no Protective Advance may remain outstanding for more than 30 days;
provided further that the aggregate amount of (A) Protective Advances
outstanding at any time shall not (x) exceed $50,000,000 or (y) when added to
the total Revolving Exposure, exceed the aggregate amount of the Commitments,
(B) Facility A Protective Advances outstanding at any time shall not, when added
to the total Facility A Revolving Exposure, exceed the aggregate amount of the
Facility A Commitments, (C) Facility B Protective Advances outstanding at any
time shall not, when added to the total Facility B Revolving Exposure, exceed
the aggregate amount of the Facility B Commitments and (D) European Protective
Advances outstanding at any time shall not, when added to the total Facility B
Revolving Exposure relating to the European Borrowers, exceed the European
Sublimit. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of each applicable Collateral Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
denominated in dollars shall be ABR Borrowings and all Protective Advances
denominated in Euros or Sterling shall be Overnight LIBO Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Aggregate Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Lenders to make a Revolving Loan, in the
currency in which the applicable Protective Advance was denominated, to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund, in the currency in which the applicable Protective Advance was
denominated, their risk participations described in Section 2.04(b). It is
agreed that the Administrative Agent or the European Administrative Agent, as
applicable shall endeavor, but without any obligation, to notify the Borrower
Representative promptly after the making of any Protective Advance.

(b) Upon the making of a Protective Advance by the Administrative Agent or the
European Administrative Agent, as applicable, in accordance with the terms
hereof, each Facility A Lender or Facility B Lender, as applicable, shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent or the European
Administrative Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Facility A Protective Advance or Facility B
Protective Advance, as applicable, in proportion to its Applicable Percentage.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent or European Administrative Agent, as applicable, shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

SECTION 2.05 Swingline Loans. (a) Swingline Loans.

(i) The Administrative Agent, the US Swingline Lender and the Facility A Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing under Facility A on behalf of the Company, the US Swingline Lender may
elect to have the terms of this Section 2.05(a)(i) apply to such Borrowing
Request by advancing, on behalf of the Facility A Lenders and in the amount so
requested, same day funds to the Company on the applicable Borrowing date to the
Funding Account(s) (each such Loan, a “Facility A Swingline Loan”), with
settlement among them as to the Facility A Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c). Each Facility A Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Facility A Lenders, except that all payments thereon shall be
payable to the US Swingline Lender solely for its own account. In addition, no
Facility A Swingline Loan shall be made if, after giving effect thereto:

(A) the aggregate principal amount of outstanding Facility A Swingline Loans
would exceed the Facility A Swingline Sublimit;

 

- 48 -



--------------------------------------------------------------------------------

(B) the Facility A Revolving Exposure of any Lender would exceed such Lender’s
Facility A Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the sum of the
aggregate amount of the Commitments and (y) the Aggregate Borrowing Base; or

(D) the total Facility A Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the US Borrowing Base;

subject, in the case of each of clause (A), (C) and (D) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

(ii) The Administrative Agent, the US Swingline Lender and the Facility B
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests an ABR Borrowing under Facility B on behalf of the Company, the US
Swingline Lender may elect to have the terms of this Section 2.05(a)(ii) apply
to such Borrowing Request by advancing, on behalf of the Facility B Lenders and
in the amount so requested, same day funds to the Company on the applicable
Borrowing date to the Funding Account(s) (each such Loan, a “Facility B US
Swingline Loan”), with settlement among them as to the Facility B US Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c). Each
Facility B US Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans funded by the Facility B Lenders, except that all
payments thereon shall be payable to the US Swingline Lender solely for its own
account. In addition, no Facility B US Swingline Loan shall be made if, after
giving effect thereto:

(A) the aggregate principal amount of outstanding Facility B Swingline Loans
would exceed the Facility B Swingline Sublimit;

(B) the Facility B Revolving Exposure of any Lender would exceed such Lender’s
Facility B Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the aggregate
amount of the Commitments and (y) the Aggregate Borrowing Base; or

(D) the total Facility B Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the total Revolving Exposure;

subject, in the case of each of clause (A), (C) and (D) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

 

- 49 -



--------------------------------------------------------------------------------

(iii) The European Administrative Agent, the European Swingline Lender and the
Facility B Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests a Eurocurrency Borrowing on behalf of any European
Borrower (or the applicable European Borrower requests such Borrowing), and
provided that such Eurocurrency Borrowing request is received by the European
Administrative Agent and the European Swingline Lender not later than 10:00
a.m., London time, the European Swingline Lender may elect to have the terms of
this Section 2.05(a)(iii) apply to such Borrowing Request by advancing, on
behalf of the Facility B Lenders and in the amount so requested, same day funds
to the applicable European Borrower on the applicable Borrowing date to the
Funding Account(s) (each such Loan, a “European Swingline Loan”), with
settlement among them as to the European Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c). Each European Swingline Loan
shall be subject to all the terms and conditions applicable to other
Eurocurrency Loans funded by the Facility B Lenders, except that (i) such
European Swingline Loan shall accrue interest at a rate determined by reference
to the Overnight LIBO Rate and (ii) all payments thereon shall be payable to the
European Swingline Lender solely for its own account. In addition, no European
Swingline Loan shall be made if, after giving effect thereto:

(A) the aggregate principal amount of outstanding Facility B Swingline Loans
would exceed the Facility B Swingline Sublimit;

(B) the Facility B Revolving Exposure of any Lender would exceed such Lender’s
Facility B Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the aggregate
amount of the Commitments and (y) the Aggregate Borrowing Base;

(D) the total Facility B Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the total Revolving Exposure; or

(E) the total Facility B Revolving Exposure with respect to the European
Borrowers would exceed the European Sublimit;

subject, in the case of each of clause (A), (C) and (D) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

(b) Lender Participations. Upon the making of a Facility A Swingline Loan or a
Facility B Swingline Loan (whether before or after the occurrence of a Default
and regardless of whether a Settlement has been requested with respect to such
Swingline Loan), each Facility A Lender or Facility B Lender, as applicable,
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender,
the Administrative Agent or the European Administrative Agent, as the case may
be, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in proportion to its Applicable Percentage of the Facility A
Commitments or Facility B Commitments, as applicable. The applicable Swingline
Lender, the Administrative Agent or the European Administrative Agent may, at
any time, require the applicable Lenders to fund, in the currency in which the
applicable Swingline Loan was denominated, their participations. From and after
the date, if any, on which any Lender is required to fund its participation in
any Swingline Loan purchased hereunder, the Administrative Agent or the European
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by such Agent in respect of such Loan.

 

- 50 -



--------------------------------------------------------------------------------

(c) Swingline Settlements. Each of the Administrative Agent and the European
Administrative Agent, on behalf of the US Swingline Lender or the European
Swingline Lender, as applicable, shall request settlement (a “Settlement”) with
the Facility A Lenders or Facility B Lenders, as applicable, on at least a
weekly basis or on any earlier date that the Administrative Agent elects, by
notifying the applicable Lenders of such requested Settlement by facsimile or
e-mail no later than 12:00 noon Local Time (i) on the date of such requested
Settlement (the “Settlement Date”) with regard to US Swingline Loans and
(ii) five Business Days prior to the Settlement Date with regard to European
Swingline Loans (or, on the date of such requested Settlement, if a Default or
an Event of Default has occurred and is continuing). Each Facility A Lender or
Facility B Lender, as applicable (other than the Swingline Lenders, in the case
of the Swingline Loans) shall transfer, in the currency in which the applicable
Loan was denominated, the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent or the European
Administrative Agent, as applicable, to an account of such Agent as such Agent
may designate, not later than 2:00 p.m., Local Time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the applicable Agent shall be applied
against the amounts of the applicable Swingline Lender’s Swingline Loans and,
together with such Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such applicable Lenders, respectively.
If any such amount is not transferred to the applicable Agent by any applicable
Lender on such Settlement Date, the applicable Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.07.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower Representative may request the issuance of
Letters of Credit for its own account or for the account of another Borrower (or
any Borrower may request the issuance of Letters of Credit for its own account),
in a form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank (a “Letter of Credit Request”), at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower
Representative or any Borrower to, or entered into by the Borrower
Representative or any Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative (or
the applicable Borrower) shall hand deliver or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent or European Administrative Agent, as applicable (prior to 9:00 a.m., Local
Time, at least three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency of such Letter of Credit (which shall be in dollars, in the case of
each Facility A Letter of Credit, or dollars, Euros or Sterling, in the case of
each Facility B Letter of Credit), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the

 

- 51 -



--------------------------------------------------------------------------------

applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure shall not exceed the LC Sublimit and (ii) the
Facility B LC Exposure shall not exceed $25,000,000. In addition, no Letter of
Credit shall be issued, amended, renewed or extended if, after giving effect to
such issuance, amendment, renewal or extension:

(A) the Facility A Revolving Exposure of any Lender would exceed such Lender’s
Facility A Commitment;

(B) the Facility B Revolving Exposure of any Lender would exceed such Lender’s
Facility B Commitment;

(C) the total Revolving Exposure would exceed the lesser of (x) the aggregate
amount of the Commitments and (y) the Aggregate Borrowing Base;

(D) the total Facility A Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the US Borrowing Base;

(E) the total Facility B Revolving Exposure would exceed the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the total Revolving Exposure; or

(F) the total Facility B Revolving Exposure relating to the European Borrowers
would exceed the European Sublimit;

(G) the total Revolving Exposure relating to the Company would exceed the US
Borrowing Base;

subject, in the case of each of clause (C), (D) and (E) above, to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), subject to automatic
extension or renewal for successive one-year periods and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Facility A Lender, with respect to a Facility A Letter of
Credit, or each Facility B Lender, with respect to a Facility B Letter of
Credit, and each Facility A Lender or Facility B Lender, as applicable, hereby
acquires from the applicable Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent or the European Administrative Agent,
as applicable, in the same currency as the applicable LC Disbursement, for the
account of the applicable Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as

 

- 52 -



--------------------------------------------------------------------------------

provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent or the European
Administrative Agent, as applicable, in the currency in which the applicable
Letter of Credit was issued, an amount equal to such LC Disbursement not later
than 1:00 p.m., Local Time, on the date that such LC Disbursement is made, if
the Borrower Representative or the applicable Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., Local Time, on such date, or,
if such notice has not been received by the Borrower Representative or the
applicable Borrower prior to such time on such date, then not later than 11:00
a.m., Local Time, on (i) the Business Day that the Borrower Representative or
the applicable Borrower receives such notice, if such notice is received prior
to 9:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Borrowing of Revolving
Loans or Swingline Loan in an equivalent amount and like currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Revolving Loans or
Swingline Loan; provided further that no such payment shall be permitted to be
financed with a Eurocurrency Borrowing. If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Facility A Lender
or Facility B Lender, as applicable, of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
applicable Lender shall pay to the Administrative Agent or the European
Administrative Agent, as applicable, in the same currency as the applicable LC
Disbursement, its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the applicable Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent or the European
Administrative Agent, as the case may be, of any payment from a Borrower
pursuant to this paragraph, such Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then such
Agent shall distribute such payment to such Lenders and the applicable Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrowers or the
Loan Guarantors of their respective obligations to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit

 

- 53 -



--------------------------------------------------------------------------------

proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by an Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, either
Collateral Agent, the Lenders nor the Issuing Banks, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent or the European Administrative Agent,
as applicable, and the Borrower Representative (or applicable Borrower) by
telephone (confirmed by facsimile) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers or the Loan Guarantors of their obligations to reimburse the
applicable Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless a Borrower shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that a Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans, in the case of an LC Disbursement in
respect of a US Letter of Credit denominated in dollars, and at the rate per
annum then applicable to Overnight LIBO Loans, in the case of an LC Disbursement
in respect of a Letter of Credit denominated in Euros or Sterling or a European
Letter of Credit denominated in dollars; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

 

- 54 -



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent (not to be unreasonably withheld or delayed), the replaced Issuing Bank
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing more than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph or if any of the other provisions hereof require cash
collateralization, the Borrowers shall deposit in an account with the applicable
Collateral Agent, in the name of such Collateral Agent and for the benefit of
the Agents, the Lenders and the Issuing Banks (the “LC Collateral Account”), an
amount, in cash and in the currency in which the applicable Letters of Credit
are denominated, equal to 103% of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the applicable
Collateral Agent as collateral for the payment and performance of the Secured
Obligations. Each Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, such account
shall be subject to a Deposit Account Control Agreement and/or acknowledgement
of notice, as applicable, and each Borrower hereby grants the Collateral Agent
(for the benefit of the Agents, the Lenders and the Issuing Banks) a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of each Collateral Agent and at each Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by each Collateral Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing more than 50% of the total LC Exposure), be applied to satisfy
other Secured Obligations. If the Borrowers are required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or Borrower Representative for the account of the applicable
Borrower within two Business Days after all such Defaults have been cured or
waived.

 

- 55 -



--------------------------------------------------------------------------------

(k) On the Effective Date, (i) each Existing Letter of Credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto deemed converted into a Facility A Letter of Credit pursuant to this
Section 2.06 at the request of the Company and subject to the provisions hereof
as if each such Existing Letter of Credit had been issued on the Effective Date,
(ii) each such Existing Letter of Credit shall be included in the calculation of
LC Exposure and “Facility A LC Exposure” and (iii) all liabilities of the
Company and the other Loan Parties with respect to such Existing Letters of
Credit shall constitute Obligations.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent or the European Administrative Agent, as applicable, in an
amount equal to such Lender’s Applicable Percentage; provided that Swingline
Loans shall be made as provided in Section 2.05. Each of the Administrative
Agent and the European Administrative Agent, as applicable, will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent or the
European Administrative Agent, as applicable, to the applicable Issuing Bank and
(ii) a Protective Advance shall be retained by the Administrative Agent or the
European Administrative Agent, as applicable, and disbursed in its discretion.

(b) Unless the Administrative Agent or the European Administrative Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the European Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent or the European Administrative
Agent, as applicable, may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
European Administrative Agent, as applicable (a “Non-Funding Lender”), then the
applicable Lender and the Borrowers agree (jointly and severally with each other
Borrower, but severally and not jointly with the applicable Lenders) to pay to
the Administrative Agent or the European Administrative Agent, as applicable,
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent or the
European Administrative Agent, as applicable, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent or the European Administrative Agent, as applicable, in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar-denominated amounts) or Overnight LIBO Loans (in the case of Euro or
Sterling-denominated amounts). If such Lender pays such amount to the
Administrative Agent or the European Administrative Agent, as applicable, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
Notwithstanding the foregoing, the Borrowers shall preserve their rights and
remedies against any Non-Funding Lender which has not made Loans required by the
terms and provisions hereof.

SECTION 2.08 Interest Elections. (a) Each Borrowing of Revolving Loans initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing of Revolving Loans, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing of
Revolving Loans, may elect Interest Periods

 

- 56 -



--------------------------------------------------------------------------------

therefor, all as provided in this Section. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings or Protective Advances, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent or the European Administrative Agent, as
applicable, of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of Revolving Loans of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent or the European Administrative Agent, as
applicable, of a written Interest Election Request in a form approved by the
Administrative Agent or the European Administrative Agent, as applicable, and
signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(A) the Borrower, the Facility and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(B) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(C) whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(D) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent or the European Administrative Agent, as applicable, shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing of Revolving Loans prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to (i) an ABR Borrowing, in the case of a Eurocurrency
Borrowing of Revolving Loans denominated in dollars, or (ii) an Overnight LIBO
Borrowing, in the case of a Eurocurrency Borrowing of Revolving Loans
denominated in Euros or Sterling. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing of Revolving Loans may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, (A) each Eurocurrency

 

- 57 -



--------------------------------------------------------------------------------

Borrowing of Revolving Loans denominated in dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (B) each
Eurocurrency Borrowing of Revolving Loans denominated in Euros or Sterling shall
be converted to an Overnight LIBO Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, all Commitments shall terminate on the Maturity Date.

(b) The Borrowers may at any time terminate in full the Commitments and/or may
at any time terminate in full the European Sublimit upon (i) the payment in full
in cash of all outstanding Loans or European Loans, as applicable, together with
accrued and unpaid interest thereon and on any Letters of Credit or European
Letters of Credit, as applicable, (ii) the cancellation and return of all
outstanding Letters of Credit or European Letters of Credit, as applicable (or
alternatively, with respect to each applicable Letter of Credit, the furnishing
to the applicable Collateral Agent of a cash deposit in the currency in which
the applicable Letters of Credit are denominated (or at the discretion of the
Administrative Agent a back up standby letter of credit satisfactory to the
Administrative Agent and in the currency in which the applicable Letters of
Credit are denominated) equal to 103% of the LC Exposure as of such date),
(iii) the payment in full in cash of the accrued and unpaid fees and (iv) the
payment in full in cash of all reimbursable expenses and other Obligations or
Obligations of the European Borrowers, as applicable, together with accrued and
unpaid interest thereon. Upon the termination in full of the European Sublimit
and the satisfaction in full of the Obligations of the European Borrowers (other
than Obligations in respect of contingent liabilities not then due), (x) the
European Borrowers will be released from their obligations under this Agreement
and the other Loan Documents (including, but not limited to, all reporting
obligations contained in Section 5.01 relating to the European Borrowing Base)
in their capacities as such, other than in respect of obligations which
expressly survive the term of this Agreement, (y) all Collateral and any Loan
Guaranties of the European Borrowers will be released and (z) all events
relating to any Minimum European Availability Period will cease to have effect.
Notwithstanding the foregoing, the termination of the European Sublimit without
a corresponding termination of the Commitments shall have no effect on the
availability to the Company of the Facility B Commitments.

(c) The Borrowers may from time to time reduce the Commitments; provided that
(i) each such reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, (ii) each such reduction shall be
applied to the Facility A Commitments and the Facility B Commitments ratably in
accordance with the aggregate amount of the Commitments at such time and
(iii) the Borrowers shall not reduce the Commitments if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.10, (A) the
total Revolving Exposure would exceed the lesser of (x) the aggregate amount of
the Commitments and (y) the Aggregate Borrowing Base, (B) the total Facility A
Revolving Exposure would exceed the lesser of (x) the aggregate amount of the
Facility A Commitments and (y) the US Borrowing Base, (C) the total Facility B
Revolving Exposure would exceed the lesser of (x) the aggregate amount of the
Facility B Commitments and (y) the Aggregate Borrowing Base minus the total
Revolving Exposure or (D) the total Facility B Revolving Exposure with respect
to the European Borrowers would exceed the European Sublimit.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments or the European Sublimit under
paragraph (b) or (c) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the

 

- 58 -



--------------------------------------------------------------------------------

Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent or the European
Administrative Agent, as applicable (i) for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date and (ii) the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by such Agent.

(b) During any Full Cash Dominion Period, on each Business Day, the
Administrative Agent or the European Administrative Agent, as applicable, shall
apply all funds credited to any applicable Collection Account as of 10:00 a.m.,
Local Time, on such Business Day (whether or not immediately available) first to
prepay any Protective Advances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) (without a corresponding
reduction in Commitments) and to cash collateralize outstanding LC Exposure;
provided that during any Full Cash Dominion Period which is based solely on a
European Full Cash Dominion Period (but not a Total Full Cash Dominion Period)
the foregoing shall apply exclusively to the European Borrowers (including any
Collection Account thereof) and the prepayment and/or cash collateralization of
European Protective Advances, European Revolving Loans and Revolving Exposure
relating to the European Borrowers in respect of their Facility B Loans. Any
such application of funds shall be made (i) from Collections Accounts of the US
Loan Parties first in respect of Obligations of the US Loan Parties under each
Facility ratably in accordance with the then outstanding amounts thereof and
second in respect of Obligations of the European Loan Parties and (ii) from
Collections Accounts of the European Loan Parties and shall be made solely in
respect of Obligations of the European Loan Parties.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) [Reserved].

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender,
the Administrative Agent or the European Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

- 59 -



--------------------------------------------------------------------------------

SECTION 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time, and without premium or penalty, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (f) of this Section.

(b) Except for Protective Advances permitted under Section 2.04, in the event
and on such occasion that:

(i) the Facility A Revolving Exposure or Facility B Revolving Exposure of any
Lender exceeds such Lender’s Facility A Commitment or Facility B Commitment,
respectively;

(ii) the total Revolving Exposure exceeds the lesser of (x) the aggregate amount
of the Commitments or (y) the Aggregate Borrowing Base;

(iii) the total Facility A Revolving Exposure exceeds the lesser of (x) the
aggregate amount of the Facility A Commitments and (y) the US Borrowing Base;

(iv) the total Facility B Revolving Exposure exceeds the lesser of (x) the
aggregate amount of the Facility B Commitments and (y) the Aggregate Borrowing
Base minus the total Revolving Exposure;

(v) the total Facility B Revolving Exposure relating to the European Borrowers
exceeds the European Sublimit; or

(vi) the total Revolving Exposure relating to the Company exceeds the US
Borrowing Base;

the Borrowers, as applicable, shall promptly prepay the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.

(c) The Borrower Representative shall notify the Administrative Agent and the
European Administrative Agent, as applicable (and in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing of Revolving Loans, not later than 10:00 a.m., Local
Time, two Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing of Revolving Loans or an Overnight LIBO Borrowing
of Revolving Loans, not later than 10:00 a.m., Local Time, on the Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing of Revolving Loans,
the applicable Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing of Revolving Loans shall be in an amount
that would be permitted in the case of an advance of a Borrowing of Revolving
Loans of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing of Revolving Loans shall be applied ratably to the Revolving Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

 

- 60 -



--------------------------------------------------------------------------------

SECTION 2.12 Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Commitments terminate.
Accrued commitment fees shall be payable in arrears on the last Business Day of
each calendar quarter and on the date on which the Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Spread in the case of
standby Letters of Credit, and 50% of the Applicable Spread in the case of trade
Letters of Credit, in each case used to determine the interest rate applicable
to Eurocurrency Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the last
Business Day of each calendar quarter and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available dollars, to the Administrative Agent (or to the applicable Issuing
Bank, in the case of fees payable to an Issuing Bank) for distribution, in the
case of commitment fees and participation fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each US Swingline Loan and each Protective Advance denominated in dollars) shall
bear interest at the Alternate Base Rate plus the Applicable Spread.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Spread.

(c) The Loans comprising each Overnight LIBO Borrowing (including each European
Swingline Loan and each Facility B Protective Advance denominated in Euros or
Sterling) shall bear interest at the Overnight LIBO Rate plus the Applicable
Spread.

 

- 61 -



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender directly affected thereby” for reductions
in interest rates), declare that (i) all Loans and participation fees on account
of Letters of Credit shall bear interest at 2% plus the rate otherwise
applicable to such Loans or participation fees, as applicable, as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, (x) if such amount is denominated in dollars, such amount
shall accrue at 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section, and (y) if such amount is denominated in Euros or
Sterling, such amount shall accrue at 2% plus the rate applicable to Overnight
LIBO Rate Loans as provided in paragraph (c) of this Section.

(e) Accrued interest on each Loan (for ABR Loans and Overnight LIBO Loans,
accrued through the last day of the prior calendar month) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed and (ii) interest computed on
Loans and Letters of Credit denominated in Sterling shall be computed on the
basis of a year of 365 days, and shall be payable for the actual number of days
elapsed. The applicable Alternate Base Rate, LIBO Rate or Overnight LIBO Rate
shall be determined by the Administrative Agent or the European Administrative
Agent, as applicable, and such determination shall be conclusive absent manifest
error.

(g) All interest hereunder shall be paid in the currency in which the Loan
giving rise to such interest is denominated.

SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(B) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

- 62 -



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing of Revolving Loans to, or continuation of any Borrowing of
Revolving Loans as, a Eurocurrency Borrowing shall be ineffective, (ii) if any
Borrowing Request requests a Eurocurrency Borrowing of Revolving Loans
denominated in dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Borrowing of Revolving
Loans denominated in Euros or Sterling, such Borrowing shall be made as an
Alternate Rate Borrowing.

(b) If at any time:

(A) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Overnight LIBO Rate; or

(B) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, any Overnight LIBO Borrowing (including any Facility B
Swingline Loan denominated in Euros or Sterling) shall be made as an Alternate
Rate Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(A) subject any Lender or any Issuing Bank to any (or any increase in any) Other
Connection Taxes with respect to this Agreement or any other Loan Document, any
Letter of Credit, or any participation in a Letter of Credit or any Loan made or
Letter of Credit issued by it, except any such Taxes imposed on or measured by
its net income or profits (however denominated) or franchise taxes imposed in
lieu of net income or profits taxes;

(B) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or

(C) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans or Overnight LIBO
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Overnight LIBO Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

- 63 -



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

- 64 -



--------------------------------------------------------------------------------

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that if any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent (as defined below)) requires
the deduction or withholding of any Indemnified Tax or Other Tax from any such
payment (including, for the avoidance of doubt, any such deduction or
withholding required to be made by the applicable Loan Party, the Administrative
Agent, the European Administrative Agent, any Collateral Agent or, in the case
of any Lender that is treated as a partnership for U.S. federal income tax
purposes, by such Lender for the account of any of its direct or indirect
beneficial owners), the applicable Loan Party, the Administrative Agent, the
European Administrative Agent, the applicable Collateral Agent, the Lender or
the applicable direct or indirect beneficial owner of a Lender that is treated
as a partnership for U.S. federal income tax purposes (any such person a
“Withholding Agent”) shall make such deductions and timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, the European
Administrative Agent, each Collateral Agent, any Lender, any Issuing Bank or its
beneficial owner, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made. A Loan Party is not
required to make any payment to a Lender pursuant to this Section 2.17 for a tax
deduction in respect of tax imposed by the United Kingdom from a payment of
interest on a Borrowing if on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a tax
deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(ii) (A) the relevant Lender is a UK Qualifying Lender solely under clause
(b) of the definition of UK Qualifying Lender (a “UK Non-Bank Lender”), (B) an
officer of H.M. Revenue & Customs has given (and not revoked) a direction under
section 931 of the UK Income Tax Act 2007 (as that provision has effect on the
date on which the relevant Lender became a party to this Agreement) which
relates to that payment and that Lender has received from a UK Borrower a
certified copy of such Direction; and (C) the payment could have been made to
the Lender without any tax deduction in the absence of such Direction; or

(iii) the relevant Lender is a UK Non-Bank Lender and it has not, other than by
reason of any change after the date of this Agreement in (or in the
interpretation, administration, or application of) any law, or any published
practice or concession of any relevant taxing authority, given a Tax
Confirmation to a UK Borrower.

(b) Each UK Non-Bank Lender agrees that, prior to becoming a party to this
Agreement, it will deliver a Tax Confirmation to the Borrower Representative.

 

- 65 -



--------------------------------------------------------------------------------

(c) Each UK Non-Bank Lender agrees to promptly notify the Borrower
Representative and the Administrative Agent if any of the information contained
in the Tax Confirmation of such UK Non-Bank Lender is inaccurate.

(d) Without limiting the provisions of paragraph (a) above, the Borrowers shall
timely pay, or at the option of the Administrative Agent, the European
Administrative Agent or any Collateral Agent, as applicable, timely reimburse it
for the payment of any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(e) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the European Administrative Agent, each Collateral Agent, each Lender and
each Issuing Bank, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes payable by the Administrative Agent, the
European Administrative Agent, such Collateral Agent, such Lender (or its
beneficial owner) or such Issuing Bank, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by the Administrative Agent,
the European Administrative Agent, a Collateral Agent, a Lender or an Issuing
Bank (with a copy to the Administrative Agent), as applicable, shall be
conclusive absent manifest error. This paragraph (e) shall not apply to the
extent that the Indemnified Taxes or Other Taxes (i) are compensated for by an
increased payment under Section 2.17(a) or (ii) would have been compensated for
by an increased payment under Section 2.17(a) but were not so compensated solely
because one of the exclusions in Section 2.17(a)(i), (ii) or (iii) applied.

(f) Each Lender shall indemnify the Administrative Agent, the European
Administrative Agent or any Collateral Agent, as applicable, within 10 days
after demand therefor, for the full amount of any Excluded Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, the European
Administrative Agent or any Collateral Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(g) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(h) Each US Fee Receiver hereby represents that it is a Permitted Fee Receiver
and agrees to update Internal Revenue Service Form W-9 (or its successor form)
or applicable Internal Revenue Service Form W-8 (or its successor form) upon any
change in such Person’s circumstances or if such form expires or becomes
inaccurate or obsolete, and to promptly notify the Borrowers and the
Administrative Agent if such Person becomes legally ineligible to provide such
form.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made

 

- 66 -



--------------------------------------------------------------------------------

without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower Representative, the Administrative Agent or
the European Administrative Agent or any Collateral Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative, the Administrative Agent or the European Administrative Agent or
any Collateral Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such forms shall not be required if the Foreign
Lender is not legally entitled to do so.

Without limiting the generality of the foregoing, in the event that any Borrower
is a US Borrower, any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower Representative and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payment in question is not
effectively connected with the United States trade or business conducted by such
Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies of
Internal Revenue Service Form W-8BEN,

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

- 67 -



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower Representative and
the Administrative Agent in writing of its legal inability to do so.

(j) If the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Lender or any Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid by any Loan Party pursuant to this Section),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent, the
European Administrative Agent, such Collateral Agent, such Lender or such
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that such indemnifying party, upon the request of the Administrative
Agent, the European Administrative Agent, such Collateral Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over pursuant to this
Section 2.17(j) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the European
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank in
the event the Administrative Agent, the European Administrative Agent, such
Collateral Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (j), in no event will any Issuing Bank or Lender be required
to pay any amount to any Loan Party the payment of which would place the Issuing
Bank or such Lender in a less favorable net after-Tax position than the Issuing
Bank or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent, the
European Administrative Agent, any Collateral Agent, any Lender or any Issuing
Bank to make available its Tax returns (or any other information relating to its
Taxes which it deems confidential) to the Borrowers or any other Person nor
shall it be construed to require the Administrative Agent, the European
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank, as
the case may be, to apply for or otherwise initiate any refund contemplated in
this Section 2.17.

(k) All amounts set out, or expressed to be payable under any Loan Document by
any party to the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Lender or any Issuing Bank which (in whole or in part)
constitute the consideration for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable in connection therewith. If, in connection with this
Agreement, VAT is chargeable to, or in respect of any payment made by any Loan
Party to, the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Lender or any Issuing Bank, such Loan Party shall promptly
pay to the Administrative Agent, the European Administrative Agent, such
Collateral Agent, such Lender or such Issuing Bank, as the case may be, an
amount equal to the amount of such VAT (and the Administrative Agent, the
European Administrative Agent, such Collateral Agent, such Lender or such
Issuing Bank, as the case may be, shall promptly provide an appropriate VAT
invoice to such party).

(l) Where any party is required under any Loan Document to reimburse the
Administrative Agent, the European Administrative Agent, either Collateral
Agent, any Lender or any Issuing Bank, as the case may be, for any costs or
expenses, that party shall also at the same time pay and indemnify each such
Administrative Agent, European Administrative Agent, Collateral Agent, any
Lender or any Issuing Bank, as the case may be, against all VAT and any stamp
duty, registration or other similar tax payables, in each case incurred in
connection with the entry into, performance or enforcement of any Loan Document.

 

- 68 -



--------------------------------------------------------------------------------

(m) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
set-off or counterclaim. Except as otherwise expressly set forth herein, all
payments of Loans shall be paid in the currency in which such Loans were made.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent or the European Administrative Agent, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent or the European Administrative Agent, as applicable, at its
offices at (i) for payments of US Revolving Loans, US Swingline Loans, LC
Disbursements of any Issuing Bank in respect of US Letters of Credit, fronting
fees payable to any Issuing Bank in respect of US Letters of Credit, US
Protective Advances, fees payable pursuant to Section 2.12(a), participation
fees payable pursuant to Section 2.12(b), fees payable pursuant to 2.12(c) and
all other payments in dollars, to the Administrative Agent at 270 Park Avenue,
New York, New York 10017 USA and (ii) for payments of European Revolving Loans,
European Swingline Loans, LC Disbursements of any Issuing Bank in respect of
European Letters of Credit, fronting fees payable to the an Issuing Bank in
respect of European Letters of Credit and European Protective Advances, to the
European Administrative Agent at 125 London Wall, London EC2Y 5AJ, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. Each of the Administrative Agent and the European
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient, in like funds,
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars, except that all payments in respect of Loans
(and interest thereon) and LC Obligations shall be made in the same currency in
which such Loan was made or Letter of Credit issued. During any Full Cash
Dominion Period, solely for purposes of determining the amount of Loans
available for borrowing purposes, checks (in addition to immediately available
funds applied pursuant to Section 2.10(b)) from collections of items of payment
and proceeds of any Collateral shall be applied in whole or in part against the
applicable Obligations as of 10:00 a.m., Local Time, on the Business Day of
receipt, subject to actual collection.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account
during a Full Cash Dominion Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative
Agent, the European Administrative Agent, either Collateral Agent and any
Issuing Bank from the Borrowers (other than in connection with Banking Services
or Swap Obligations), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than in connection with Banking
Services or Swap Obligations), third, to pay interest due in respect of the
Protective Advances ratably, fourth, to pay the principal of the Protective
Advances ratably, fifth, to pay interest then due and payable on the Loans
(other than the Protective Advances) ratably, sixth, to prepay principal on the
Loans (other than the Protective Advances) and unreimbursed LC Disbursements
ratably, seventh, to pay an amount to the

 

- 69 -



--------------------------------------------------------------------------------

US Collateral Agent equal to 103% of the aggregate undrawn face amount of all
outstanding Letters of Credit, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Obligations that are Secured Obligations, ninth, to the
payment of any other Secured Obligation due to the Administrative Agent, the
European Administrative Agent, either Collateral Agent or any Lender by the
Borrowers, and tenth, any balance remaining after the Secured Obligations shall
have been paid in full and no Letters of Credit shall be outstanding (other than
Letters of Credit which have been cash collateralized in accordance with the
foregoing) shall be paid over to the applicable Borrower at its Funding Account.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent, the European Administrative Agent, the
Collateral Agents nor any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. Each of the Administrative Agent and
the European Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations. Notwithstanding the
foregoing, any such application of proceeds from Collateral of the European Loan
Parties shall be made solely in respect of Obligations of the European Loan
Parties.

(c) At the election of the Administrative Agent or the European Administrative
Agent, as the case may be, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with either the Administrative Agent or the European Administrative Agent. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent and the
European Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and
(ii) the Administrative Agent and the European Administrative Agent to charge
any deposit account of any Borrower maintained with such Agent for each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express

 

- 70 -



--------------------------------------------------------------------------------

terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent or the
European Administrative Agent, as applicable, may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrowers have not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent and
the European Administration Agent, if applicable, forthwith on demand the amount
so distributed to such Lender or such Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent or the European
Administration Agent, if applicable, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the European
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by it for the account
of such Lender to satisfy such Lender’s obligations hereunder until all such
unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or is otherwise a Departing
Lender (as defined below), then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future, (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment) and (iii) would
not breach any applicable law;

(b) the Borrowers may, at their sole expense and effort, require such Lender or
any Lender that defaults in its obligation to fund Loans hereunder (herein, a
“Departing Lender”), upon notice to the Departing Lender and the Administrative
Agent, to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written

 

- 71 -



--------------------------------------------------------------------------------

consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks), which consent shall not unreasonably be withheld or delayed,
(ii) the Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Departing Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the Administrative Agent,
the European Administrative Agent, either Collateral Agent, any Issuing Bank or
any Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative
Agent, the European Administrative Agent, such Collateral Agent, such Issuing
Bank or such Lender. The provisions of this Section 2.20 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent, the European Administrative Agent, either Collateral
Agent, any Issuing Bank or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.20 shall survive the
termination of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. (a) The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, examination, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

- 72 -



--------------------------------------------------------------------------------

(b) The choice of governing law provisions contained in this Agreement and each
other Loan Document are enforceable in the jurisdictions where each Loan Party
is organized or incorporated or any Collateral is located. Any judgment obtained
in connection with any Loan Document in the jurisdiction of the governing law of
such Loan Document will be recognized and be enforceable in the jurisdictions
where each Loan Party is organized or any Collateral is located.

(c) Subject to applicable Insolvency Laws, no European Loan Party nor any of its
property or assets has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such European Loan Party is organized in respect of its
obligations under the Loan Documents to which it or its property or assets is
subject.

(d) The Loan Documents to which each European Loan Party is a party are in
proper legal form under the laws of the jurisdiction in which each such European
Loan Party is organized or incorporated and existing (i) for the enforcement
thereof against each such European Loan Party under the laws of each such
jurisdiction and (ii) in order to ensure the legality, validity, enforceability,
priority or admissibility in evidence of such Loan Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Loan Documents to which any European Loan Party
is a party that any such Loan Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which any such European Loan Party is organized or that any
registration charge or stamp or similar tax be paid on or in respect of the
applicable Loan Documents or any other document, except for any such filing,
registration, recording, execution or notarization that is referred to in
Section 3.16 or is not required to be made until enforcement of the applicable
Loan Document.

(e) All legal requirements of the Luxembourg law of May 31, 1999, as amended,
regarding the domiciliation companies have been complied with by the Luxembourg
Borrower.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, and except in the case of court
proceedings in a Luxembourg court of the presentation of the Loan Documents,
either directly or by way of reference, to an autorité constituéee, such court
or autorité constituée may require registration of all or part of the Loan
Documents with the Administration de l’Enregistement et des Domaines in
Luxembourg, which may result in registration duties, at a fixed rate of € 12 or
an ad valorem rate which depends on the nature of the registered document,
becoming due and payable, (b) will not violate any Requirement of Law applicable
to any Loan Party or any of its Subsidiaries, (c) will not violate or result in
a default under any indenture, agreement or other instrument binding upon any
Loan Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (reported on a monthly
basis) (i) as of and for the fiscal years ended December 30, 2006 and
December 29, 2007, reported on by Deloitte & Touche LLP, a registered public
accounting firm, and (ii) as of and for the fiscal quarters and the portion of
the fiscal year ended March 29, 2008 and June 28, 2008, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in

 

- 73 -



--------------------------------------------------------------------------------

accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. Except
as set forth on Schedule 3.06, neither the Company nor any of its consolidated
Subsidiaries has any material Guarantee obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.

(b) Except for the Disclosed Matters, no event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since December 29, 2007.

SECTION 3.05 Properties. (a) Each of the Loan Parties and its Subsidiaries has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than Permitted Liens, except
where failure would not reasonably be expected to have a Material Adverse
Effect.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
material Intellectual Property that is necessary to its business as currently
conducted and the use thereof by the Loan Parties and its Subsidiaries does not
infringe in any material respect upon the rights of any other Person.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for any material Environmental
Liability and (ii) except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has failed to
comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08 Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 and shall not register as, conduct its
business or take any action which shall cause it to be registered for the
purposes of the European Communities (Markets in Financial Instruments)
Regulations 2007.

 

- 74 -



--------------------------------------------------------------------------------

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves. No tax liens have been filed and no claims are being
asserted with respect to any such taxes. As of the Effective Date, no Taxes are
imposed, by withholdings or otherwise, on any payment to be made by any European
Borrower under any Loan Document, or are imposed on, or by virtue of, the
execution or delivery by any European Borrower of any Loan Document. As of the
Effective Date, no European Borrower is required to make any deduction for or on
account of Tax from any payment it may make under any Loan Document. Each
Borrower is resident for Tax purposes only in the jurisdiction of its
establishment or incorporation as the case may be.

SECTION 3.10 ERISA; Benefit Plans. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and ERISA
Affiliate is in compliance with the applicable provisions of ERISA, the Code and
any other federal, state or local laws relating to the Plans, and with all
regulations and published interpretations thereunder, except as could not
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.

(b) Except for the UK Pension Scheme, (i) neither a UK Loan Party nor any of its
Subsidiaries or Affiliates is or has at any time been an employer (for the
purposes of Sections 38 to 51 of the UK Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the UK Pensions Schemes Act 1993) and (ii) neither a UK Loan Party nor any of
its Subsidiaries or Affiliates is or has at any time been “connected” with or an
“associate” of (as those terms are used in Sections 38 and 43 of the UK Pensions
Act 2004) such an employer.

(c) The UK Pension Scheme is either fully funded based on the statutory funding
objective of Section 222 of the UK Pensions Act 2004 or has in place a recovery
plan that satisfies the requirements of Section 226 of the UK Pensions Act 2004.

(d) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions (including
insurance premiums) required by applicable law or by the terms of any Foreign
Benefit Arrangement or Foreign Plan (including any policy held thereunder) have
been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) other than in relation to the UK Pension Scheme, the accrued
benefit obligations of each Foreign Plan (based on those assumptions used to
fund such Foreign Plan) with respect to all current and former participants do
not exceed the assets of such Foreign Plan; (iii) each Foreign Plan that is
required to be registered has been registered and has been maintained in good
standing with applicable regulatory authorities; and (iv) each such Foreign
Benefit Arrangement and Foreign Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
regulatory requirements (whether discretionary or otherwise) and published
interpretations thereunder with respect to such Foreign Benefit Arrangement or
Foreign Plan and (B) with the terms of such plan or arrangement.

(e) No supplementary pension scheme pursuant to the Supplementary Pension Act
has been, or will be, set up within the Luxembourg Borrower until the
reimbursement of the Loans. The Luxembourg Borrower warrants that it has
complied, and will comply, at all times with its obligation under the statutory
provisions of the CAS.

 

- 75 -



--------------------------------------------------------------------------------

(f) All pension schemes operated or maintained for the benefit of a Loan Party
(including in the case of a UK Loan Party, its Subsidiaries or Affiliates)
comply with all provisions of the relevant law and employ reasonable actuarial
assumptions. Other than in relation to the UK Pension Scheme, no Loan Party has
any unsatisfied liability in respect of any pension scheme and there are no
circumstances which may give rise to any such liability which could reasonably
be expected to have Material Adverse Effect. Each Loan Party shall ensure that
all pension schemes operated by or maintained for the benefit of a Loan Party
(including in the case of a UK Loan Party, its Subsidiaries or Affiliates)
and/or any of its employees are, to the extent required by applicable law,
funded or reserved to the extent failure to do so (or, with the expiry of a
grace period, the giving of notice, the making of any determination under the
Loan Documents or any combination of any of the foregoing taking into account
all remedies of the Loan Parties under the Loan Documents) could reasonably be
expected to have a Material Adverse Effect.

(g) No occupational pension scheme within the meaning of Section 2 of the Irish
Pensions Act has been, or will be, set up by the Irish Borrower until the
reimbursement of the Loans.

SECTION 3.11 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, and taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12 No Default. No Loan Party nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

SECTION 3.13 Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become due, absolute and matured; and the Luxembourg Borrower is
neither in a situation of illiquidity (cessation de paiements) nor has access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

 

- 76 -



--------------------------------------------------------------------------------

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. As of
the Effective Date, all premiums in respect of such insurance have been paid.
The Borrowers believe that the insurance maintained by or on behalf of the Loan
Parties and their Subsidiaries are adequate.

SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to the Company of each and all of the Company’s Subsidiaries, (b) a true and
complete listing of each class of authorized Equity Interests of each Borrower
(other than the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and owned beneficially and of record by the Persons identified on
Schedule 3.15, and (c) the type of entity of the Company and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party in its Subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non assessable.

SECTION 3.16 Security Interest in Collateral. (a) The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the applicable Collateral Agent, for the benefit of the
Agents, the Lenders and the Issuing Banks, and upon filing of UCC financing
statements and the taking of actions or making of filings required for
perfection under the laws of the relevant Collateral Documents, as necessary,
and, if applicable, the taking of actions or making of filings with respect to
Intellectual Property registrations or applications issued or pending, such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral, except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted Liens
would have priority over the Liens in favor of the US Collateral Agent or the
European Collateral Agent, as applicable, pursuant to any applicable law,
(b) Liens created by a UK Loan Party where registration of particulars of such
Liens at the (i) Companies Registration Office in England, Scotland and Wales is
required under Section 395 or Section 410, as applicable, of the UK Companies
Act 1985 (or the relevant Sections of the UK Companies Act 2006 when it becomes
effective), (ii) UK Trade Marks Registry at the Patent Office in England,
Scotland and Wales is required and (iii) UK Land Registry or UK Land Charges
Registry in England, Scotland and Wales is required. As of the Effective Date,
the jurisdictions in which the filing of UCC financing statements are necessary
are listed on Schedule 3.16.

(b) In relation to Liens created by a Dutch Security Agreement where
registration is required with the Dutch tax authorities, each Loan Party which
is a party to the Dutch Security Agreement pursuant to which an undisclosed
right of pledge over receivables is granted in favor of the European Collateral
Agent undertakes:

(i) to execute a supplemental deed of pledge (as described in such Dutch
Security Agreement) on a monthly basis or following the commencement of a
European Full Cash Dominion Period or the occurrence of a Default on a weekly
basis (or with such other frequency as the European Collateral Agent may in its
discretion acting reasonably designate in writing to the relevant Loan Party);

 

- 77 -



--------------------------------------------------------------------------------

(ii) to register such supplemental deed with the tax authorities within two
Business Days of its execution; and

(iii) to promptly provide the European Collateral Agent with a copy of any
executed supplemental deed of pledge and evidence satisfactory to the European
Collateral Agent of registration.

(c) In relation to any Irish Security Agreement, within 21 days of the execution
of the deed of charge, each Loan Party which is a party thereto undertakes to
file such Irish Security Agreement in the Irish Companies Registration Office as
required under Section 99 of the Irish Companies Act 1963.

SECTION 3.17 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns, and no material unfair labor practice charges, against
any Loan Party or its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened. The terms and conditions of employment, hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in material violation of the Fair Labor Standards Act, or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters. All material payments due from any Loan Party or any of its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages, vacation pay and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.

SECTION 3.18 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

SECTION 3.19 Centre of Main Interests. For the purposes of the Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings, each European
Borrower’s centre of main interests (as that term is used in Article 3(1)
therein) is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) therein) in any other
jurisdiction.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or .pdf
transmission of a signed signature page of this Agreement) that such

 

- 78 -



--------------------------------------------------------------------------------

party has signed a counterpart of this Agreement and (ii) duly executed copies
(or facsimile or .pdf copies) of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and written opinions of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Banks and the Lenders.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for their December 30, 2006 and December 29, 2007 fiscal years,
(ii) unaudited interim consolidated financial statements of the Company and its
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Administrative
Agent, reflect any material adverse change in the consolidated financial
condition of the Company and its Subsidiaries, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum,
as supplemented through September 16, 2008 and (iii) satisfactory (A) quarterly
projections through 2009 and (B) annual projections from 2010 through 2013.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or authorized manager or director, which shall (A) certify
the resolutions of its Board of Directors, Board of Managers, members or other
body authorizing the execution, delivery and performance of the Loan Documents
to which it is a party, (B) identify by name and title and bear the signatures
of the Financial Officers and any other officers or managers of such Loan Party
authorized to sign the Loan Documents to which it is a party, (C) in respect of
each UK Loan Party organized under the laws of England and Wales, contain a
statement to the effect that its entry into and performance by it of the
transactions contemplated by the Loan Documents do not and will not exceed any
limit on its powers to borrow, grant security or give guarantees or indemnities
contemplated by the Loan Documents to which it is a party and (D) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws, memorandum and articles of association or operating, management or
partnership agreement (or in the case of the Luxembourg Borrower, consolidated
articles of incorporation, if applicable), and in the case of the Luxembourg
Borrower an excerpt from the Luxembourg Trade and Companies Register not older
than one day prior to drawdown; (ii) a long form certificate of good standing,
status or compliance, as applicable, for each Loan Party from its jurisdiction
of organization (to the extent such concept is relevant or applicable in such
jurisdiction); (iii) in relation to the Luxembourg Borrower, a domiciliation
certificate issued by the Luxembourg domiciliation agent confirming that (a) it
is duly authorized to act as domiciliation agent in Luxembourg in accordance
with the Luxembourg law of April 5, 1993, as amended, on the financial sector
and has complied with all legal requirements of the Luxembourg law of May 31,
1999, as amended, regarding the domiciliation of companies and the related
circulars, (b) a domiciliation agreement has been entered into between MAS
International S.à R.L. as domiciliation agent, and the Luxembourg Borrower, as
domiciled company, on January 30, 2004 for an unlimited duration, (c) the
domiciliation agreement is still in full force and effect as of the date of the
domiciliation certificate and any conditions to which the domiciliation
agreement is subject have been satisfied; and (d) the domiciled company has
complied with all legal requirements of the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies and the related circulars; and
(iv) a non-bankruptcy certificate in relation to the Luxembourg Borrower issued
not later than one day prior to drawdown by the 2ème section du Greffe du
Tribunal d’Arrondissement de Luxembourg.

 

- 79 -



--------------------------------------------------------------------------------

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative and dated the initial Borrowing date (i) stating that no Default
has occurred and is continuing, (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(e) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.
All such amounts will be paid with proceeds of Loans made on the Effective Date
and will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
(other than the Dutch Loan Parties) are located, and such search report shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters (or other satisfactory evidence) for all existing Indebtedness
to be repaid from the proceeds of the initial Borrowing listed on Schedule
4.01(g), confirming that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit.

(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

(i) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower (other than the Dutch
Borrower, which shall provide a representation as to solvency in a director’s
certificate) or, in the case of the Luxembourg Borrower, from the authorised
signatory of the Luxembourg Borrower.

(j) Borrowing Base Certificate. The Administrative Agent shall have received
(a) an Aggregate Borrowing Base Certificate which calculates the Aggregate
Borrowing Base as of the Effective Date and (b) a US Borrowing Base Certificate,
UK Borrowing Base Certificate and Dutch Borrowing Base Certificate which
calculates each such Borrowing Base as of August 23, 2008.

 

- 80 -



--------------------------------------------------------------------------------

(k) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities and obligations current, the Borrowers’
Aggregate Availability shall not be less than $400,000,000.

(l) Pledged Notes. The US Collateral Agent or the European Collateral Agent, as
applicable, shall have received each promissory note (if any) pledged to the US
Collateral Agent or the European Collateral Agent, as applicable, pursuant to
the Security Agreements endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by either Collateral Agent to be filed,
registered or recorded in order to create in favor of the applicable Collateral
Agent, for the benefit of the Agents, the Lenders and the Issuing Banks, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Security Agreements (including Section 5.09 of this Agreement and the
applicable provisions of the Security Agreements).

(o) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application if the issuance of a Letter of
Credit will be required on the Effective Date.

(p) Process Agent. The Administrative Agent shall have received evidence of the
acceptance by the Process Agent of its appointment as process agent by each Loan
Party that is organized outside of the United States.

(q) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the European Administrative Agent, either
Collateral Agent, any Issuing Bank, any Lender or their respective counsel may
have reasonably requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. After the
Effective Date, the Administrative Agent shall make available to the Lenders
executed versions of the Loan Documents. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of any Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 2:00 p.m., New York time, on September 26, 2008 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except that such representations and
warranties (i) that relate solely to an earlier date shall be true and correct
as of such earlier date and (ii) shall be true and correct in all respects if
they are qualified by a materiality standard.

 

- 81 -



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) Each Borrowing and each issuance of any Letter of Credit shall be made in
accordance with the terms of clauses (i) – (vi) of Section 2.01.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the European Administrative Agent to make) Loans and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
any Letter of Credit (or amend, renew or extend any Letter of Credit) for the
ratable account and risk of Lenders from time to time if the Administrative
Agent believes that making such Loans or issuing or causing to be issued (or
amending, renewing or extending) any such Letter of Credit is in the best
interests of the Lenders.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated (or have
been cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent (with copies to be provided
to each Lender by the Administrative Agent):

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or another registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants;

 

- 82 -



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of the Borrower Representative
as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower Representative
in substantially the form of Exhibit C (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.15 (to
the extent applicable) and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

(e) as soon as available, but in any event not more than 30 days after the end
of each fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;

(f) as soon as available, but in any event within 15 Business Days of the end of
each calendar month (or within three Business Days of the end of each week at
any time during a Level 3 Minimum Aggregate Availability Period), an Aggregate
Borrowing Base Certificate, a US Borrowing Base Certificate, a UK Borrowing Base
Certificate and a Dutch Borrowing Base Certificate, in each case which
calculates such Borrowing Base, and supporting information in connection
therewith, together with any additional reports with respect to the Aggregate
Borrowing Base, the US Borrowing Base, the UK Borrowing Base or the Dutch
Borrowing Base of a Borrower as the Administrative Agent or either Collateral
Agent may reasonably request; provided that no UK Borrowing Base Certificate or
Dutch Borrowing Base Certificate or additional reports with respect thereto
shall be required if the European Sublimit shall have been terminated;

(g) as soon as available but in any event within 15 Business Days of the end of
each calendar month (or, except as otherwise provided for on Schedule 5.01(g),
within three Business Days of the end of each week at any time during a Level 3
Minimum Aggregate Availability Period) and at such other times as may be
reasonably requested by the Administrative Agent or either Collateral Agent, as
of the period then ended, all Borrowing Base Supplemental Documentation.

 

- 83 -



--------------------------------------------------------------------------------

(h) within 45 days of each March 31 and September 30, in the case of the US Loan
Parties, and concurrently with any delivery of financial statements under
paragraphs (a) and (b) above (or within 15 days of the end of each calendar
month during any European Full Cash Dominion Period, in the case of the European
Loan Parties), an updated customer list for each Loan Party, which list shall
state the customer’s name, mailing address and phone number (to the extent
available) and shall be certified as true and correct by a Financial Officer of
the Borrower Representative;

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, either Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request.

SECTION 5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any actual knowledge of the Loan Parties of, or any receipt of any notice
of, any governmental investigation or any litigation, arbitration or
administrative proceeding commenced or, to the knowledge of any Loan Party,
threatened against any Loan Party or any of its Subsidiaries that (i) seeks
damages in excess of $25,000,000, (ii) seeks injunctive relief, (iii) is
asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Loan Party or any of its Subsidiaries,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $25,000,000, or (vii) involves any material
product recall;

(c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more per occurrence or related occurrences, whether or not
covered by insurance;

(e) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within five Business Days after receipt thereof);

(f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
or breaches of such representations and warranties that have occurred, could
reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries, whether directly or by virtue of their affiliate with any ERISA
Affiliate, in an aggregate amount exceeding $25,000,000;

(g) the release into the environment of any Hazardous Material that is required
by any applicable Environmental Law to be reported to a Governmental Authority
and which could reasonably be expected to lead to any material Environmental
Liability;

 

- 84 -



--------------------------------------------------------------------------------

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits used or useful in the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights. Without limiting Sections
5.11 or 5.12 hereof, each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities and (b) on up to one occasion per calendar year permit
any representatives designated by the Administrative Agent, either Collateral
Agent or any Lender (including employees of the Administrative Agent, either
Collateral Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent, either Collateral Agent or any
Lender), upon reasonable prior notice, to visit and inspect its properties and
to examine and make extracts from its books and records, and the applicable Loan
Party or Subsidiary will make its officers and independent accountants available
to discuss its affairs, finances and condition with such representatives, all at
such reasonable times as are requested; provided, however, that if an Event of
Default has occurred and is continuing, there shall be no limitation on the
number of such site visits and inspections. For purposes of this Section 5.06,
it is understood and agreed that a single site visit and inspection may consist
of examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. All such site visits and inspections
shall be at the sole expense of the Loan Parties. In addition, after the
occurrence and during the continuance of any Event of Default, each Loan Party
shall provide the Administrative Agent, each Collateral Agent and each Lender
with access to its suppliers. The Loan Parties acknowledge that the
Administrative Agent and each Collateral Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ and their respective Subsidiaries assets for internal use
by the Administrative Agent, each Collateral Agent and the Lenders.

 

- 85 -



--------------------------------------------------------------------------------

SECTION 5.07 Compliance with Laws. (a) Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. All the legal requirements of the Luxembourg law of May 31, 1999, as
amended, regarding domiciliation companies have been complied with by the
Luxembourg Borrower.

(b) US and Foreign Plans and Arrangements.

(i) For each existing, or hereafter adopted, Foreign Plan and Foreign Benefit
Plan (together, a “Company Plan”), each Loan Party will, and will cause each
Subsidiary to, in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Company Plan,
including under any funding agreements and all applicable laws and regulatory
requirements (whether discretionary or otherwise).

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Company Plan by a Loan Party or any
Subsidiary thereof shall be paid or remitted by each Loan Party and each
Subsidiary thereof in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.

(iii) The Loan Parties shall deliver to each Lender (A) if requested by such
Lender, copies of each annual and other return, report or valuation with respect
to each Company Plan, as filed with any applicable Governmental Authority;
(B) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Company shall provide
copies of such documents and notices to the Administrative Agent (on behalf of
each requesting Lender) promptly after receipt thereof; (C) promptly after
receipt thereof, a copy of any material direction, order, notice, ruling or
opinion that any Loan Party or any Subsidiary of any Loan Party may receive from
any applicable Governmental Authority with respect to any Company Plan;
(D) notification within 30 days of any increases having a cost to one or more of
the Loan Parties and their Subsidiaries in excess of $10,000,000 per annum in
the aggregate, in the benefits of any existing Company Plan, or the
establishment of any new Company Plan, or the commencement of contributions to
any such plan to which any Loan Party was not previously contributing; and
(E) notification within 30 days of any voluntary or involuntary termination of,
or participation in, a Company Plan.

 

- 86 -



--------------------------------------------------------------------------------

(c) UK Pension Plans and Benefit Plans.

(i) Each UK Loan Party shall ensure that all pension schemes registered in the
UK, operated by, or maintained for the benefit of, it or its Subsidiaries or its
Affiliates and/or any of their employees are fully funded based on the statutory
funding objective under Section 222 of the UK Pensions Act 2004 or has in place
a recovery plan that satisfies the requirements of Section 226 of the UK
Pensions Act 2004 and that no action or omission is taken by any UK Loan Party
or any of its Subsidiaries or Affiliates in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or any UK Loan Party or any of its Subsidiaries or
Affiliates ceasing to employ any active member of such a pension scheme).

(ii) Except in relation to the UK Pension Scheme, each UK Loan Party shall
ensure that (A) neither it nor any of its Subsidiaries or Affiliates is at any
time an employer (for the purposes of Sections 38 to 51 of the UK Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the UK Pension Schemes Act 1993), or is “connected”
with or an “associate” of (as those terms are used in Sections 38 and 43 of the
UK Pensions Act 2004) such an employer and (B) no Person who becomes a
Subsidiary or Affiliate of a UK Loan Party after the date of this Agreement, was
formerly an employer (for the purposes of Sections 38 to 51 of the UK Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the UK Pension Schemes Act 1993) or was formerly
“connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the UK Pensions Act 2004) such an employer.

(iii) Each UK Loan Party shall deliver to the Administrative Agent at such times
as those reports are prepared in order to comply with the then current statutory
or auditing requirements (as applicable either to the trustees of any relevant
schemes or to any UK Loan Party or any of its Subsidiaries or Affiliates),
actuarial reports in relation to all pension schemes referred to in clause
(c)(i) above.

(iv) Each UK Loan Party shall promptly notify the Administrative Agent of any
material change in the rate of contributions to any pension schemes referred to
in clause (c)(i) above paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise).

(v) Each UK Loan Party shall promptly notify the Administrative Agent of any
investigation or proposed investigation by the Pensions Regulator which may lead
to the issue by the Pensions Regulator of a Financial Support Direction or a
Contribution Notice to it or any of its Subsidiaries or Affiliates.

(vi) Each UK Loan Party or any of its Subsidiaries or Affiliates shall
immediately notify the Administrative Agent if it receives a Financial Support
Direction or Contribution Notice from the Pensions Regulator.

(d) European Loan Party Pension Plans and Benefit Plans.

(i) Other than in relation to a money purchase scheme (as defined in the UK
Pensions Scheme Act 1993) in the United Kingdom, whose establishment shall be
notified to the Administrative Agent as soon as practicable, no European Loan
Party shall establish, nor shall it permit any of its Subsidiaries to establish,
any voluntary pension scheme and/or any voluntary benefit plan without the prior
consent of the Administrative Agent, and shall maintain and operate its
obligations under (A) the CAS, if applicable, (B) the benefit plan, if any, and
(C) the voluntary pension schemes and/or voluntary benefit plans consented to by
the Administrative Agent, if any, in all respects in conformity with the
requirements of applicable law or contract.

 

- 87 -



--------------------------------------------------------------------------------

(ii) All pension schemes applied by a Loan Party comply with all provisions of
the relevant law and employ reasonable actuarial assumptions. Except in relation
to the UK Pension Scheme, no Loan Party has any unsatisfied liability in respect
of any pension scheme and there are no circumstances which may give rise to any
liability which could reasonably be expected to have a Material Adverse Effect.

(e) Environmental Covenant. The Loan Parties and each of their Subsidiaries
(i) shall be at all times in compliance with all Environmental Laws and
(ii) ensure that their assets and operations are in compliance with all
Environmental Laws and that no Hazardous Materials are, contrary to any
Environmental Laws, discharged, emitted, released, generated, used, stored,
managed, transported or otherwise dealt with, except, in each case in subclauses
(i) and (ii), where failure to comply with any of the foregoing could not,
either singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only (a) to
pay fees and expenses in connection with the Transactions and (b) for working
capital needs and general corporate purposes. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09 Insurance. Each Loan Party will maintain with financially sound and
reputable carriers having a financial strength rating of at least A- by A.M.
Best Company (a) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents or (in the case of Loan
Parties located outside of the United States) such other insurance maintained
with other carriers as is satisfactory to the Administrative Agent in its
Permitted Discretion. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained, which may be a Memorandum of Insurance. The Borrowers shall
require all such policies to name the US Collateral Agent or the European
Collateral Agent (on behalf of the Agents, the Lenders and the Issuing Banks) as
additional insured or loss payee, as applicable.

SECTION 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the net proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11 Appraisals. On no more than one occasion per calendar year, at the
request of the Administrative Agent or either Collateral Agent, the Loan Parties
will provide the Administrative Agent or such Collateral Agent with appraisals
or updates thereof of their Inventory from an appraiser selected and engaged by
the Administrative Agent or such Collateral Agent, and prepared on a

 

- 88 -



--------------------------------------------------------------------------------

basis satisfactory to the Administrative Agent or such Collateral Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations. Notwithstanding the foregoing, in addition to
the single Inventory appraisal permitted above (a) during any Level 5 Minimum
Aggregate Availability Period, one additional Inventory appraisal shall be
permitted per year and (b) during any Level 3 Minimum Aggregate Availability
Period, up to two additional Inventory appraisals shall be permitted per year;
provided, however that if an Event of Default has occurred and is continuing,
there shall be no limitation on the number of Inventory appraisals. For purposes
of this Section 5.11, it is understood and agreed that a single Inventory
appraisal may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets. All such Collateral
appraisals shall be at the sole expense of the Loan Parties.

SECTION 5.12 Field Examinations. On no more than one occasion per calendar year,
at the request of the Administrative Agent or either Collateral Agent, the Loan
Parties will permit, upon reasonable notice, the Administrative Agent or either
Collateral Agent to conduct a field examination to ensure the adequacy of
Collateral included in any Borrowing Base and related reporting and control
systems. Notwithstanding the foregoing, in addition to the single annual field
examination permitted above (a) during any Level 5 Minimum Aggregate
Availability Period, one additional field examination shall be permitted per
year and (b) during any Level 3 Minimum Aggregate Availability Period, up to two
additional field examinations shall be permitted per year; provided, however
that if an Event of Default has occurred and is continuing, there shall be no
limitation on the number or frequency of field examinations. For purposes of
this Section 5.12, it is understood and agreed that a single field examination
may be conducted at multiple relevant sites and involve one or more relevant
Loan Parties and their assets. All such field examinations shall be at the sole
expense of the Loan Parties.

SECTION 5.13 [Reserved].

SECTION 5.14 Additional Collateral; Further Assurances. (a) Subject to
applicable law, the Company and each Subsidiary that is a US Loan Party shall
(within five days after such formation or acquisition, or determination that
such Subsidiary is no longer an Immaterial Subsidiary, or such longer period as
may be agreed to by the Administrative Agent) cause each of their respective
Subsidiaries (other than any Immaterial Subsidiary or any Foreign Subsidiary)
formed or acquired after the Effective Date or which cease to be Immaterial
Subsidiaries (A) to become a US Loan Party by executing and delivering to the
Administrative Agent a Joinder Agreement set forth as Exhibit D hereto (each a
“Joinder Agreement”) or such other Loan Guaranty in form and substance
satisfactory to the Administrative Agent and (B) to execute and deliver such
amendments, supplements or documents of accession to any Collateral Documents as
the applicable Collateral Agent deems necessary for such new Subsidiary grant to
such Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks) a perfected first priority security interest in the Collateral
described in such Collateral Document with respect to such new Subsidiary. Upon
execution and delivery of such documents and agreements, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the applicable Collateral Agent
(in each case for the benefit of the Agents, the Lenders and the Issuing Banks),
in any property of such Loan Party which constitutes Collateral.

(b) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent and each
Collateral Agent such documents, agreements and instruments, and will take or
cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Administrative Agent

 

- 89 -



--------------------------------------------------------------------------------

or either Collateral Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties. In
addition, each Loan Party will execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and each Collateral Agent filings with
any governmental recording or registration office in any jurisdiction required
by the Administrative Agent or either Collateral Agent, in the exercise of its
Permitted Discretion, in order to perfect or protect the Liens of the applicable
Collateral Agent granted under any Collateral Document in any Intellectual
Property at the expense of the Lenders.

SECTION 5.15 Financial Assistance. Each European Loan Party shall comply in all
respects with applicable legislation governing financial assistance, including
Sections 151 to 158 of the UK Companies Act 1985; Section 60 of the Irish
Companies Act 1963 to 2006; Article 49-6 of the Luxembourg Law of August 10,
1915 concerning commercial companies, as amended (the “LSC”); and Section 2:98C
and 2:207C of the Dutch Civil Code.

SECTION 5.16 Post-Closing Actions. (a) Within the time period disclosed on
Schedule 5.16 with respect to each action listed on such Schedule, or such later
date as the Administrative Agent shall agree in its reasonable discretion, the
actions listed on Schedule 5.16 shall have been completed.

(b) The Company and the Luxembourg Borrower shall use commercially reasonable
efforts to register the financial statements of the Luxembourg Borrower for the
years 2005, 2006 and 2007 with the Luxembourg Trade and Companies Register and
provide evidence reasonably satisfactory to the Administrative Agent that such
financial statements have been published with the Luxembourg Trade and Companies
Register.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or
any Subsidiary that is a Loan Party shall be subject to Section 6.04(d),
Section 6.04(f) and Section 6.04(g) and (ii) Indebtedness of any Borrower to any
Subsidiary and Indebtedness of any Subsidiary that is a Loan Party to any
Borrower or to any other Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

- 90 -



--------------------------------------------------------------------------------

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04(e) and (iii) Guarantees permitted under this clause
(d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary if, and on the same terms as, the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (e) shall not exceed (A) in the case of any Capital Lease
Obligations incurred or outstanding in respect of the Global Headquarters
(together with Capital Lease Obligations outstanding in respect of the Global
Headquarters listed on Schedule 6.01), $175,000,000 and (B) other than as
referred to in clause (A) above and Schedule 6.01, $150,000,000, in each case at
any time outstanding;

(f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b), (e), (i), (j),
(k), (l) and (m) of this Section 6.01; provided that, unless otherwise expressly
permitted by this Section 6.01, (i) the principal amount of such Indebtedness is
not increased, (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party or any of their respective Subsidiaries,
(iii) no Loan Party or Subsidiary of any Loan Party that is not originally
obligated with respect to repayment of such Indebtedness is required to become
obligated with respect thereto, (iv) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced or renewed, (v) the terms of any such extension,
refinancing, or renewal (taken as a whole) are not more restrictive, taken as a
whole, than the terms of this Agreement and (iv) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
or extension Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

 

- 91 -



--------------------------------------------------------------------------------

(i) Indebtedness of the Company or any other US Loan Party; provided that both
immediately before and immediately after giving pro forma effect thereto (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Company shall be in compliance with Section 6.15 (determined on a Pro Forma
Basis in respect of the Test Period in effect at such time, to the extent
applicable); provided further the aggregate principal amount of Indebtedness
permitted by this paragraph (i) shall not exceed $500,000,000 at any time
outstanding;

(j) unsecured or subordinated Indebtedness of the Company having no scheduled
principal payments or prepayments prior to the Maturity Date; provided that both
immediately before and immediately after giving pro forma effect thereto (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Company shall be in compliance with Section 6.15 (determined on a Pro Forma
Basis in respect of the Test Period in effect at such time, to the extent
applicable); provided further the aggregate principal amount of Indebtedness
permitted by this paragraph (j) shall not exceed $500,000,000 at any time
outstanding;

(k) Indebtedness of Foreign Subsidiaries; provided that the aggregate principal
amount of Indebtedness permitted by this paragraph (k) shall not exceed
$250,000,000 at any time outstanding; provided further that the aggregate
principal amount of Indebtedness of the European Borrowers permitted by this
paragraph (k) shall not exceed $50,000,000 at any time outstanding;

(l) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary or such assets are acquired and is not created in contemplation of or
in connection with such Person becoming a Subsidiary or such assets being
acquired and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (l) shall not exceed $100,000,000 at any time outstanding;

(m) intercompany Indebtedness of the Company or any Subsidiary incurred to
effectuate the Foreign Reorganization; and

(n) (i) other unsecured Indebtedness not otherwise permitted by this
Section 6.01 and (ii) Capital Lease Obligations; provided the aggregate
principal amount of all Indebtedness permitted by this paragraph (n) shall not
exceed $150,000,000 at any time outstanding.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth on Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof except to the extent permitted
by clause (f) of Section 6.01;

 

- 92 -



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof except to the extent permitted by clause (f) of Section 6.01;

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking institution arising as a matter of law, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) and which are
within the general parameters customary in the banking industry;

(g) Liens arising out of sale and leaseback transactions;

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (including second
priority Liens on the Collateral); provided that in the event any such
Indebtedness is secured on a second priority basis by Liens on the Collateral,
the Secured Obligations shall be secured by a perfected second priority Lien in
all assets securing such Indebtedness on a first priority basis, subject to
documentation (including an intercreditor agreement) satisfactory to the Agents;
provided, however, that such Indebtedness, other than up to $50,000,000 secured
solely by real property assets (including fixtures related thereto), shall be in
a minimum amount of at least $250,000,000 (without giving effect to repayments,
prepayments or redemptions permitted by this Agreement);

(j) Liens securing Indebtedness permitted by Section 6.01(k); and

(k) Liens not otherwise permitted by this Section 6.02 so long as (i) neither
(A) the aggregate outstanding principal amount of the obligations secured
thereby nor (B) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrowers and
all Subsidiaries) $50,000,000 at any one time and (ii) such Liens do not cover
any Collateral other than any non-consensual Liens arising by operation of law.

 

- 93 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (ii) Inventory, in each case other than those permitted
under clauses (a) and (b) of the definition of Permitted Encumbrance and clause
(a) above and other than as provided in Section 6.02(i). Notwithstanding
anything to the contrary contained in this Agreement or any Collateral Document
(including any provision for, reference to, or acknowledgement of, any Lien or
Permitted Lien), nothing herein and no approval by the Administrative Agent,
either Collateral Agent or the Lenders of any Lien or Permitted Lien (whether
such approval is oral or in writing) shall be construed as or deemed to
constitute a subordination by the Administrative Agent, either Collateral Agent
or the Lenders of any security interest or other right, interest or Lien in or
to the Collateral or any part thereof in favor of any Lien or Permitted Lien or
any holder of any Lien or Permitted Lien.

SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it permit any
of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of a Borrower may merge into a Borrower in a transaction in which
such Borrower is the surviving entity, (ii) any Loan Party (other than a
Borrower) may merge into any Loan Party in a transaction in which the surviving
entity is a Loan Party, (iii) any Subsidiary may transfer its assets to a Loan
Party and any Subsidiary which is a non-Loan Party may transfer its assets to a
non-Loan Party , (iv) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders and (v) any non-Loan Party may merge into, or
consolidate with, another non-Loan Party; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by the Company and its
Subsidiaries on the Effective Date and businesses reasonably related or
incidental thereto (including the provision of services).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a) Permitted Investments, subject to, in the case of Loan Parties, control
agreements in favor of the applicable Collateral Agent (in each case for the
benefit of the Agents, the Lenders and the Issuing Banks) or otherwise subject
to a perfected security interest in favor of the applicable Collateral Agent (in
each case for the benefit of the Agents, the Lenders and the Issuing Banks);

(b) investments (and commitments (including consummation of any “put”
arrangement in connection therewith) in respect thereof) in existence on the
date of this Agreement and described on Schedule 6.04 and renewals, replacements
and extensions thereof;

 

- 94 -



--------------------------------------------------------------------------------

(c) investments by the Loan Parties and their Subsidiaries in Equity Interests
in their respective Subsidiaries, provided that in the case of any investments
made pursuant to this paragraph (c) after the Effective Date by Loan Parties in
Subsidiaries that are not Loan Parties, both immediately before and immediately
after giving pro forma effect thereto, (i) no Default or Event of Default shall
have occurred and be continuing, (ii) the Fixed Charge Coverage Ratio for the
Test Period in effect at the time such investment is to occur is at least 1.00
to 1.00 (determined on a Pro Forma Basis in respect of the Test Period in effect
at such time) and (iii) no Level 4 Minimum Aggregate Availability Period shall
be in effect;

(d) loans or advances made by (i) any Borrower to any Subsidiary or any other
Borrower or (ii) any Subsidiary to any Borrower or any other Subsidiary,
provided that in the case of any loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties, both immediately before and immediately
after giving pro forma effect thereto, (i) no Default or Event of Default shall
have occurred and be continuing, (ii) the Fixed Charge Coverage Ratio for the
Test Period in effect at the time such investment is to occur is at least 1.00
to 1.00 (determined on a Pro Forma Basis in respect of the Test Period in effect
at such time) and (iii) no Level 4 Minimum Aggregate Availability Period shall
be in effect;

(e) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that in the case of any Indebtedness of Subsidiaries that are not Loan Parties
that is Guaranteed by any Loan Party, both immediately before and immediately
after giving pro forma effect thereto, (i) no Default or Event of Default shall
have occurred and be continuing, (ii) the Fixed Charge Coverage Ratio for the
Test Period in effect at the time such investment is to occur is at least 1.00
to 1.00 (determined on a Pro Forma Basis in respect of the Test Period in effect
at such time) and (iii) no Level 4 Minimum Aggregate Availability Period shall
be in effect;

(f) investments made by any Loan Party in any Subsidiary that is not a Loan
Party of the types described in paragraphs (c), (d) and (e) of this
Section 6.04; provided that both immediately before and after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 4 Minimum Aggregate Availability Period shall be in
effect; provided further that the aggregate principal amount of all investments
permitted by this paragraph (f) shall not exceed $75,000,000 at any time
outstanding.

(g) investments (including loans and advances) made by any Loan Party in any
Subsidiary that is not a Loan Party; provided that (i) such investments are made
in the ordinary course of business in connection with the Company’s and its
Subsidiaries’ cash management systems and (ii) both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) no Level 4 Minimum
Aggregate Availability Period shall be in effect.

(h) loans or advances made by any Loan Party and the Subsidiaries to their
employees on an arms’-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $10,000,000 in the aggregate at any time
outstanding;

(i) subject to the applicable provisions of any Security Agreements (including
Sections 4.2(a) and 4.4 of the US Security Agreement), notes payable, or stock
or other securities issued by Account Debtors to any Loan Party pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business, consistent with past practices;

 

- 95 -



--------------------------------------------------------------------------------

(j) investments in the form of Swap Agreements permitted by Section 6.08;

(k) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with a Borrower or any Subsidiary
(including in connection with a Permitted Acquisition), so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

(l) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(n) Permitted Acquisitions; provided that both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Permitted Acquisition is to
occur shall be at least 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (iii) no Minimum Aggregate
Availability Period shall be in effect;

(o) intercompany investments made in connection with the Foreign Reorganization,
including any Indebtedness permitted under Section 6.01(m);

(p) investments made by Loan Parties in Subsidiaries that are not Loan Parties;
provided that such investments are part of a series of substantially
simultaneous investments by Loan Parties in other Loan Parties that results in
substantially all the proceeds of the initial investment being invested, loaned
or advanced in one or more Loan Parties; and

(q) other investments not otherwise permitted by this Section 6.04; provided
that both immediately before and immediately after giving pro forma effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 4 Minimum Aggregate Availability Period shall be in
effect; provided further that the aggregate principal amount of all investments
permitted by this paragraph (q) shall not exceed $50,000,000 in any fiscal year
of the Company.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.10 and 6.04;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

 

- 96 -



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of investments permitted by clauses (g),
(i) and (j) of Section 6.04;

(e) sales, transfers and dispositions of assets in connection with the Foreign
Reorganization;

(f) sales, transfers and dispositions of the Company’s Equity Interests in the
Mexican Joint Venture;

(g) sale and leaseback transactions;

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(i) sales, transfers and other dispositions of assets that are not permitted by
any other paragraph of this Section, provided that the aggregate fair market
value of all assets sold, transferred or otherwise disposed of in reliance upon
this paragraph (i) shall not exceed an amount equal to 10% of Total Assets;
provided further that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of by the Loan Parties in reliance upon this
paragraph (i) shall not exceed $150,000,000 during any fiscal year of the
Company; provided further that a professional liquidator acceptable to the
Administrative Agents shall be engaged in connection with any sale, transfer or
other disposition or related series of sales, transfers or other dispositions of
more than 10% of the Company’s and its Subsidiaries’ retail store base;

(j) licenses of Intellectual Property that are in furtherance of, or integral
to, other business transactions entered into by the Company or a Subsidiary in
the ordinary course of business;

(k) Restricted Payments permitted by Section 6.09;

(l) dispositions of cash and Permitted Investments in the ordinary course of
business or in connection with a transaction otherwise permitted under this
Agreement; and

(m) dispositions of cash and property permitted by Section 6.04(g),

(n) the dispositions described on Schedule 6.05(n),

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) (to the extent the
applicable transaction is solely among Loan Parties), (e), (f), (h), (i),
(j) and (k) above) shall be made for fair value and for at least 75% cash
consideration.

SECTION 6.06 [Reserved].

SECTION 6.07 [Reserved].

SECTION 6.08 Swap Agreements. No Loan Party will, nor will it permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Subsidiary of the Company), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.

 

- 97 -



--------------------------------------------------------------------------------

SECTION 6.09 Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) each Loan Party
and its Subsidiaries may declare and pay dividends or other distributions with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock;
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; (iii) the Company may make Restricted Payments, not exceeding
$10,000,000 during any fiscal year, pursuant to and in accordance with equity
incentive plans or other benefit plans for management or employees of the
Company and the Subsidiaries and for deceased and terminated employees and
present and former directors (including from their estates) and (iv) the Company
may make other Restricted Payments; provided that both immediately before and
immediately after giving pro forma effect thereto, (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Restricted Payment is to
occur shall be at least 1.25 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (C) no Level 4 Minimum Aggregate
Availability Period shall be in effect. Notwithstanding the foregoing, the
Company may purchase, redeem or retire Equity Interests of the Company with
(x) the net cash proceeds of the sale of its Equity Interests in the Mexican
Joint Venture; provided that, both immediately before and immediately after
giving pro forma effect thereto, (1) no Default or Event of Default shall have
occurred and be continuing, (2) the Fixed Charge Coverage Ratio for the Test
Period in effect at the time such Restricted Payment is to occur shall be at
least 1.00 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (3) no Minimum Aggregate Availability Period
shall be in effect or (y) up to 50% of the net cash proceeds resulting from any
asset sales, transfers or dispositions under Section 6.05(g) or 6.05(i),
provided that, such Restricted Payments are made within six months of the
applicable asset sale, transfer or disposition and, both immediately before and
immediately after giving pro forma effect thereto, (1) no Default or Event of
Default shall have occurred and be continuing, (2) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Restricted Payment is to
occur shall be at least 1.00 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (3) Aggregate Availability shall
be greater than or equal to $750,000,000.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(A) payment of Indebtedness created under the Loan Documents;

(B) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(C) refinancings of Indebtedness to the extent permitted by Section 6.01;

(D) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

- 98 -



--------------------------------------------------------------------------------

(E) payment of Indebtedness owed to the Company or any wholly owned Subsidiary;

(F) payment of Indebtedness owed by non-Loan Parties; and

(G) other payments in respect of Indebtedness; provided that both immediately
before and immediately after giving pro forma effect thereto, (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Fixed Charge
Coverage Ratio for the Test Period in effect at the time such payment is to
occur shall be at least 1.25 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (iii) no Level 4 Minimum
Aggregate Availability Period shall be in effect.

SECTION 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among any
Borrower and any Subsidiary that is a Loan Party not involving any other
Affiliate, (c) transactions that are entered into in connection with the Foreign
Reorganization, (d) any loans, advances, Guarantees and other investments
permitted by Sections 6.04(c), (d), (e) or (i), (e) any Indebtedness permitted
under Section 6.01(c), (d) or (i), (f) any Restricted Payment permitted by
Section 6.09, (g) loans or advances to employees permitted under Section 6.04,
(h) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business and (i) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options, equity
incentive and stock ownership plans approved by a Borrower’s or Subsidiary’s
board of directors.

SECTION 6.11 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its Equity Interests or to make or repay loans or
advances to any Borrower or any other Subsidiary or to Guarantee Indebtedness of
any Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions imposed on the
Loan Parties existing on the date hereof identified on Schedule 6.11 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or assets that is to be
sold and such sale is permitted hereunder, and (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness.

 

- 99 -



--------------------------------------------------------------------------------

SECTION 6.12 Amendment of Material Documents. No Loan Party will, nor will it
permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness, the Existing
2013 Senior Notes or any Indebtedness permitted pursuant to Section 6.01(i) or
(j) or (b) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents, in each case to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders.

SECTION 6.13 Luxembourg Borrower Restrictions. Notwithstanding anything in this
Agreement to the contrary, until such time as the actions described in
Section 5.16(b) shall have been completed, no Loan Party shall engage in any
transaction or take any of the other corporate (or other organization) action of
the types described in Sections 6.03, 6.04, 6.05 or 6.09 with the Luxembourg
Borrower and the organizational activities and operations of the Luxembourg
Borrower shall be limited to those which it carries on as of the Effective Date.

SECTION 6.14 Capital Expenditures. During any Level 4 Minimum Aggregate
Availability Period, the Loan Parties will not, nor will it permit any of its
Subsidiaries to, incur or make any Capital Expenditures during any fiscal year
of the Company set forth below in an amount exceeding the amount set forth
opposite such period:

 

Period

   Maximum
Capital
Expenditures

2008

   $ 400,000,000

2009

   $ 450,000,000

2010 and thereafter

   $ 500,000,000

SECTION 6.15 Fixed Charge Coverage Ratio. During any Level 2 Minimum Aggregate
Availability Period the Loan Parties will not permit the Fixed Charge Coverage
Ratio as of the last day of any Test Period (including the last Test Period
prior to the commencement of such Minimum Aggregate Availability Period for
which financial statements for the quarter or fiscal year then ended have been
(or have been required to be) delivered pursuant to Section 5.01(a) or 5.01(b),
as applicable) to be less than 1.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

- 100 -



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any respect when made or deemed made (or in any material respect if
such representation or warranty is not by its terms already qualified as to
materiality);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied (i) for a period of one day after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01(f) or 5.01(g), in
each case during a Level 3 Minimum Aggregate Availability Period, (ii) for a
period of five days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through
5.07, 5.09, 5.10 or 5.12 of this Agreement, (iii) for a period of 30 days after
the earlier of any Loan Party’s knowledge of such breach or notice thereof from
the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or any other Loan Document or (iv) for a period beyond any period
of grace (if any) provided in such other Loan Document.

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (i) an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed (other than against an Immaterial Subsidiary) seeking
(A) bankruptcy, liquidation, winding-up, dissolution, reorganization,
examination, suspension of general operations or other relief in respect of a
Loan Party or any Subsidiary of a Loan Party (other than any member of the
European Group) or its debts, or of a substantial part of its assets, under any
Insolvency Law now or hereafter in effect, (B) the composition, rescheduling,
reorganization, examination, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of the debts or obligations
of any Loan Party or any Subsidiary of a Loan Party (other than a member of the
European Group), (C) the appointment of a receiver, interim receiver, receiver
and manager, liquidator, provisional liquidator, administrator, examiner,
trustee, custodian,

 

- 101 -



--------------------------------------------------------------------------------

sequestrator, conservator, examiner, agent or similar official for any Loan
Party or any Subsidiary of a Loan Party (other than a member of the European
Group) or for any substantial part of its assets or (E) possession, foreclosure,
seizure or retention, sale or other disposition of, or other proceedings to
enforce security over any substantial part of the assets of any Loan Party or
any Subsidiary of a Loan Party (other than a member of the European Group) and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(ii) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(A) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, examination or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the European
Group (other than any Immaterial Subsidiary);

(B) a composition, compromise, assignment or arrangement with any creditor of
any member of the European Group (other than any Immaterial Subsidiary);

(C) the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any member of the European Group (other than any Immaterial Subsidiary) or
any of its assets; or

(D) enforcement of any Lien over any assets of any member of the European Group
(other than any Immaterial Subsidiary),

or any analogous procedure or step is taken with respect to any member of the
European Group (other than any Immaterial Subsidiary) or its assets in any
applicable jurisdiction;

(iii) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the European Group (other than any Immaterial Subsidiary) having an aggregate
value of $10,000,000 and is not discharged within 30 days;

(i) (i) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary)
of a Loan Party (other than a member of the European Group) shall
(A) voluntarily commence any proceeding, file any petition, pass any resolution
or make any application seeking liquidation, reorganization, administration or
other relief under any Insolvency Law now or hereafter in effect, (B) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (C) apply for
or consent to the appointment of a receiver, interim receiver, receiver and
manager, liquidator, assignee, trustee, custodian, sequestrator, administrator,
examiner, conservator or similar official for such Loan Party or any such
Subsidiary of a Loan Party or for a substantial part of its assets, (D) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (E) make a general assignment for the benefit of creditors or
(F) take any action for the purpose of effecting any of the foregoing;

 

- 102 -



--------------------------------------------------------------------------------

(ii) any member of the European Group (other than any Immaterial Subsidiary) is
unable or admits inability to pay its debts as they fall due or is deemed to or
declared to be unable to pay its debts under applicable law, suspends or
threatens to suspend making payments on any of its debts or, by reason of actual
or anticipated financial difficulties, commences negotiations with one or more
of its creditors with a view to rescheduling any of its indebtedness;

(iii) the value of the assets of any member of the European Group (other than
any Immaterial Subsidiary) is less than its liabilities (taking into account
contingent and prospective liabilities);

(iv) a moratorium is declared in respect of any indebtedness of any member of
the European Group (other than any Immaterial Subsidiary) (if a moratorium
occurs, the ending of the moratorium will not cure any Event of Default caused
by that moratorium);

(v) the Luxembourg Borrower is in a situation of illiquidity (cessation de
paiements) and absence of access to credit (credit ébranlé) within the meaning
of Article 437 of the Luxembourg Commercial Code or is subject to (i) insolvency
proceedings (faillite) within the meaning of Articles 437 ff. of the Luxembourg
Commercial Code or any other insolvency proceedings pursuant to the Council
Regulation (EC) N° 1346/2000 of May 29, 2000 on insolvency proceedings,
(ii) controlled management (gestion contrôlée) within the meaning of the grand
ducal regulation of May 24, 1935 on controlled management, (iii) voluntary
arrangement with creditors (concordat préventif de faillite) within the meaning
of the law of April 14, 1886 on arrangements to prevent insolvency, as amended,
(iv) suspension of payments (sursis de paiement) within the meaning of Articles
593 ff. of the Luxembourg Commercial Code or (v) voluntary or compulsory
winding-up pursuant to the law of August 10, 1915 on commercial companies, as
amended; or

(vi) the appointment of an ad hoc director (administrateur provisoire) by a
court in respect of the Luxembourg Borrower or a substantial part of its assets.

(j) any Loan Party or any Subsidiary (other than an Immaterial Subsidiary) of a
Loan Party shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Subsidiary of any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment or any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;

 

- 103 -



--------------------------------------------------------------------------------

(l) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(ii) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any UK Loan Party or any of its Subsidiaries or its
Affiliates unless the aggregate liability of any such UK Loan Party, Subsidiary
or Affiliate under all Financial Support Directions and Contribution Notices is
less than $10,000,000;

(iv) in relation to the UK Pension Scheme, a statutory debt for the purposes of
Section 75 or Section 75A of the Pensions Act 1995 is triggered, of an amount
greater than $10,000,000 (or in aggregate with all such other debts within a
period of two years is greater than $10,000,000);

(m) a Change in Control shall occur;

(n) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(q) all the legal requirements of the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation companies have not been complied with by
the Luxembourg Borrower;

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other

 

- 104 -



--------------------------------------------------------------------------------

obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers. Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent and each Collateral
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to such Administrative Agent or Collateral Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent, the European Administrative Agent and Collateral
Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent, the European Administrative Agent and each Collateral
Agent as its agent and authorizes the Administrative Agent, the European
Administrative Agent and each Collateral Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Any bank serving as the Administrative Agent, the European Administrative Agent
or a Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, the European Administrative Agent or a
Collateral Agent, and such bank and its Affiliates may accept deposits from,
lend money to, invest in and generally engage in any kind of business with the
Loan Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if
it were not the Administrative Agent, the European Administrative Agent or a
Collateral Agent hereunder.

Neither the Administrative Agent, the European Administrative Agent nor either
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither the Administrative Agent, the European Administrative Agent nor
either Collateral Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither the Administrative Agent, the European Administrative Agent nor
either Collateral Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, neither the Administrative Agent, the European Administrative Agent
nor either Collateral Agent shall have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as the Administrative Agent, the European Administrative Agent or either
Collateral Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent, the European Administrative Agent nor either Collateral
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent, the European Administrative Agent
nor either Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent nor any
Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document,

 

- 105 -



--------------------------------------------------------------------------------

(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the adequacy, accuracy or completeness of any
information (whether oral or written) set forth or in connection with any Loan
Document, (v) the legality, validity, enforceability, effectiveness, adequacy or
genuineness of any Loan Document or any other agreement, instrument or document,
(vi) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vii) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
the European Administrative Agent or any Collateral Agent.

The Administrative Agent, the European Administrative Agent and each Collateral
Agent shall each be entitled to rely upon, and shall not incur any liability for
relying upon, (i) any representation, notice, request, certificate, consent,
statement, instrument, document or other writing or communication believed by it
to be genuine, correct and to have been authorized, signed or sent by the proper
Person, (ii) any statement made to it orally or by telephone and believed by it
to be made or authorized by the proper Person or (iii) any statement made by a
director, authorized signatory or employee of any Person regarding any matters
which may reasonably be assumed to be within his or her knowledge or within his
or her power to verify. The Administrative Agent, the European Administrative
Agent and each Collateral Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent, the European Administrative Agent and each Collateral
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent, the
European Administrative Agent or each Collateral Agent, as the case may be. The
Administrative Agent, the European Administrative Agent and each Collateral
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent, the European Administrative
Agent and each Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as The Administrative
Agent, the European Administrative Agent and each Collateral Agent, as the case
may be.

Subject to the appointment and acceptance of a successor Administrative Agent,
European Administrative Agent or Collateral Agent, as the case may be, as
provided in this paragraph, of the Administrative Agent, the European
Administrative Agent and each Collateral Agent, may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor (which shall, in the case of the
European Collateral Agent only, be an Affiliate acting through an office in the
United Kingdom). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint its successor in such
capacity, which shall be a commercial bank or an Affiliate of any such
commercial bank or a Lender (and in the case of the European Collateral Agent
only, be an Affiliate acting through an office in the United Kingdom). Upon the
acceptance of its appointment as Administrative Agent, European Administrative
Agent or a Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring Administrative Agent, European
Administrative Agent or Collateral Agent, and the retiring Administrative Agent,
European Administrative Agent or

 

- 106 -



--------------------------------------------------------------------------------

Collateral Agent shall be discharged from its duties and any further obligations
hereunder. The retiring Administrative Agent, European Administrative Agent or
Collateral Agent shall, at its own cost, make available to the successor
Administrative Agent, European Administrative Agent or Collateral Agent any
documents and records and provide any assistance which the successor
Administrative Agent, European Administrative Agent or Collateral Agent may
reasonably request for the purposes of performing its functions as
Administrative Agent, European Administrative Agent or Collateral Agent under
the Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent, European Administrative Agent or Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the Administrative Agent’s, European
Administrative Agent’s or Collateral Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent, European Administrative Agent or
Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the European Administrative Agent, either Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the European Administrative Agent,
either Collateral Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

Each Lender hereby agrees that (a) it has been provided access to each Report
prepared by or on behalf of the Administrative Agent; (b) neither the
Administrative Agent, the European Administrative Agent nor either Collateral
Agent (i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that neither the Administrative Agent, the European Administrative Agent nor
either Collateral Agent undertakes any obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, and it will not share the Report with any other Person
except as otherwise permitted pursuant to Section 9.12 of this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent, the European Administrative Agent, each
Collateral Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender (except as permitted pursuant to Section 9.12 of
this Agreement).

The US Collateral Agent shall act as the secured party, on behalf of the
Administrative Agent, the Lenders and the Issuing Banks, with respect to all
Collateral of each Loan Party that is organized in any jurisdiction, other than
any Participating Member State, and the European Collateral Agent shall act as
the secured party, on behalf of the Administrative Agent, the Lenders and the
Issuing Banks, with respect to all Collateral of a Loan Party that is organized
in any Participating Member State.

 

- 107 -



--------------------------------------------------------------------------------

Each Lender, each Issuing Bank, the US Collateral Agent, the European
Administrative Agent and the Administrative Agent appoints the European
Collateral Agent to act as security trustee under and in connection with the UK
Security Agreement on the terms and conditions set forth on Schedule 8.

The Syndication Agent and Documentation Agents shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Office Depot, Inc.

2200 Old Germantown Road

Delray Beach, FL 33445

Attention: Vice President and Treasurer

Telephone: 561-438-6931

Facsimile: 561-438-3353

with a copy to the General Counsel

2200 Old Germantown Road

Delray Beach, FL 33445

(ii) if to the Administrative Agent, the US Collateral Agent, the Administrative
Agent or the US Swingline Lender, to:

JPMorgan Chase Bank, N.A.

270 Park Avenue, Floor 04

New York, NY 10017

Attention: Barry Bergman

Facsimile: 212-270-6637

(iii) if to the European Collateral Agent, to:

JPMorgan Chase Bank, N.A., London Branch

10 Aldermanbury

London EC2V 7RF

Untied Kingdom

Attention: Tim Jacob

Facsimile: +44 20 7325 6813

 

- 108 -



--------------------------------------------------------------------------------

(iv) if to the European Administrative Agent or the European Swingline Lender,
to:

J.P. Morgan Europe Limited

Loans Agency 9th floor

125 London Wall

London EC2Y 5AJ

Untied Kingdom

Attention: Sue Dalton

Facsimile: + 44 20 7777 2542

(v) if to any Issuing Bank, as notified to the Administrative Agent and the
Borrower Representative.

(vi) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they

 

- 109 -



--------------------------------------------------------------------------------

would otherwise have. No waiver of any provision of any Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the applicable Collateral Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, postpone the scheduled date of expiration
of any Commitment or increase the advance rates set forth in the definition of
US Borrowing Base, UK Borrowing Base or Dutch Borrowing Base, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender, (v) modify eligibility criteria, as
such eligibility criteria are in effect on the Effective Date (including adding
new categories of eligible assets or reserves), in any manner that has the
effect of weakening or eliminating any applicable eligibility criteria or
increasing the amounts available to be borrowed hereunder without the written
consent of the Supermajority Lenders, (vi) change the definition of “Dilution
Reserve” or “Rent Reserve” without the written consent of the Supermajority
Lenders, (vii) change any of the provisions of this Section or the definition of
“Required Lenders” or “Supermajority Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (viii) release any Loan Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender, or (ix) except as
provided in paragraph (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Issuing Bank or any Swingline
Lender hereunder without the prior written consent of such Agent, such Issuing
Bank or such Swingline Lender, as the case may be. The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04.

(c) The Lenders hereby irrevocably authorize each Collateral Agent, at its
option and in its sole discretion, to release any Liens granted to either
Collateral Agent by the Loan Parties on any Collateral (i) upon the termination
of the all Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
applicable Collateral Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and each Collateral Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to a Loan Party under a lease which has

 

- 110 -



--------------------------------------------------------------------------------

expired or been terminated in a transaction permitted under this Agreement or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies by a Collateral Agent or the Lenders
pursuant to Article VII, or (v) if such Liens were granted by any Loan Party
with respect to which 100% of its Equity Interests have been sold in a
transaction permitted pursuant to Section 6.05. Except as provided in the
preceding sentence, neither Collateral Agent will release any Liens on
Collateral without the prior written authorization of the Required Lenders. The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its sole discretion, to release any Loan Guarantor from its obligation under
its Loan Guaranty if 100% of the Equity Interests of such Loan Guarantor have
been sold in a transaction permitted pursuant to Section 6.05. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) Borrowers shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
European Administrative Agent, each Collateral Agent, each Bookrunner and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, the European Administrative Agent, each
Collateral Agent and each Bookrunner (limited, in the absence of an actual
conflict of interest, to one counsel and one third party appraiser and/or field
examiner in each relevant jurisdiction), as the case may be, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Bookrunner, any Issuing Bank
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for any Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

 

- 111 -



--------------------------------------------------------------------------------

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or either Collateral Agent
or the internally allocated fees for each Person employed by the Administrative
Agent or either Collateral Agent with respect to each field examination,
together with the reasonable fees and expenses associated with collateral
monitoring services performed by the Specialized Due Diligence Group of the
Administrative Agent (and the Borrowers agree to modify or adjust the
computation of the Borrowing Base—which may include maintaining additional
Reserves, modifying the advance rates or modifying the eligibility criteria for
the components of the Borrowing Base—to the extent required by the
Administrative Agent as a result of any such evaluation, appraisal or
monitoring);

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of each Collateral Agent;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged when due to the Borrowers
as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Agents, the
Issuing Banks and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

- 112 -



--------------------------------------------------------------------------------

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(i) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

(ii) the Administrative Agent and the Issuing Banks; provided that no consent of
the Administrative Agent or the Issuing Banks shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.

 

- 113 -



--------------------------------------------------------------------------------

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

(ii) in order to comply with the Dutch Act on the Financial Supervision (Wet op
het financieel toezicht), the amount transferred under this Section 9.04(c)(ii)
shall include an outstanding portion of at least €50,000 (or its equivalent in
other currencies) per Lender or such other amount as may be required from time
to time by the Dutch Act on the Financial Supervision (or implementing
legislation) or if less, the new Lender shall confirm in writing to the
Borrowers that it is a professional market party within the meaning of the Dutch
Act on the Financial Supervision;

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignee or the assignor; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(d) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

 

- 114 -



--------------------------------------------------------------------------------

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Collateral Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c)(iii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) (i) Any Lender may, without the consent of the Borrowers, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

- 115 -



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(g) as though it were a Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(i) In case of assignment, transfer or novation by the assigning Lender of all
or any part of its rights and obligations under any of the Loan Documents, the
assigning Lender and its assignee shall agree that, for the purposes of Article
1278 of the Luxembourg Civil Code (to the extent applicable), the Liens created
under the Loan Documents, securing the rights assigned, transferred or novated
thereby, will be preserved for the benefit of the assignee.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (unless the same has been cash
collateralized in accordance with Section 2.06(j) hereof) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

- 116 -



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any and all of the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any US Federal or New York
State court sitting in the Borough of Manhattan, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the European
Administrative Agent, either Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

- 117 -



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers; provided that, in the case of information received from the
Borrowers after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES,

 

- 118 -



--------------------------------------------------------------------------------

AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) hereby notifies the Borrowers that pursuant to the requirements of such
Act, it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with such Act.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens (in each case for the
benefit of the Agents, the Lenders and the Issuing Banks) in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than either Collateral
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent and, promptly upon the request of the Administrative Agent,
shall deliver such Collateral to the applicable Collateral Agent or otherwise
deal with such Collateral in accordance with the instructions of the applicable
Collateral Agent.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable

 

- 119 -



--------------------------------------------------------------------------------

in respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.18 Waiver of Immunity. To the extent that any Borrower has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 9.19 Currency of Payment. Each payment owing by any Borrower hereunder
shall be made in the relevant currency specified herein or, if not specified
herein, specified in any other Loan Document executed by the Administrative
Agent, the US Collateral Agent or the European Collateral Agent (the “Currency
of Payment”) at the place specified herein (such requirements are of the essence
of this Agreement). If, for the purpose of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in a Currency of Payment into
another currency, the parties hereto agree that the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase such Currency of Payment with such other currency at the
Spot Selling Rate on the Business Day preceding that on which final judgment is
given. The obligations in respect of any sum due hereunder to any Lender or any
Issuing Bank shall, notwithstanding any adjudication expressed in a currency
other than the Currency of Payment, be discharged only to the extent that, on
the Business Day following receipt by such Lender or Issuing Bank of any sum
adjudged to be so due in such other currency, such Lender or Issuing Bank may,
in accordance with normal banking procedures, purchase the Currency of Payment
with such other currency. Each Borrower agrees that (a) if the amount of the
Currency of Payment so purchased is less than the sum originally due to such
Lender or Issuing Bank in the Currency of Payment, as a separate obligation and
notwithstanding the result of any such adjudication, such Borrower shall
immediately pay the shortfall (in the Currency of Payment) to such Lender or
Issuing Bank and (b) if the amount of the Currency of Payment so purchased
exceeds the sum originally due to such Lender or Issuing Bank, such Lender or
Issuing Bank shall promptly pay the excess over to such Borrower in the currency
and to the extent actually received.

SECTION 9.20 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

SECTION 9.21 Parallel Debt. To grant the security pursuant to any Dutch Security
Agreement to the European Collateral Agent, each European Loan Party irrevocably
and unconditionally undertakes (and to the extent necessary undertakes in
advance (bij voorbaat)) to pay to the European Collateral Agent amounts equal to
any amounts owing from time to time by a European Loan Party to any Guaranteed
Party under any Loan Document as and when those amounts are due.

 

- 120 -



--------------------------------------------------------------------------------

Each European Loan Party and the Administrative Agent and the Guaranteed Parties
acknowledge that the obligations of each Loan Party under this Section 9.21 are
several and are separate and independent (eigen zelfstandige verplichtingen)
from, and shall not in any way limit or affect, the corresponding obligations of
that Loan Party to any Guaranteed Party under any Loan Document (its
“Corresponding Debt”) nor shall the amounts for which each Loan Party is liable
under Section 9.21 (its “Parallel Debt”) be limited or affected in any way by
its Corresponding Debt provided that:

(a) the Parallel Debt of each Loan Party shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(b) the Corresponding Debt of each Loan Party shall be decreased to the extent
that its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(c) the amount of the Parallel Debt of each Loan Party shall at all times be
equal to the amount of its Corresponding Debt.

(a) For the purpose of this Section 9.21, the European Collateral Agent acts in
its own name and on behalf of itself and not as agent, representative or trustee
of any Guaranteed Party, and its claims in respect of each Parallel Debt shall
not be held on trust.

(b) The Liens granted under the Dutch Security Agreements to the European
Collateral Agent to secure each Parallel Debt is granted to the European
Collateral Agent in its capacity as sole creditor of each Parallel Debt.

(c) All monies received or recovered by the European Collateral Agent pursuant
to this Section 9.21, and all amounts received or recovered by the European
Collateral Agent from or by the enforcement of any Lien granted to secure each
Parallel Debt, shall be applied in accordance with Section 2.18(b).

(d) Without limiting or affecting the European Collateral Agent ‘s rights
against the Loan Parties (whether under this Section 9.21 or under any other
provision of the Loan Documents), each Loan Party acknowledges that:

(a) nothing in this Section 9.21 shall impose any obligation on the European
Collateral Agent to advance any sum to any Loan Party or otherwise under any
Loan Document, except in its capacity as Guaranteed Party; and

(b) for the purpose of any vote taken under any Loan Document, the European
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Guaranteed Party.

For the avoidance of doubt:

(a) the Parallel Debt of each Loan Party will become due and payable (opeisbaar)
at the same time its Corresponding Debt becomes due and payable; and

 

- 121 -



--------------------------------------------------------------------------------

(b) a Loan Party may not repay or prepay its Parallel Debt unless directed to do
so by the European Collateral Agent or the Lien pursuant to a Dutch Security
Agreement is enforced by the European Collateral Agent.

SECTION 9.22 Applicability of Luxembourg Borrower Provisions. Until such time as
the actions described in Section 5.16(b) shall have been completed, none of the
provisions of Sections 3.02(e), 3.10(e), 3.13(a)(iii), 5.07, 7(i)(v), 7(i)(vi)
and 7(q) relating to the Luxembourg Borrower shall be effective.

ARTICLE X

Loan Guaranty

SECTION 10.01 Guaranty. (a) Each Loan Guarantor and any of its successors or
assigns (other than those that have delivered a separate Loan Guaranty) hereby
agrees that it is jointly and severally liable for, and, as primary obligor and
not merely as surety, absolutely and unconditionally guarantees, to the extent
permissible under the laws of the country in which such Loan Guarantor is
located or organized, to the Lenders, the Agents and the Issuing Banks
(collectively, the “Guaranteed Parties”) the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any other Loan Guarantor or any other guarantor of
all or any part of the Secured Obligations (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations. Notwithstanding anything in
the foregoing to the contrary, in no event shall the Guarantee Obligations of
any European Loan Party include the Obligations of the US Loan Parties.

If any payment by a Loan Guarantor or any discharge given by a Guaranteed Party
(whether in respect of the obligations of any Loan Guarantor or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event: (a) the liability of each Loan Guarantor shall continue as
if the payment, discharge, avoidance or reduction had not occurred; and (b) each
Guaranteed Party shall be entitled to recover the value or amount of that
security or payment from each Loan Guarantor, as if the payment, discharge,
avoidance or reduction had not occurred.

The obligations of each Loan Guarantor under this Article X will not be affected
by an act, omission, matter or thing which, but for this Article X, would
reduce, release or prejudice any of its obligations under this Article X
(without limitation and whether or not known to it or any Guaranteed Party)
including: (a) any time, waiver or consent granted to, or composition with, any
Loan Guarantor or other person; (b) the release of any other Loan Guarantor or
any other person under the terms of any composition or arrangement with any
creditor of any member of the European Group; (c) the taking, variation,
compromise, exchange, renewal or release of, or refusal or neglect to perfect,
take up or enforce, any rights against, or security over assets of, any Loan
Guarantor or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realise the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of an Loan Guarantor or any other person; (e) any amendment, novation,
supplement, extension (whether of

 

- 122 -



--------------------------------------------------------------------------------

maturity or otherwise) or restatement (in each case, however fundamental and of
whatsoever nature) or replacement of a Loan Document or any other document or
security; (f) any unenforceability, illegality or invalidity of any obligation
of any person under any Loan Document or any other document or security; or
(g) any insolvency or similar proceedings.

Without prejudice to the generality of the above, each Loan Guarantor expressly
confirms, as permissible under applicable law, that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

Each Loan Guarantor waives any right it may have of first requiring any
Guaranteed Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from that Loan Guarantor under this Article X. This waiver applies
irrespective of any law or any provision of a Loan Document to the contrary.

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Guaranteed Party.

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 151 of the UK Companies Act 1985, or section 60 of the Irish
Companies Act 1963, or any equivalent and applicable provisions under the laws
of the jurisdiction of incorporation of the relevant Loan Guarantor.

(b) Notwithstanding anything to the contrary in the Credit Agreement, the
aggregate obligations and liabilities of any entity incorporated under the laws
of the Grand Duchy of Luxembourg (a “Luxembourg Guarantor”) with respect to the
repayment under a joint and several liability clause of any borrowing, costs or
expenses, and the granting of any guarantee, indemnity or security under this
Agreement:

(i) shall not include any payment which, if made, would either constitute a
misuse of corporate assets as defined under article 171-1 of the LSC or amount
to prohibited financial assistance as provided in article 49-6 of the LSC; and

(ii) shall be limited to the aggregate of:

(A) any sums borrowed by such Luxembourg Guarantor or any obligation or
liability of such Luxembourg Guarantor’s direct or indirect subsidiaries
incurred under the Credit Agreement; and

(B) ninety-five percent (95%) of the net assets of such Luxembourg Guarantor,
where the net assets means the shareholder’s equity (capitaux propres, as
referred to in article 34 of the Luxembourg law of December 19, 2002 on the
commercial register and annual accounts) of such Luxembourg Guarantor as
(i) shown in the latest financial statements (comptes annuels) available at the
date of the relevant payment hereunder and approved by the shareholders of such
Luxembourg Guarantor or (ii) existing as of the Closing Date.

 

- 123 -



--------------------------------------------------------------------------------

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require any
Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

As an original and independent obligation under this Loan Guaranty, each Loan
Guarantor shall:

(a) indemnify each Guaranteed Party and its successors, endorsees, transferees
and assigns and keep the Guaranteed Parties indemnified against all costs,
losses, expenses and liabilities of whatever kind resulting from the failure by
the Loan Parties or any of them, to make due and punctual payment of any of the
Secured Obligations or resulting from any of the Secured Obligations being or
becoming void, voidable, unenforceable or ineffective against any Loan Party
(including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and

(b) pay on demand the amount of such costs, losses, expenses and liabilities
whether or not any of the Guaranteed Parties has attempted to enforce any rights
against any Loan Party or any other Person or otherwise.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, any Agent, any Issuing Bank,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of any Agent, any Issuing
Bank or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of

 

- 124 -



--------------------------------------------------------------------------------

or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any other Loan Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Borrower or any other Loan
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person. Each Collateral Agent may, at
its election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agents, the Issuing Banks and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agents, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.

 

- 125 -



--------------------------------------------------------------------------------

SECTION 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

SECTION 10.09 Taxes. (a) All payments of the Guaranteed Obligations will be made
by each Loan Guarantor free and clear of and without withholding or deduction
for any Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to withhold or deduct any Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section) the Administrative
Agent, the Collateral Agents, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) such Loan Guarantor shall make such
withholdings or deductions, (iii) such Loan Guarantor shall pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law and (iv) such Loan Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, and a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

SECTION 10.10 Luxembourg Registration Duties. The Luxembourg Borrower shall not
be required to pay or indemnify any Lender or the Agents for any registration
duties (droits d’enregistrements) pertaining to the registration of a Loan
Document if such registration is not required to preserve the rights of any such
Lender or Agent.

SECTION 10.11 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

SECTION 10.12 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or

 

- 126 -



--------------------------------------------------------------------------------

losses suffered, by such Paying Guarantor. For purposes of this Article X, each
Non-Paying Guarantor’s “Applicable Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of the Administrative Agent, the Collateral Agents, the Issuing Banks,
the Lenders and the Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

SECTION 10.13 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

ARTICLE XI

The Borrower Representative

SECTION 11.01 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. Neither the Agents, the Lenders nor the
Issuing Banks and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

SECTION 11.02 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

- 127 -



--------------------------------------------------------------------------------

SECTION 11.03 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder, each such notice to
refer to this Agreement describing such Default and stating that such notice is
a “notice of default.” In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent, the Collateral Agents and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

SECTION 11.05 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative acceptable to the Administrative Agent. The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the any Borrowing Base Certificate and any
certificates required pursuant to Article V. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Aggregate Borrowing Base Certificate
and the Borrowing Base Certificate of each Borrower and Compliance Certificates
required pursuant to the provisions of this Agreement.

 

- 128 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: OFFICE DEPOT, INC. By       Name:   Title: OFFICE DEPOT INTERNATIONAL
(UK) LTD. By       Name:   Title: OFFICE DEPOT UK LTD. By       Name:   Title:
OFFICE DEPOT INTERNATIONAL B.V. By       Name:   Title: OFFICE DEPOT B.V. By    
  Name:   Title: OD INTERNATIONAL (LUXEMBOURG) FINANCE S.À R.L. By       Name:  
Title:

 

- 129 -



--------------------------------------------------------------------------------

VIKING FINANCE (IRELAND) LTD. By       Name:   Title:

 

- 130 -



--------------------------------------------------------------------------------

LOAN GUARANTORS: 4SURE.COM, INC. By       Name:   Jennifer Boese   Title:   Vice
President and Treasurer OD AVIATION, INC. By       Name:   Jennifer Boese  
Title:   Vice President and Treasurer OD INTERNATIONAL, INC. By       Name:  
Jennifer Boese   Title:   Vice President and Treasurer OD OF TEXAS, LLC By      
Name:   Jennifer Boese   Title:   Vice President and Treasurer OFFICE DEPOT
DELAWARE OVERSEAS FINANCE NO. 1, LLC By       Name:   Jennifer Boese   Title:  
Vice President and Treasurer SOLUTIONS4SURE.COM, INC. By       Name:   Jennifer
Boese   Title:   Vice President and Treasurer

 

- 131 -



--------------------------------------------------------------------------------

THE OFFICE CLUB, INC. By       Name:   Jennifer Boese   Title:   Vice President
and Treasurer

 

VIKING OFFICE PRODUCTS, INC. By       Name:   Jennifer Boese   Title:   Vice
President and Treasurer

 

- 132 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as Administrative Agent, US Collateral
Agent and Lender By       Name:     Title:  

 

JPMORGAN CHASE BANK, N.A., LONDON BRANCH, as European Administrative Agent and
European Collateral Agent By       Name:     Title:  

 

- 133 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and Lender By       Name:     Title:
 

 

- 134 -



--------------------------------------------------------------------------------

CITIBANK, N.A., as Documentation Agent and Lender By       Name:     Title:  

 

- 135 -



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent and Lender By      
Name:     Title:  

 

- 136 -



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent and Lender By      
Name:     Title:  

 

- 137 -



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

COMMITMENTS

 

Lender

   Facility A
Commitment    Facility B
Commitment    Total
Commitment

JPMorgan Chase Bank, N.A.

   $ 120,000,000    $ 43,750,000    $ 163,750,000

Bank of America, N.A.

   $ 120,000,000    $ 43,750,000    $ 163,750,000

Citibank, N.A.

   $ 106,250,000    $ 43,750,000    $ 150,000,000

Wachovia Bank, National Association

   $ 106,250,000    $ 43,750,000    $ 150,000,000

General Electric Capital Corporation

   $ 120,000,000    $ 30,000,000    $ 150,000,000

Wells Fargo Retail Finance, LLC

   $ 150,000,000      0    $ 150,000,000

Fifth Third Bank

   $ 52,000,000    $ 13,000,000    $ 65,000,000

Morgan Stanley Bank

   $ 40,000,000    $ 10,000,000    $ 50,000,000

RBS Business Capital

   $ 40,000,000    $ 10,000,000    $ 50,000,000

The Bank of Nova Scotia

   $ 28,000,000    $ 7,000,000    $ 35,000,000

Capital One Leverage Finance Corp

   $ 25,000,000      0    $ 25,000,000

U.S. Bank National Association

   $ 25,000,000      0    $ 25,000,000

PNC Bank, National Association

   $ 25,000,000      0    $ 25,000,000

UBS Loan Finance LLC

   $ 20,000,000    $ 5,000,000    $ 25,000,000

Webster Business Credit Corporation

   $ 12,500,000      0    $ 12,500,000

UPS Capital Corporation

   $ 10,000,000      0    $ 10,000,000                     

Total Commitments

   $ 1,000,000,000    $ 250,000,000    $ 1,250,000



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Foreign Reorganization

One or more series of transactions among one or more Loan Parties and/or their
Subsidiaries, involving a contribution, sale, exchange, transfer, or
distribution in whole or in part, of an interest of a European Loan Party or
Subsidiary in exchange for an additional equity interest, consideration
evidenced by an intercompany note, other consideration, or any combination
thereof, and which transactions may involve the issuance and/or repayment and/or
capitalization of the intercompany notes, with or without any compensation for
any such sale, exchange or transfer, which ultimately results in one or more
European Loan Parties (other than the Company) and/or their Subsidiaries being
owned, directly or indirectly, by another European Loan Party or Subsidiary.



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

MANDATORY COST FORMULA

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the European Administrative Agent shall calculate, as a percentage rate, a rate
(the “Additional Cost Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by the European
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
European Administrative Agent. This percentage will be certified by that Lender
in its notice to the European Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the European Administrative Agent as
follows:

(a) in relation to a Loan denominated in Sterling:

LOGO [g38397g21j03.jpg]

(b) in relation to a Loan in any currency other than Sterling:

LOGO [g38397g80n78.jpg]

Where:

A. is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

B. is the percentage rate of interest (excluding the Applicable Spread and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.10(c) of the Credit Agreement) payable for the
relevant Interest Period on the Loan.



--------------------------------------------------------------------------------

C. is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

D. is the percentage rate per annum payable by the Bank of England to the
European Administrative Agent (or such other bank as may be designated by the
European Administrative Agent in consultation with the Borrower Representative)
on interest bearing Special Deposits.

E. is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the European Administrative Agent as being the average of
the most recent rates of charge supplied by the Reference Banks to the European
Administrative Agent pursuant to paragraph 7 below and expressed in Sterling per
£1.0 million.

5. For the purposes of this Schedule:

(a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

(b) “Facility Office” means the office or offices notified by a Lender to the
European Administrative Agent in writing on or before the date it becomes a
Lender (or, following that date, by not less than five Business Days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement;

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Reference Banks” means, in relation to each of the Eurodollar Base Rate and
the Eurodollar Rate and Mandatory Cost, the principal office in London, England
of JPMorgan Chase Bank, N.A., London Branch, or such other bank or banks as may
be designated by the European Administrative Agent in consultation with Borrower
Representative;

(f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

(g) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the European Administrative Agent, each Reference Bank shall,
as soon as practicable after publication by the Financial Services Authority,
supply to the European Administrative Agent, the rate of charge payable by that
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in Sterling per £1.0 million of the Tariff Base of that Reference
Bank.



--------------------------------------------------------------------------------

8. Each Lender shall supply any information required by the European
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

(c) the jurisdiction of its Facility Office; and

(d) any other information that the European Administrative Agent may reasonably
require for such purpose.

Each Lender shall promptly notify the European Administrative Agent of any
change to the information provided by it pursuant to this paragraph.

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the European Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the European Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.

10. The European Administrative Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11. The European Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the European Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.

The European Administrative Agent may from time to time, after consultation with
Borrower Representative and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Schedule
1.01(c) in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.



--------------------------------------------------------------------------------

[*] The asterisk denotes that this Schedule contains confidential information
that has been omitted in reliance on Rule 24b-2 of the Securities Exchange Act
of 1934. The confidential information has been submitted separately to the
Securities and Exchange Commission.

SCHEDULE 2.04 - EXISTING LC’S

Hong Kong Letters of Credit

 

Applicant

   Beneficiary    Beneficiary Country    Advising Bank    Tenor    Tenor of Days
   Ccy    Outstanding Amount    Issuing Date    Expiry Date                     
     

[*]

[*] The asterisk denotes that this Schedule contains three pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 2.04 - EXISTING LC’S

Hong Kong Banker Acceptances

 

Related L/C No.

   Applicant    Beneficiary    Presenter Country    Tenor    Tenor of Days   
Ccy    Bill Amount    Registration Date    Maturity Date                        
  

[*]

[*] The asterisk denotes that this Schedule contains five pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXISTING 2.04 - EXISTING LC’S

U.S. Letters of Credit

 

Correspondent Party
Reference Number

   Currency    Liab
Type    Liab
Currency    Liab
Outstanding
Amount    L/C Available
Amount    Beneficiary
Consent    Release Date    Expiry /
Maturity
Date    Beneficiary
Name                           

[*]

[*] The asterisk denotes that this Schedule contains two pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 2.04 - EXISTING LC’S

U.S. Banker Acceptances

 

Correspondent Party

Reference Number

   Currency    Liab
Type    Liab
Currency    Liab
Outstanding
Amount    L/C
Available
Amount    Beneficiary
Consent    Release
Date    Expiry /
Maturity
Date    Beneficiary
Name                           

[*]

[*] The asterisk denotes that this Schedule contains four pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 2.04 - EXISTING LC’S

Irrevocable Standby Letter of Credit Summary

 

Beneficiary

   Issuing Bank    LC #    Current Expiry Date    Evergreen    Amount    Purpose
                 

[*]

[*] The asterisk denotes that this Schedule contains one page of confidential
information that has been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

Litigation

The Company is involved in litigation arising in the normal course of its
business. While, from time to time, claims are asserted that make demands for a
large sum of money (including, from time to time, actions which are asserted to
be maintainable as class action suits), the Company does not believe that any of
these matters, either individually or in the aggregate, will materially affect
its financial position or the results of its operations.

The Company continues to cooperate with the staff of the United States
Securities and Exchange Commission (“SEC”) in their formal order of
investigation issued in January 2008 covering the matters previously subject to
the informal review that commenced July 2007. A formal order of investigation
allows the SEC to subpoena witnesses, books, records, and other relevant
documents. The matters subject to the investigation include contacts and
communications with financial analysts, inventory receipt and reserves, timing
of vendor payments, certain intercompany loans, certain payments to foreign
officials, inventory obsolescence and timing and recognition of vendor program
funds.

In early November 2007, two putative class action lawsuits were filed against
the Company and certain of its executive officers alleging violations of the
Securities Exchange Act of 1934. In addition, two putative shareholder
derivative actions were filed against the Company and its directors alleging
various state law claims including breach of fiduciary duty. The allegations in
all four lawsuits primarily relate to the accounting for vendor program funds.
Each of the above-referenced lawsuits were filed in the Southern District of
Florida, and are captioned as follows: (1) Nichols v. Office Depot, Inc., Steve
Odland and Patricia McKay filed on November 6, 2007; (2) Sheet Metal Worker
Local 28 Pension Fund v. Office Depot, Inc., Steve Odland and Patricia McKay
filed on November 5, 2007; (3) Marin, derivatively, on behalf of Office Depot,
Inc. v. Office Depot, Inc., Steve Odland, Neil R. Austrian, David W. Bernauer,
Abelardo E. Bru, Marsha J. Evans, David I. Fuente, Brenda J. Gaines, Myra M.
Hart, Kathleen Mason, Michael J. Myers, and Office Depot, Inc. filed on
November 8, 2007; and (4) Mason, derivatively, on behalf of Office Depot, Inc.
v. Steve Odland, Neil R. Austrian, David W. Bernauer, Abelardo E. Bru, Marsha J.
Evans, David I. Fuente, Brenda J. Gaines, Myra M. Hart, Kathleen Mason, Michael
J. Myers, and Office Depot, Inc. filed on November 8, 2007.

On March 21, 2008, the court in the Southern District of Florida entered an
Order consolidating the class action lawsuits and an Order consolidating the
derivative actions. Lead plaintiff in the consolidated class actions, the New
Mexico Educational Retirement Board, filed its Consolidated Amended Complaint on
July 2, 2008. The response is due on or before September 2, 2008. These lawsuits
are in their early stages and the Company does not currently believe that they
will have a material adverse impact on the Company or its results of operations.

Environmental Matters

None.



--------------------------------------------------------------------------------

Government Contracts

One of the Company’s largest clients currently consists of a cooperative
representing various state and local governments for whom the Company provides
office supplies and services either through a cooperative contract arrangement
or through individual contracts. The Company’s sales under these arrangements to
multiple customers were less than 5% of its consolidated sales during the six
months ended June 28, 2008. These relationships are subject to uncertain future
funding levels and federal and state procurement laws and require restrictive
contract terms; any of these factors could curtail current or future business.
Contracting with state and local governments is highly competitive and can be
expensive and time-consuming, often requiring that the Company incur significant
upfront time and expense without any assurance that it will win a contract. The
Company’s ability to compete successfully for and retain business with these
various state and local governments is highly dependent on cost-effective
performance. The Company’s government business is also sensitive to changes in
national and international priorities and U.S., state and local government
budgets. Currently, the Company provides office supplies and services to
approximately 20 states and numerous local agencies in the United States. Many
of these government contracts have provisions that permit the state or local
government agency to terminate the contract for convenience with appropriate
notice. In addition, in the ordinary course of business, these government
contracts may be subject to audits and review by state and local governmental
authorities and regulatory agencies. There has been recent negative press
regarding some of the Company’s government contracts. State and local
governments may elect not to renew their contracts and submit them for rebid and
may seek to exclude the company from participating in bids. The Company has
conducted or is in the process of conducting its own review of numerous
government contracts in an effort to verify contract compliance and pricing
accuracy and is participating or seeking to participate in bidding for
applicable contracts. Nevertheless, additional negative press or allegations of
performance issues, even if unfounded, could lead state or local governments to
terminate or not renew their contracts with the Company or refuse to allow the
Company to participate in bids all of which could have a negative impact on the
Company’s business.



--------------------------------------------------------------------------------

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

SCHEDULE 3.14

INSURANCE

 

Policy Termination Date

  Coverage   Carrier   Territory   Property, including Business     4/1/2009  
Interruption and Flood   [ * ]   Global Coverage   Insurance in FEMA flood zones
    4/1/2010   Environmental   [ * ]   Global      
Global for all shipments except 4/01/2009   Ocean Marine   [ * ]  
where prohibited by law or U.S.       government decree       Data Center - 1400
6/28/2009   Storage Tank   [ * ]   Crossbeam Road, Charlotte,       NC 28217    
  Corp. Campus - 02 10/6/2008   Storage Tank   [ * ]   Western DC -01 Boca      
Call Center - 01 11/1/2008   Auto   [ * ]   Domestic 11/1/2008   Aviation  
[ * ]   Global 11/1/2008   GL - Domestic   [ * ]   US & Puerto Rico       Global
except US,PR & 11/1/2008   GL - Foreign   [ * ]   Canada   Network Risk/    
3/8/2009   Multimedia Liability   [ * ]   Global   XS-Network Risk   [ * ]  
Global 3/8/2009   Multimedia Liab     11/1/2008   Punitive Damages   [ * ]  
Global 11/1/2008   Punitive Damages Excess   [ * ]   Global 11/1/2008   Umbrella
- Excess   [ * ]   Global 11/1/2008   Workers Comp. - Domestic   [ * ]  
Domestic       Global except US,PR & 11/1/2008   Workers Comp. - Foreign/EL  
[ * ]   Canada 9/1/2009   Crime   [ * ]   Global 11/30/2008   D&O   [ * ]  
Global 9/1/2009   EPL   [ * ]   Global 11/30/2008   Fiduciary   [ * ]   Global

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

SCHEDULE 3.15

CAPITALIZATION AND SUBSIDIARIES

US Subsidiaries of the Company:

 

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party    Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]    California    Corporation

[*]

   [*]    Delaware    Corporation

[*]

   [*]    Delaware    Corporation

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited partnership

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Pennsylvania    Corporation

[*]

   [*]    California    Corporation

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Corporation

[*]

   [*]    Connecticut    Corporation

[*]

   [*]    Connecticut    Corporation

[*]

   [*]    Virginia    Limited liability company

[*]

   [*]    Delaware    Corporation

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited liability company

[*]

   [*]    Delaware    Limited liability company

Foreign Subsidiaries of the Company:

 

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party   Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]   Austria    Limited liability company

[*]

   [*]   Belgium    Private limited company

 

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party    Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]    Belgium    Private limited company

[*]

   [*]    Bermuda    Limited liability company

[*]

   [*]    Bermuda    Limited liability company

[*]

   [*]    Bermuda    Limited liability company

[*]

   [*]    Brazil    Limited liability company

[*]

   [*]    Brazil    Limited liability company

[*]

   [*]    Canada (Ontario)    Corporation

[*]

   [*]    Canada (Alberta)    Unlimited Liability Corporation

[*]

   [*]    Cayman    Limited liability company

[*]

   [*]    China    Limited liability company

[*]

   [*]    China    Limited liability company

[*]

   [*]    Colombia    Limited liability company

[*]

   [*]    Costa Rica    Anonymous society

[*]

   [*]    El Salvador    Limited liability company
with Variable Capital

[*]

   [*]    Cyprus    Limited liability company

[*]

   [*]    Czech Republic    Limited liability company

[*]

   [*]    Czech Republic    Limited Liability Company

[*]

   [*]    France    Limited liability company

[*]

   [*]    France    General Partnership

[*]

   [*]    France    General Partnership

[*]

   [*]    France    General Partnership

[*]

   [*]    France    General Partnership

[*]

   [*]    France    General Partnership

[*]

   [*]    France    Limited Partnership

 

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party    Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]    France    Limited Partnership

[*]

   [*]    France    Limited Partnership

[*]

   [*]    Germany    Limited liability company

[*]

   [*]    Germany    Limited liability company

[*]

   [*]    Germany    Limited liability company

[*]

   [*]    Guatemala    Limited liability company

[*]

   [*]    Honduras    Limited Partnership

[*]

   [*]    Hong Kong    Limited liability company

[*]

   [*]    Hungary    Limited liability company

[*]

   [*]    Hungary    Limited liability company

[*]

   [*]    India    Limited liability company

[*]

   [*]    India    Limited liability company

[*]

   [*]    Ireland    Limited liability company

[*]

   [*]    Ireland    Limited liability company

[*]

   [*]    Ireland    Limited liability company

[*]

   [*]    Ireland    Limited liability company

[*]

   [*]    Ireland    Limited liability company

[*]

   [*]    Israel    Limited liability company

[*]

   [*]    Italy    Limited liability company

[*]

   [*]    Italy    Limited liability company

[*]

   [*]    Italy    Limited liability company

[*]

   [*]    Japan    Limited liability company

[*]

   [*]    Japan    Joint Stock Company

[*]

   [*]    Korea (South)    Limited liability company

[*]

   [*]    Lithuania   

 

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party    Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]    Luxembourg    Limited liability company

[*]

   [*]    Luxembourg    Limited liability company

[*]

   [*]    Luxembourg    Limited liability company

[*]

   [*]    Luxembourg    Limited liability company

[*]

   [*]    Mexico    Variable Capital Company

[*]

   [*]    Mexico    Variable Capital Company

[*]

   [*]    Mexico    Variable Capital Company

[*]

   [*]    Mexico    Variable Capital Company

[*]

   [*]    Mexico    Variable Capital Company

[*]

   [*]    Mexico    Variable Capital Company

[*]

   [*]    Netherlands    Limited Partnership

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Limited liability company

 

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party    Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Netherlands    Cooperative Society with
statutory liability

[*]

   [*]    Netherlands    Limited liability company

[*]

   [*]    Panama    Anonymous society

[*]

   [*]    Poland    Limited liability company

[*]

   [*]    Puerto Rico    Limited liability company

[*]

   [*]    Puerto Rico    Corporation

[*]

   [*]    Romania    Limited liability company

[*]

   [*]    Slovak Republic


(Slovakia)

   Limited liability company

[*]

   [*]    Spain    Limited liability Company

[*]

   [*]    Switzerland    Limited liability Company

[*]

   [*]    Switzerland    Limited liability Company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

 

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Name of Subsidiary

   Percentage of
Capital Stock
Owned by any
Loan Party    Jurisdiction of
Incorporation/
formation    Type of Entity

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

[*]

   [*]    United Kingdom    Limited liability company

 

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 4.01(g) – DEBT REPAYMENTS

 

  1. USD $1 Billion Five Year Credit Facility with Citibank as Lead Arranger,
the Lenders party thereto and Wachovia Bank, N.A. as Administrative Agent

 

  2. EUR 50 Million BNP Paribas Credit Facility

 

  3. EUR 50 Million Fortis Credit Facility



--------------------------------------------------------------------------------

SCHEDULE 5.01(g)

 

Office Depot, Inc.    Schedule 5.01(g) Collateral Monitoring Reporting
Requirements    to Exhibit B Documents to be Submitted to the Bank    Page 1 of
2

The following information is to be submitted, pursuant to Section 5.01 of the
Credit Agreement, for Office Depot, Inc. as noted below.

 

    

Reporting Frequency

  

Monthly Reporting:

Due within Fifteen (15)

Business Days

  

Quarterly

  

Semi-Annually
(per the terms
of the Credit
Agreement)

  

Annually

(or per terms of
Credit Agreement)

  

Level 3
Minimum
Aggregate
Availability
Period:
Due within
Three (3)
Business
Days

1.    Borrowing Base Certificate in the form of Exhibit B.    X             X   

 

Accounts Receivable Supporting Documents:

 

         1.    Accounts receivable summary aging aged by invoice date or due
date, as applicable, by operating division in an electronic format suitable to
the Administrative Agent    X             X 2.    Accounts receivable
rollforward in a format suitable to the Administrative Agent    X             X
3.    Top 10 accounts receivable balances aged per the most recent summary aging
by operating division    X             X 4.    Reconciliation of A/R aging
report to the general ledger and financial statements    X    X          X 5.   
Top 10 sales concentration on a consolidated basis YTD    X    X          X 6.
   Supporting documentation (system generated extract report where applicable)
for the A/R ineligibles/ reserves reported on the Borrowing Base Certificate   
X             X 7.    U.S. updated customer list for each Loan Party    X      
X       8.    European updated customer list for each Loan Party    X (in the
case of a European Cash Dominion Period, otherwise Quarterly)    X          9.
   Uninvoiced Accounts Receivables transaction report detailing customer name,
transaction date and amount.    X             X 10.    Credit Card Receivables
rollforward in an electronic format suitable to the Administrative Agent    X   
         X   

 

Inventory Supporting Documents:

 

            1.    An inventory perpetual report and schedules detailing each
Loan Party’s Inventory, in a form satisfactory to the Administrative Agent, (i)
by summarized locations, (ii) by department, (iii) by volume on hand and (iv)
other schedules as reasonably requested.    X             X 2.    Gross margin
and turnover by product segment    X    X          3.    Reconciliation of
perpetual inventory reports to the general ledger and financial statements    X
            X 4.    Schedule of monthly rent for all leased locations (to the
extent applicable to the Borrowing Base Certificate)    X    X          X 5.   
Supporting documentation (system generated extract report where applicable) for
the inventory ineligibles/ reserves reported on the Borrowing Base Certificate
by product segment    X    X          X 6.    Inventory by vendor listing (for
Retention of Title ineligible calculation)    X             X



--------------------------------------------------------------------------------

   Schedule 5.01(g)    to Exhibit B    Page 2 of 2

 

    

Reporting Frequency

  

Monthly Reporting:

Due within Fifteen (15)

Days from the Fiscal
Month End

  

Quarterly Reporting
per the Terms of the
Credit Agreement

  

Semi-Annually
(per the Terms
of the Credit
Agreement)

  

Annually

(or per terms of
Credit Agreement)

  

Level 3
Minimum
Aggregate
Availability
Period:
Due within
Three (3)
Business
Days

   Other Supporting Documents:                1.    Accounts payable summary
aging by vendor    X          X    X 2.    Top 10 accounts payable vendor
balances by aging category and Loan Party location.    X          X    X 3.   
Top 10 purchases concentration by vendor by Loan Party location    X          X
   X 4.    List of vendors with retention of title and their outstanding
payables balances by operating entity.    X             X 5.    PDF file of
Dutch supplemental pledge deed with new receivables attached to the Dutch Tax
office. (Please note: As soon as the Dutch Tax office returns the stamped
supplemental pledge deeds, the original needs to be couriered to the Collateral
Agent in London as soon as possible)    X             6.    Reconciliation of
A/P aging to general ledger and financial statements.    X          X    X

 

Submit to:

   Submit European Security Perfection Documents to: JPMorgan Chase Bank    JP
Morgan CBC Structuring & Portfolio Group    Attn: Helen Mathie Attn: Rema A.
Daher    10 Aldermanbury 270 Park Avenue, 44th Floor    London EC2V 7RF New
York, NY 10017    United Kingdom Phone: (212) 270 - 0297    Phone: +44 (0)20
7325 9724 Fax: (646) 534 - 2288    Fax: +44 (0)20 7325 6813 E-Mail:
rema.a.daher@jpmorgan.com    Email: helen.f.mathie@jpmorgan.com



--------------------------------------------------------------------------------

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

SCHEDULE 5.16 TO THE CREDIT AGREEMENT

POST-CLOSING ACTIONS

 

Action

  

Timetable

Entry into Deposit Account Control Agreements

   Within 60 days of the Effective Date

Entry into Lock Box Agreements

   Within 60 days of the Effective Date

Entry into Collateral Access Agreements

   Within 60 days of the Effective Date

[*]

   Within 120 days of the Effective Date

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

[*] The asterisk denotes that this Schedule contains confidential information
that has been omitted in reliance on Rule 24b-2 of the Securities Exchange Act
of 1934. The confidential information has been submitted separately to the
Securities and Exchange Commission.

SCHEDULE 6.01

EXISTING INDEBTEDNESS

A: Guarantees

 

[*]

  

Obligor/Payor

  

Payee

  

Guarantor

   Date of
Guarantee   

Date of
Expiration

[*]

[*] The asterisk denotes that this Schedule contains four pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

B: Intercompany Loans

 

Borrower

  

Lender

   [*]    [*]

 

[*]

 

[*] The asterisk denotes that this Schedule contains two pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

C: Indebtedness

 

Bank Name

  

[*]

    

Obligor

  

Facility Type

        [*]        

[*]

  

Capital Leases

                            

[*]

                 [ *] 

[*]

                 [ *] 

 

[*] The asterisk denotes that this Schedule contains one page of confidential
information that has been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

Office Depot, Inc.

1. Liens in respect of leases on aircraft

2. Liens in respect of Capitalized Leases permitted under Section 6.01



--------------------------------------------------------------------------------

[*] The asterisk denotes that this Schedule contains two pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.

SCHEDULE 6.04

EXISTING INVESTMENTS

[*]

[*] The asterisk denotes that this Schedule contains two pages of confidential
information that have been omitted in reliance on Rule 24b-2 of the Securities
Exchange Act of 1934. The confidential information has been submitted separately
to the Securities and Exchange Commission.



--------------------------------------------------------------------------------

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

SCHEDULE 6.05(n)

SPECIFIED AIRCRAFT DISPOSITIONS

Sale of the following aircraft owned or to be owned by the Company or its
Subsidiaries:

 

1. Hawker [*] (Registration Number [*])

 

2. Falcon [*] (Registration Number [*])

 

3. Falcon [*] (Registration Number [*])

[*] The asterisk denotes that confidential portions of this Schedule have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 6.11

EXISTING RESTRICTIONS

Transaction Description

 

1. Amended & Restated Aircraft Lease Agreement between OD Aviation, Inc. and
Citicorp N.A. and Guaranty by the Company and certain subsidiaries in connection
therewith (restrictions on liens on the aircraft subject to the lease and on the
lease itself; restrictions on payments by OD Aviation, Inc. owed to the Company
and such subsidiaries upon an event of default under the lease).

 

2. Indenture relating to Existing Senior 2013 Notes (restrictions on ability to
grant liens on certain real property assets and stock of certain subsidiaries).



--------------------------------------------------------------------------------

SCHEDULE 8

EUROPEAN COLLATERAL AGENT UK SECURITY TRUST PROVISIONS

 

1.

Definitions and interpretation

 

1.1

Terms defined in the Credit Agreement

Terms defined in the Credit Agreement but not in this Schedule shall have the
same meanings in this Schedule as in the Credit Agreement.

 

1.2

Definitions

In addition, in this Schedule:

“Administrator” means any administrator appointed to manage the affairs,
business and assets of any Loan Party under the Collateral Documents.

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under the Credit
Agreement;

“Finance Party” means, individually and collectively, each Lender, each Issuing
Bank and each Agent.

“Losses” means losses (including loss of profit), claims, demands, actions,
proceedings, damages and other payments, costs, expenses and other liabilities
of any kind.

“Obligor” means any Borrower or any other Loan Party.

“Receiver” means any receiver, receiver and manager or administrative receiver
appointed by the European Collateral Agent over all or any of the Collateral
under the Collateral Documents whether solely, jointly, severally or jointly and
severally with any other person and includes any substitute for any of them
appointed from time to time.

 

2.

Security Trustee Provisions

 

2.1

Role of the European Collateral Agent

The European Collateral Agent shall not be subject to the duty of care imposed
on trustees by the Trustee Act 2000.

 

2.2

No fiduciary duties

The European Collateral Agent shall not be bound to account to any other Finance
Party for any sum or the profit element of any sum received by it for its own
account.



--------------------------------------------------------------------------------

2.3

Discretions of the European Collateral Agent

 

  (a)

The European Collateral Agent may assume that:

 

  (i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Article VII of the Credit Agreement); and

 

  (ii)

any right vested in any other Finance Party has not been exercised.

 

  (b)

Notwithstanding that the European Collateral Agent and one or more of the other
Finance Parties may from time to time be the same entity, that entity has
entered into the Loan Documents in those separate capacities. However, where the
Loan Documents provide for the European Collateral Agent and the other Finance
Parties to provide instructions to or otherwise communicate with one or more of
the others of them, then for so long as they are the same entity it will not be
necessary for there to be any formal instructions or other communication,
notwithstanding that the Loan Documents provide in certain cases for the same to
be in writing.

 

2.4

Required Lenders instructions

 

  (a)

Unless a contrary indication appears in a Loan Document:

 

  (i)

the European Collateral Agent shall act in accordance with any instructions
given to it by the Required Lenders (or, if so instructed by the Required
Lenders or in the absence of an instruction from them, refrain from acting or
exercising any power, authority, discretion or other right vested in it as
European Collateral Agent); and

 

  (ii)

any instructions given by the Required Lenders will be binding on all the
Lenders.

 

  (b)

The European Collateral Agent may refrain:

 

  (i)

from acting (in accordance with the instructions of the Required Lenders (or, if
appropriate, the Lenders) or otherwise) until it has received such security
and/or indemnity as it may require for any Losses (including any associated
irrevocable VAT) which it may incur in complying with the instructions; and

 

  (ii)

from doing anything which may in its opinion be a breach of any law or duty of
confidentiality or be otherwise actionable at the suit of any person.

 

  (c)

In the absence of instructions from the Required Lenders (or, if appropriate,
the Lenders), the European Collateral Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Required Lenders.

 

  (d)

The European Collateral Agent is not authorised to act on behalf of a Lender
(without first obtaining that Lender’s consent) in any legal or arbitration
proceedings relating to any Loan Document.



--------------------------------------------------------------------------------

2.5

Exclusion of liability

 

  (a)

The European Collateral Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Loan
Documents to be paid by the European Collateral Agent if the European Collateral
Agent has taken all necessary steps as soon as reasonably practicable to comply
with the regulations or operating procedures of any recognised clearing or
settlement system used by the European Collateral Agent for that purpose.

 

  (b)

The European Collateral Agent shall not be under any obligation to insure any of
the Collateral or any certificate, note, bond or other evidence in respect of
any of them or to require any other person to maintain that insurance and shall
not be responsible for any Losses which may be suffered as a result of the lack
or inadequacy of that insurance.

 

  (c)

The European Collateral Agent shall not be responsible for any Losses occasioned
to the Collateral, however caused, by any Obligor or any other person by any act
or omission on the part of any person (including any bank, broker, depository,
warehouseman or other intermediary or any clearing system or the operator of
it), or otherwise, unless those Losses are occasioned by the European Collateral
Agent’s own gross negligence or wilful misconduct. In particular the European
Collateral Agent shall be not responsible for any Losses which may be suffered
as a result of any assets comprised in the Collateral, or any deeds or documents
of title to them, being uninsured or inadequately insured or being held by it or
by or to the order of any custodian or by clearing organisations or their
operators or by any person on behalf of the European Collateral Agent.

 

  (d)

The European Collateral Agent shall have no responsibility to any Obligor as
regards any deficiency which might arise because such Obligor is subject to any
tax in respect of the Collateral or any income or any proceeds from or of them.

 

  (e)

The European Collateral Agent shall not be liable for any failure, omission or
defect in giving notice of, registering or filing, or procuring registration or
filing of, or otherwise protecting or perfecting, the security constituted over
the Collateral.

 

2.6

Lenders’ Indemnity to the European Collateral Agent

 

  (a)

The European Collateral Agent may, in priority to any payment to the Lenders,
indemnify itself out of the Collateral in respect of, and pay and retain, all
sums necessary to give effect to this indemnity and to all other indemnities
given to it in the other Loan Documents in its capacity as European Collateral
Agent. The European Collateral Agent shall have a Lien on the security
constituted over the Collateral and the proceeds of enforcement of any
Collateral Documents for all such sums.

 

2.7

Additional European Collateral Agent

The European Collateral Agent may at any time appoint (and subsequently remove)
any person to act as a separate security trustee or as a co-trustee jointly with
it (any such person, an “Additional European Collateral Agent”):

 

  (a)

if it is necessary in performing its duties and if the European Collateral Agent
considers that appointment to be in the interest of the Finance Parties; or



--------------------------------------------------------------------------------

  (b)

for the purposes of complying with or confirming to any legal requirements,
restrictions or conditions which the European Collateral Agent deems to be
relevant; or

 

  (c)

for the purposes of obtaining or enforcing any judgment or decree in any
jurisdiction,

and the European Collateral Agent will give notice to the other Parties of any
such appointment.

 

2.8

Confidentiality

 

  (a)

In acting as security trustee for the Finance Parties, the European Collateral
Agent shall be regarded as acting through its syndication or agency division
which shall be treated as a separate entity from any other of its divisions or
departments.

 

  (b)

If information is received by another division or department of the European
Collateral Agent, it may be treated as confidential to that division or
department and the European Collateral Agent shall not be deemed to have notice
of it.

 

  (c)

Notwithstanding any other provision of any Loan Document to the contrary, the
European Collateral Agent is not obliged to disclose to any other person:

 

  (i) any confidential information; or

 

  (ii)

any other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.

 

2.9

Relationship with the Lenders

The European Collateral Agent may treat each Lender as a Lender, entitled to
payments under the Collateral Documents and acting through its Facility Office
unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of relevant Collateral
Document.

 

2.10

Credit Appraisal by the Lenders

Without affecting the responsibility of each Obligor for information supplied by
it or on its behalf in connection with any Loan Document, each Lender confirms
to the European Collateral Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Loan Document, including:

 

  (a)

the financial condition, status and nature of each Obligor;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Loan
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document;

 

  (c)

whether that Lender has recourse, and the nature and extent of that recourse,
against any party or any of its respective assets under or in connection with
any Loan Document, the transactions contemplated by the Loan Documents or any
other agreement, arrangement or other document entered into, made or executed in
anticipation of, under or in connection with any Loan Document; and



--------------------------------------------------------------------------------

  (d)

the adequacy, accuracy and/or completeness of any information provided by the
European Collateral Agent, any other party or any other person under or in
connection with any Loan Document, the transactions contemplated by the Loan
Documents or any other agreement, arrangement or other document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document.

 

2.11

Security Documents

 

  (a)

The European Collateral Agent shall accept without investigation, requisition or
objection whatever title any person may have to the assets which are subject to
the Collateral Documents and shall not:

 

  (i)

be bound or concerned to examine or enquire into the title of any person; or

 

  (ii)

be liable for any defect or failure in the title of any person, whether that
defect or failure was known to the European Collateral Agent or might have been
discovered upon examination or enquiry and whether it is capable of remedy or
not.

 

  (b)

Upon the appointment of any successor European Collateral Agent under Article
VIII of the Credit Agreement, the resigning European Collateral Agent shall
execute and deliver any documents and do any other acts and things which may be
necessary to vest in the successor European Collateral Agent all the rights
vested in the resigning European Collateral Agent under the Collateral
Documents.

 

  (c)

Each of the other Finance Parties:

 

  (i)

authorises the European Collateral Agent to hold each mortgage or charge created
pursuant to any Loan Document in its sole name as security trustee for the
Finance Parties; and

 

  (ii)

requests the Land Registry to register the European Collateral Agent as the sole
proprietor of any mortgage or charge so created.

 

2.12

Distribution of proceeds of enforcement

 

  (a)

To the extent that the Collateral Documents provide for the net proceeds of any
enforcement to be applied against the Secured Obligations, the European
Collateral Agent shall pay them to the European Administrative Agent and the
European Administrative Agent shall apply them in payment of any amounts due but
unpaid under the Loan Documents, if applicable in the order set out in
Section 2.19(b) of the Credit Agreement. This shall override any appropriation
made by any Obligor.

 

  (b)

The European Collateral Agent may, at its discretion, accumulate proceeds of
enforcement in an interest bearing account in its own name.

 

2.13

No obligation to remain in possession

If the European Collateral Agent, any Receiver or any delegate takes possession
of all or any of the Collateral, it may from time to time in its absolute
discretion relinquish such possession.



--------------------------------------------------------------------------------

2.14

European Collateral Agent’s obligation to account

The European Collateral Agent shall not in any circumstances (either by reason
of taking possession of the Collateral or for any other reason and whether as
mortgagee in possession or on any other basis):

 

  (a)

be liable to account to any Obligor or any other person for anything except the
European Collateral Agent’s own actual receipts which have not been distributed
or paid to that Obligor or the persons entitled or at the time of payment
believed by the European Collateral Agent to be entitled to them; or

 

  (b)

be liable to any Obligor or any other person for any principal, interest or
Losses from or connected with any realisation by the European Collateral Agent
of the Collateral or from any act, default, omission or misconduct of the
European Collateral Agent, its officers, employees or agents in relation to the
Collateral or from any exercise or non-exercise by the European Collateral Agent
of any right exercisable by it under the European Security Agreements unless
they shall be caused by the European Collateral Agent’s own gross negligence or
wilful misconduct.

 

2.15

Receiver’s and delegate’s obligation to account

All the provisions of Clause 2.14 (above) of the UK Debenture shall apply in
respect of the liability of any Receiver or Administrator or delegate in all
respects as though every reference in Clause 2.14 (above) to the European
Collateral Agent were instead a reference to the Receiver or, as the case may
be, Administrator or delegate.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of September 26, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Office Depot, Inc., Office Depot International (UK)
Ltd., Office Depot UK Ltd., Office Depot International B.V., Office Depot B.V.,
OD International (Luxembourg) Finance S.Á R. L. and Viking Finance (Ireland)
Ltd., the other Loan Parties party thereto, the Lenders party thereto, JPMorgan
Chase Bank, London Branch, as European Administrative Agent and European
Collateral Agent, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Citibank,
N.A., Wachovia Bank, National Association and General Electric Capital
Corporation, as Documentation Agents. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor is the legal
and beneficial owner of the interest being assigned by it hereunder and has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 3.04 thereof and such other documents and
information as it has deemed appropriate to make its own credit



--------------------------------------------------------------------------------

analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agents to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.17(i) of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to

the Credit Agreement, dated as of September 26, 2008,

among Office Depot, Inc., Office Depot International (UK) Ltd., Office Depot UK
Ltd., Office

Depot International B.V., Office Depot B.V., OD International (Luxembourg)
Finance S.Á R. L.

and Viking Finance (Ireland) Ltd., the other Loan Parties party thereto, the
Lenders party thereto,

JPMorgan Chase Bank, N.A., as Administrative Agent, and the other Agents party
thereto

 

Name of Assignor:  

 

Name of Assignee:  

 

Effective Date of Assignment:  

 

 

Facility Assigned

   Principal
Amount Assigned1    Commitment
Percentage Assigned      $       .     %               

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Title:       Title:

 

 

1

Note: For any assignment involving a principal amount of less than €50,000,000
(or its equivalent in other currencies), including assignments of undrawn
commitments, refer to Section 9.04(c)(ii) of the Credit Agreement.



--------------------------------------------------------------------------------

Accepted for Recordation in the Register:

JPMorgan Chase Bank, N.A., as

Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Consented by: Office Depot, Inc. By:  

 

  Name:   Michael D. Newman   Title:   Executive Vice President and     Chief
Financial Officer



--------------------------------------------------------------------------------

Consented by:

JPMorgan Chase Bank, N.A., as

Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit B-1

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

          1
US    2
UK    3
Netherlands    4
Total
Europe    5
Aggregate
Borrowing Base (000’s US$)                         

A.

  

Available Accounts Receivable (B-2B, B-3B, B-4B)

   $ —      $ —      $ —      $ —      $ —  

B.

  

Available Credit Card Receivables (B-2B, B-3B, B-4B)

     —        —        —        —        —  

C.

  

Available Uninvoiced Accounts Receivables (B-2B, B-3B, B-4B)

     —        —        —        —        —  

D.

  

Available Inventory (B-2C, B-3C, B-4C)

     —        —        —        —        —  

E.

  

Available LC Inventory (B-2C, B-3C, B-4C)

     —        —        —        —        —  

F.

  

Less: Total Reserves (B-2C, B-3C, B-4C)

     —        —        —        —        —                                      
 

G.

  

Borrowing Base (lines A + B + C + D + E - F)

     —        —        —        —        —                                      
 

H.

  

Revolving Commitments

   $ 1,000,000    $ —      $ —      $ 250,000    $ 1,250,000                    
                 

I.

  

Lesser of lines G and H

   $ —            $ —      $ —                                

J.

  

Suppressed Availability (G5-H5)

   $ —            $ —      $ —     

Revolving Exposure

                 

Revolving Loans

   $ —      $ —      $ —      $ —      $ —     

Swingline Loans

   $ —      $ —      $ —      $ —      $ —     

Standby Letters of Credit ($200mm cap)

   $ —      $ —      $ —      $ —      $ —     

Trade and Performance Letters of Credit ($400mm aggregate L/C cap; $25mm
aggregate European cap)

   $ —      $ —      $ —      $ —      $ —  

K.

  

Total Revolving Exposure

   $ —      $ —      $ —      $ —      $ —                                      
 

L.

  

Facility A Excess Availability before Facility B adjustment (I1 – K1)

   $ —                 

Adjustment for Facility B’s usage of Facility A availability

     —                                       

Facility A Excess Availability

   $ —                                    

M.

  

Facility B Excess Availability before Facility A adjustment (I4 - K4)

            $ —        

Adjustment for Facility A utilized by Facility B (Amount of (i) Facility A
Borrowing Base less Facility A

                 

Exposure limited to the (ii) unused Facility B commitment)

            $ —                              

Facility B Excess Availability

            $ —                           

N.

  

Total Excess Availability excluding suppressed availability (I1 – K1 + I4 – K4)

               $ —                        

O.

  

Total Excess Availability including suppressed availability (I1 – K1 + I4 – K4 +
J5)

               $ —                        

Officer’s Certification:

Pursuant to the Credit Agreement dated as of September 26, 2008, the undersigned
Borrower certifies that the information provided in this certificate to JPMorgan
Chase Bank, N.A., as Administrative Agent, on behalf of Office Depot, Inc.is
accurate and complete in all material respects; provided that, with respect to
information regarding third parties that does not relate to transactions between
the Loan Parties and such third parties, such information shall be, to the best
knowledge of such financial officer, accurate and complete in all material
respects.

 

 

Signature & Title

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-2A

Office Depot, Inc.

Form of US Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

           Facility A
US (000’s US$)      A.   

Available US Accounts Receivable (B-2B)

   $ —   B.   

Available US Credit Card Receivables (B-2B)

     —   C.   

Available US Uninvoiced Accounts Receivables (B-2B)

     —   D.   

Available US Inventory (B-2C)

     —   E.   

Available US LC Inventory (B-2C)

     —   F.   

Less: Total Reserves (B-2C)

     —   G.   

Borrowing Base (lines A + B + C + D + E - F)

     —             H.   

Revolving Commitments

   $ 1,000,000           I.   

Lesser of lines G and H

   $ —             J.   

Excess Availability

   $ —   K.   

Total Availability (Including Excess)

   $ —     

Revolving Exposure

     

Revolving Loans

   $ —     

Swingline Loans

   $ —     

Standby Letters of Credit ($200mm global cap)

   $ —     

Trade and Performance Letters of Credit ($400mm global aggregate L/C cap; $25mm
aggregate European cap)

   $ —  

L.

  

Total Revolving Exposure

   $ —            

M.

  

US Excess Availability

   $ —  

Officer’s Certification:

Pursuant to the Credit Agreement dated as of September 26, 2008, the undersigned
Borrower certifies that the information provided in this certificate to JPMorgan
Chase Bank, N.A., as Administrative Agent, on behalf of Office Depot, Inc. is
accurate and complete in all material respects; provided that, with respect to
information regarding third parties that does not relate to transactions between
the Loan Parties and such third parties, such information shall be, to the best
knowledge of such financial officer, accurate and complete in all material
respects.

 

 

Signature & Title

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-2B

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

     US     Total        Contract & Direct     Tech Depot        

Gross US Accounts Receivables per aging

   $ —        $ —        $ —     

Canadian accounts receivables ( Capped at $15mm)

     —          —          —                              

Total gross accounts receivables

   $ —        $ —        $ —     

Less ineligibles:

      

Past Due > 60 Days Past Due Date

     —          —          —     

Past Due > 90 Days Past Invoice Date

     —          —          —     

Addback: BBB-/Baa3 ratings > 120 PDD and PID

     —          —          —     

Credit Balances Past Due

     —          —          —     

Cross-Age (50%)

     —          —          —     

Contra Accounts

     —          —          —     

Charge Backs (Current)

     —          —          —     

Government Accounts

     —          —          —     

Unapplied Cash

     —          —          —     

Bankrupt/ Insolvent Accounts

     —          —          —     

Other (Per Terms of the Credit Agreement)

     —          —          —                              

Total ineligibles

     —          —          —                              

Eligible Accounts Receivable

   $ —        $ —        $ —                              

Less:

      

Dilution Reserve

     —          —          —     

Total Reserves

     —          —          —                              

Eligible Accounts Receivable after Reserves

   $ —        $ —        $ —     

Advance rate

     85.0 %      85.0 %      85.0 %        

Available Accounts Receivable

   $ —        $ —        $ —                              

Gross US Credit Card Receivables

   $ —        $ —        $ —     

Less ineligibles:

      

Fees and Discounts

     —          —          —     

Other (Per Terms of the Credit Agreement)

     —          —          —                              

Total ineligibles

     —          —          —                              

Eligible Credit Card Receivables before Dilution Reserve

   $ —        $ —        $ —     

Dilution Reserve (in excess of 5.0%)

     —          —          —                              

Eligible Credit Card Receivables after Dilution Reserves

   $ —        $ —        $ —     

Advance rate

     90.0 %      90.0 %      90.0 %                          

Available Credit Card Receivables

   $ —        $ —        $ —                              

Gross US Uninvoiced Accounts Receivables

   $ —        $ —        $ —     

Less ineligibles:

      

Other (Per Terms of the Credit Agreement)

     —          —          —                              

Total ineligibles

     —          —          —                              

Eligible US Uninvoiced Accounts Receivables before Dilution Reserve

   $ —        $ —        $ —     

Dilution Reserve (in excess of 5.0%)

     —          —          —                              

Eligible US Uninvoiced Accounts Receivables after Dilution Reserve

   $ —        $ —        $ —     

Advance rate

     75.0 %      75.0 %      75.0 %        

Available US Uninvoiced Accounts Receivables (capped at $75mm)

   $ —        $ —        $ —                              

The information presented herein is in respect of Office Depot, Inc and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-2C

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

     US     Total        Contract & Direct     Tech Depot        

Gross US Inventory per perpetual

   $ —        $ —        $ —     

Canada Inventory (capped at $25mm)

     —          —          —     

Tech Depot Inventory

     —          —          —                              

Total Gross Inventory

   $ —        $ —        $ —     

Less ineligibles:

      

Shrink Allowance

     —          —          —     

Global Ad Load

     —          —          —     

Inventory Located Off-site

     —          —          —     

Inventory In-transit from Vendors

     —          —          —     

Cash Discount Paid Deferral

     —          —          —     

Consignment Inventory

     —          —          —     

Customer-Specific Inventory

     —          —          —     

Samples

     —          —          —     

Inventory related Vendor Rebates

     —          —          —     

Perpetual/ GL Variance

     —          —          —     

Return to Vendor

     —          —          —     

Obsolete Reserve

     —          —          —     

Other ( Per the Terms of the Credit Agreement)

     —          —          —                              

Total ineligibles

     —          —          —                              

Eligible Inventory

   $ —        $ —        $ —     

Lesser of:

      

75% Advance rate

     75.0 %      75.0 %      75.0 % 

NOLV Rate per Appraisal (high season-June-Feb; low season Mar.-May)

     85.0 %      85.0 %   

85% of NOLV

     72.3 %      72.3 %   

Available Inventory

   $ —        $ —        $ —                              

Gross US LC Inventory

   $ —        $ —        $ —     

Lesser of:

      

75% Advance rate

     75.0 %      75.0 %      75.0 % 

NOLV Rate per Appraisal (high season-June-Feb; low season Mar.-May)

     52.4 %      52.4 %   

85% of NOLV

     44.5 %      44.5 %   

Available LC Inventory

   $ —        $ —        $ —                              

Reserves

      

Gift Card Liability (50% Exposure)

     —          —          —     

Rent Reserve (2 Months)

     —          —          —     

Other (Per Terms of the Credit Agreement)

     —          —          —                              

Total Reserves

   $ —        $ —        $ —                              

Total US Borrowing Base Availability

       $ —                  

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-3A

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

          UK (000’s US$)     

A.

  

Available UK Accounts Receivable (B-3B)

   $ —  

B.

  

Available UK Credit Card Receivables (B-3B)

     —  

C.

  

Available UK Uninvoiced Accounts Receivables (B-3B)

     —  

D.

  

Available UK Inventory (B-3C)

     —  

E.

  

Available UK L/C Inventory (B-3C)

     —  

F.

  

Less: Total Reserves (B-3C)

     —  

G.

  

UK Borrowing Base (lines A + B + C + D + E - F)

     —            

H.

  

Revolving Commitments

   $ 250,000          

I.

  

Lesser of lines G and H

   $ —  

J.

  

Excess Availability

   $ —  

K.

  

Total Availability (Including Excess)

   $ —     

Revolving Exposure

     

Revolving Loans

     

Swingline Loans

   $ —     

Standby Letters of Credit ($200mm cap)

   $ —     

Trade and Performance Letters of Credit ($400mm aggregate L/C cap; $25mm
aggregate European cap)

   $ —  

L.

  

Total Revolving Exposure

   $ —            

M.

  

Utilization of Dutch/US Availability

   $ —  

N.

  

UK Excess Availability

   $ —            

Officer’s Certification:

Pursuant to the Credit Agreement dated as of September 26, 2008, the undersigned
Borrower certifies that the information provided in this certificate to JPMorgan
Chase Bank, N.A., as Administrative Agent, on behalf of Office Depot, Inc.is
accurate and complete in all material respects; provided that, with respect to
information regarding third parties that does not relate to transactions between
the Loan Parties and such third parties, such information shall be, to the best
knowledge of such financial officer, accurate and complete in all material
respects.

 

 

Signature & Title

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-3B

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

     UK    Total        Direct     Contract       

Gross UK Accounts Receivable per aging

   $ —        $ —           $ —     

Less ineligibles:

         

Past Due > 60 Days Past Due Date

     —          —             —     

Past Due > 90 Days Past Invoice Date

     —          —             —     

Addback: BBB-/Baa3 ratings > 120 PDD and PID

     —          —             —     

Credit Balances Past Due

     —          —             —     

Cross-Age (50%)

     —          —             —     

Contra Accounts

     —          —             —     

Charge Backs (Current)

     —          —             —     

Government Accounts

     —          —             —     

Unapplied Cash

     —          —             —     

Bankrupt/ Insolvent Accounts

     —          —             —     

Outstanding VAT/Other Tax

     —          —             —     

Other (Per Terms of the Credit Agreement)

     —          —        #      —                                 

Total ineligibles

     —          —             —                                 

Eligible Accounts Receivable

   $ —        $ —           $ —                                 

Less:

         

Dilution Reserve (in excess of 5.0%)

     —          —             —     

Total Reserves

     —          —             —                                 

Eligible Accounts Receivable after Reserves

   $ —        $ —           $ —     

Advance rate

     85.0 %      85.0 %         85.0 %                             

Available Accounts Receivable

   $ —        $ —           $ —                                 

Gross UK Credit Card Receivables

   $ —        $ —           $ —     

Less ineligibles:

         

Fees and Discounts

     —          —           $ —     

Other (Per Terms of the Credit Agreement)

     —          —           $ —                                 

Total ineligibles

     —          —           $ —                                 

Eligible Credit Card Receivables before Dilution Reserve

   $ —        $ —           $ —     

Dilution Reserve (in excess of 5.0%)

     —          —             —                                 

Eligible Credit Card Receivables after Dilution Reserve

   $ —        $ —           $ —     

Advance rate

     90.0 %      90.0 %         90 %                             

Available Credit Card Receivables

   $ —        $ —           $ —                                 

Gross UK Uninvoiced Accounts Receivables

   $ —        $ —           $ —     

Less ineligibles:

         

Other (Per Terms of the Credit Agreement)

     —          —             —                                 

Total ineligibles

     —          —             —                                 

Eligible UK Uninvoiced Accounts Receivables before Dilution Reserve

   $ —        $ —           $ —     

Dilution Reserve (in excess of 5.0%)

     —          —             —     

Eligible UK Uninvoiced Accounts Receivables after Dilution Reserve

   $ —        $ —           $ —                                 

Advance rate

     75.0 %      75.0 %         75.0 %                             

Available UK Uninvoiced Accounts Receivables

   $ —        $ —           $ —                                 

The information presented herein is in respect of Office Depot, Inc and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-3C

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

     UK     Total      Direct     Contract    

Gross UK Inventory per perpetual

   $ —        $ —        $ —  

Less ineligibles:

      

Shrink Allowance

     —          —          —  

Global Ad Load

     —          —          —  

Inventory Located Off-site

     —          —          —  

Inventory In-transit from Vendors

     —          —          —  

Cash Discount Paid Deferral

     —          —          —  

Consignment Inventory

     —          —          —  

Customer-Specific Inventory

     —          —          —  

Samples

     —          —          —  

Inventory related Vendor Rebates

     —          —          —  

Perpetual/ GL Variance

     —          —          —  

Return to Vendor

     —          —          —  

Obsolete Reserve

     —          —          —  

Contracts which include Retention of Title

     —          —          —  

Other ( Per the Terms of the Credit Agreement)

     —          —          —                         

Total ineligibles

     —          —          —                         

Eligible Inventory

   $ —        $ —        $ —  

Lesser of:

      

75% Advance rate

     75.0 %      75.0 %   

NOLV Rate per Appraisal

     70.9 %      70.9 %   

85% of NOLV

     60.3 %      60.3 %   

Available Inventory

   $ —        $ —        $ —                         

Gross UK LC Inventory

   $ —        $ —        $ —  

Lesser of:

      

75% Advance rate

     75.0 %      75.0 %   

NOLV Rate per Appraisal (high season-June-Feb; low season Mar.-May)

     0.0 %      0.0 %   

85% of NOLV

     0.0 %      0.0 %   

Available LC Inventory (lesser of (i) and (ii)) (capped at $100mm)

   $ —        $ —        $ —                         

NOLV Percentage per most recent report:

     0 %     

Reserves

      

Rent Reserve (2 Months)

     —          —          —  

Floating Charge Reserve for Unsecured Claims

     —          —          —  

Payroll Related Priming Claims

     —          —          —  

50% Retention of Title reserve where ROT is unknown

     —          —          —  

100% Retention of Title reserve where ROT is known but unidentified in inventory

     —          —          —  

Other (Per Terms of the Credit Agreement)

     —          —          —                         

Total Reserves

   $ —        $ —        $ —                         

Total UK Borrowing Base Availability

       $ —             

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-4A

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

          Netherlands

(000’s US$)

  

A.

   Available Dutch Accounts Receivable (B-4B)    $ —  

B.

   Available Dutch Credit Card Receivables (B-4B)      —  

C.

   Available Dutch Uninvoiced Accounts Receivables (B-4B)      —  

D.

   Available Dutch Inventory (B-4C)      —  

E.

   Available Dutch LC Inventory (B-4C)      —  

F.

   Less: Total Reserves (B-4C)      —  

G.

   Borrowing Base (lines A + B + C + D + E - F)      —            

H.

   Revolving Commitments    $ 250,000          

I.

   Lesser of lines G and H    $ —  

J.

   Excess Availability    $ —  

K.

   Total Availability (Including Excess)    $ —      Revolving Exposure      
Revolving Loans    $ —      Swingline Loans    $ —      Standby Letters of
Credit ($200mm cap)    $ —      Trade and Performance Letters of Credit ($400mm
aggregate L/C cap; $25mm aggregate European cap)    $ —  

L.

   Total Revolving Exposure    $ —            

M.

   Utilization of UK/US Availability    $ —  

N.

   Dutch Excess Availability ( I - L)    $ —            

Officer’s Certification:

Pursuant to the Credit Agreement dated as of September 26, 2008, the undersigned
Borrower certifies that the information provided in this certificate to JPMorgan
Chase Bank, N.A., as Administrative Agent, on behalf of Office Depot, Inc. is
accurate and complete in all material respects; provided that, with respect to
information regarding third parties that does not relate to transactions between
the Loan Parties and such third parties, such information shall be, to the best
knowledge of such financial officer, accurate and complete in all material
respects.

 

 

Signature & Title

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-4B

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

     NL     Total        Direct     Contract    

Gross Dutch Accounts Receivable per aging

   $ —        $ —        $ —     

Less ineligibles:

      

Past Due > 60 Days Past Due Date

     —          —          —     

Past Due > 90 Days Past Invoice Date

     —          —          —     

Addback: BBB-/Baa3 ratings > 120 PDD and PID

     —          —          —     

Credit Balances Past Due

     —          —          —     

Cross-Age (50%)

     —          —          —     

Contra Accounts

     —          —          —     

Charge Backs (Current)

     —          —          —     

Government Accounts

     —          —          —     

Unapplied Cash

     —          —          —     

Bankrupt/ Insolvent Accounts

     —          —          —     

Outstanding VAT/Other Tax

     —          —          —     

Other (Per Terms of the Credit Agreement)

     —          —   #      —                              

Total ineligibles

     —          —          —                              

Eligible Accounts Receivable

   $ —        $ —        $ —                              

Less:

      

Dilution Reserve (in excess of 5.0%)

     —          —          —     

Total Reserves

     —          —          —                              

Eligible Accounts Receivable after Reserves

   $ —        $ —        $ —     

Advance rate

     85.0 %      85.0 %      85.0 %                          

Available Accounts Receivable

   $ —        $ —        $ —                              

Gross Dutch Credit Card Receivables

   $ —        $ —        $ —     

Less ineligibles:

      

Fees and Discounts

     —          —        $ —     

Other (Per Terms of the Credit Agreement)

     —          —        $ —                              

Total ineligibles

     —          —        $ —                              

Eligible Credit Card Receivables before Dilution Reserve

   $ —        $ —        $ —     

Dilution Reserve (in excess of 5.0%)

     —          —          —                              

Eligible Credit Card Receivables after Dilution Reserve

   $ —        $ —        $ —     

Advance rate

     90.0 %      90.0 %      90 %                          

Available Credit Card Receivables

   $ —        $ —        $ —                              

Gross Dutch Uninvoiced Accounts Receivables

   $ —        $ —        $ —     

Less ineligibles:

      

Other (Per Terms of the Credit Agreement)

       —          —                              

Total ineligibles

     —          —          —                              

Eligible NL Uninvoiced Accounts Receivables before Dilution Reserve

   $ —        $ —        $ —     

Dilution Reserve (in excess of 5.0%)

     —          —          —                              

Eligible NL Uninvoiced Accounts Receivables after Dilution Reserve

   $ —        $ —        $ —     

Advance rate

     75.0 %      75.0 %      75.0 %                          

Available NL Uninvoiced Accounts Receivables

   $ —        $ —        $ —                              

The information presented herein is in respect of Office Depot, Inc and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

Exhibit B-4C

Office Depot, Inc.

Form of Borrowing Base Certificate*

For the Period Ended August 23, 2008

(All figures in USD 000’s)

 

     NL     Total      Direct     Contract    

Gross Dutch Inventory per perpetual

   $ —        $ —        $ —  

Less ineligibles:

      

Shrink Allowance

     —          —          —  

Global Ad Load

     —          —          —  

Inventory Located Off-site

     —          —          —  

Inventory In-transit from Vendors

     —          —          —  

Cash Discount Paid Deferral

     —          —          —  

Consignment Inventory

     —          —          —  

Customer-Specific Inventory

     —          —          —  

Samples

     —          —          —  

Inventory related Vendor Rebates

     —          —          —  

Perpetual/ GL Variance

     —          —          —  

Return to Vendor

     —          —          —  

Obsolete Reserve

     —          —          —  

Contracts which include Retention of Title

     —          —          —  

Other ( Per the Terms of the Credit Agreement)

     —          —          —                         

Total ineligibles

     —          —          —                         

Eligible Inventory

   $ —        $ —        $ —  

Lesser of:

      

75% Advance rate

     75.0 %      75.0 %   

NOLV Rate per Appraisal

     70.2 %      70.2 %   

85% of NOLV

     59.7 %      59.7 %   

Net Inventory Availability - Lesser of (i) or (ii)

   $ —        $ —        $ —                         

Gross Dutch LC Inventory

   $ —        $ —        $ —  

Lesser of:

      

75% Advance rate

     75.0 %      75.0 %   

NOLV Rate per Appraisal (high season-June-Feb; low season Mar.-May)

     0.0 %      0.0 %   

85% of NOLV

     0.0 %      0.0 %   

Available LC Inventory (lesser of (i) and (ii)) (capped at $100mm)

   $ —        $ —        $ —                         

Reserves

      

Rent Reserve (2 Months)

     —          —          —  

Floating Charge Reserve for Unsecured Claims

     —          —          —  

Payroll Related Priming Claims

     —          —          —  

50% Retention of Title reserve where ROT is unknown

     —          —          —  

100% Retention of Title reserve where ROT is known but unidentified in inventory

     —          —          —  

Other (Per Terms of the Credit Agreement)

     —          —          —                         

Total Reserves

   $ —        $ —        $ —                         

Total Dutch Borrowing Base Availability

       $ —             

The information presented herein is in respect of Office Depot, Inc. and the
other Loan Parties (as defined in the Credit Agreement referred to above).

 

* The Borrowing Base Certificate is to be accompanied by the documentation
outlined in Schedule 5.01(g).



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Credit Agreement, dated as of September 26, 2008 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), by and among
Office Depot, Inc., Office Depot International (UK) Ltd., Office Depot UK Ltd.,
Office Depot International B.V., Office Depot B.V., OD International
(Luxembourg) Finance S.Á R. L. and Viking Finance (Ireland) Ltd., the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
London Branch, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., as Administrative Agent and US Collateral Agent, Bank
of America, N.A., as Syndication Agent, and Citibank, N.A., Wachovia Bank,
National Association and General Electric Capital Corporation, as Documentation
Agents. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting [Chief Financial Officer] of the
Company.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Company during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).

4. The Financial Statements fairly present in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

5. No Default has occurred during or at the end of the account period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes an Event
of Default [except as set forth below].1

6. Attached hereto as Attachment 2 are the reasonably detailed calculations
demonstrating compliance with the covenant set forth in Section 6.15 of the
Credit Agreement.

7. No change in GAAP or the application thereof has occurred since December 29,
2007.2

 

1 To the extent a Default/Event of Default has occurred, the details thereof and
any action taken or proposed to be taken with respect thereto must be provided.

2 To the extent a change has occurred, the effect of such change on the
financial statements accompanying this certificate must be specified.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this             day of
            , 200    .

 

 

Name: Title:



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

The information described herein is as of             ,     , and pertains to
the period from             ,      to                  ,         .

[Set forth Covenant Calculations]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSUMPTION AND JOINDER AGREEMENT

ASSUMPTION AND JOINDER AGREEMENT dated as of [                    ] (the
“Joinder Agreement”) made by [Insert Name of new Loan Party] a [State of
Organization] [corporation, limited partnership or limited liability company]
(the “Company”) for the benefit of the Lenders (as such term is defined in that
certain Credit Agreement, dated as of September 26, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Office Depot, Inc., Office Depot International (UK) Ltd., Office Depot
UK Ltd., Office Depot International B.V., Office Depot B.V., OD International
(Luxembourg) Finance S.Á R. L. and Viking Finance (Ireland) Ltd., the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
London Branch, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., as Administrative Agent and US Collateral Agent, Bank
of America, N.A., as Syndication Agent, and Citibank, N.A., Wachovia Bank,
National Association and General Electric Capital Corporation, as Documentation
Agents). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

W I T N E S S E T H

The Company is a [State of Organization] [corporation, limited partnership or
limited liability company], and is a subsidiary of [US Loan Party]. Pursuant to
Section 5.14 of the Credit Agreement, the Company is required to execute this
document as a newly [formed] [acquired] [material] subsidiary of [US Loan
Party].

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:

SECTION 1. Assumption and Joinder. The Company hereby expressly confirms that it
hereby agrees to perform and observe each and every one of the covenants and
agreements, and hereby assumes the obligations and liabilities, of a US Loan
Party under the Credit Agreement. By virtue of the foregoing, the Company hereby
accepts and assumes any liability of a US Loan Party related to each
representation or warranty, covenant or obligation made by a US Loan Party in
the Credit Agreement, and hereby expressly affirms in all material respects, as
of the date hereof, each of such representations, warranties, covenants and
obligations as they apply to the Company.

(a) Guarantee. (i) All references to the term “US Loan Party” in the Credit
Agreement, or in any document or instrument executed and delivered or furnished,
or to be executed and delivered or furnished, in connection therewith shall be
deemed to be references to, and shall include, the Company, in each case as of
the date hereof.



--------------------------------------------------------------------------------

(ii) The Company, as a US Loan Party, hereby joins in and agrees to be bound by
each and all of the provisions of the Credit Agreement, as of the date hereof,
as a US Loan Party thereunder with the same force and effect as if originally
referred to therein as a US Loan Party.

(b) Collateral Documents. (i) All references to the term “Grantor” in the US
Security Agreement, or in any document or instrument executed and delivered or
furnished, or to be executed and delivered or furnished, in connection therewith
shall be deemed to be references to, and shall include, the Company as of the
date hereof.

(ii) The Company, as Grantor, hereby joins in and agrees to be bound by each and
all of the provisions of the US Security Agreement, as of the date hereof, with
the same force and effect as if originally referred to therein as a Grantor.

(iii) The Company, as Grantor, hereby pledges to the Administrative Agent all
Collateral owned by it. The Company, as Grantor, agrees that all Collateral
owned by it shall be considered to be part of the Collateral and shall secure
the Secured Obligations.

SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Agents and the Lenders as follows:

(a) The Company has the requisite [corporate, partnership or limited liability
company] power and authority to enter into this Joinder Agreement and to perform
its obligations hereunder and under the Loan Documents to which it is a party.
The execution, delivery and performance of this Joinder Agreement by the Company
and the performance of its obligations hereunder and under the Loan Documents to
which it is a party, have been duly authorized by all necessary [corporate,
partnership or limited liability company] action, including the consent of
shareholders, partners or members where required. This Joinder Agreement has
been duly executed and delivered by the Company. This Joinder Agreement and the
Loan Documents to which it is a party each constitutes a legal, valid and
binding obligation of the Company enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) The Company has delivered to the Administrative Agent any and all schedules
and documents required as a US Loan Party under the Credit Agreement.

SECTION 3. Binding Effect. This Joinder Agreement shall be binding upon the
Company and shall inure to the benefit of the Lenders and their respective
successors and assigns.

SECTION 4. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Joinder Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NAME OF COMPANY] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of September 26, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Office Depot, Inc., Office Depot International (UK)
Ltd., Office Depot UK Ltd., Office Depot International B.V., Office Depot B.V.,
OD International (Luxembourg) Finance S.Á R. L. and Viking Finance (Ireland)
Ltd., the other Loan Parties party thereto, the Lenders party thereto, JPMorgan
Chase Bank, N.A., London Branch, as European Administrative Agent and European
Collateral Agent, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, Bank of America, N.A., as Syndication Agent, and Citibank,
N.A., Wachovia Bank, National Association and General Electric Capital
Corporation, as Documentation Agents. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.                      (the “Non-U.S. Lender”) is
providing this certificate pursuant to Section 2.17(i) of the Credit Agreement.
The Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Non-U.S. Lender is not a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4. The Non-U.S. Lender is not a “controlled foreign corporation” receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

5. The interest payment in question is not effectively connected with the United
States trade or business conducted by such Non-U.S. Lender.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

 

 

Date:

 

 